Exhibit 10.1

EXECUTION VERSION

RECEIVABLES SALE AGREEMENT

Dated as of March 21, 2012

Among

EACH OF THE PERSONS LISTED ON SCHEDULE I

AFFILIATED WITH

CHS/COMMUNITY HEALTH SYSTEMS, INC.

as the Originators,

and

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION,

as the Collection Agent and the Authorized Representative

and

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as the Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

 

Certain Defined Terms

     1   

SECTION 1.02.

 

Other Terms

     19   

SECTION 1.03.

 

Accounting Terms and Principles

     20   

SECTION 1.04.

 

Computation of Time Periods

     20   

ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES

     20   

SECTION 2.01.

 

Agreement to Purchase

     20   

SECTION 2.02.

 

Payment for the Purchases

     21   

SECTION 2.03.

 

Settlement Procedures

     22   

SECTION 2.04.

 

Payments and Computations, Etc.

     23   

SECTION 2.05.

 

Transfer of Records to the Buyer

     23   

ARTICLE III CONDITIONS OF PURCHASES

     24   

SECTION 3.01.

 

Conditions Precedent to Initial Purchase

     24   

SECTION 3.02.

 

Conditions Precedent to All Purchases

     24   

SECTION 3.03.

 

Sale Effective on the Purchase Date

     25   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     25   

SECTION 4.01.

 

Representations and Warranties of the Originators

     25   

SECTION 4.02.

 

Article 9 Representations and Warranties

     32   

ARTICLE V GENERAL COVENANTS

     32   

SECTION 5.01.

 

General Covenants

     32   

ARTICLE VI ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

     37   

SECTION 6.01.

 

Appointment and Designation of the Collection Agent

     37   

SECTION 6.02.

 

Collection of Receivables by the Collection Agent; Extensions and Amendments of
Receivables

     38   

SECTION 6.03.

 

Distribution and Application of Collections

     39   

SECTION 6.04.

 

Other Rights of the Buyer

     39   

SECTION 6.05.

 

Records

     40   

SECTION 6.06.

 

Receivable Reporting

     40   

SECTION 6.07.

 

Collections and Lock-Boxes

     41   

SECTION 6.08.

 

UCC Matters; Protection and Perfection of Purchased Property

     41   

SECTION 6.09.

 

Obligations With Respect to Receivables

     42   

SECTION 6.10.

 

Applications of Collections

     42   

SECTION 6.11.

 

Annual Servicing Report of Independent Audit Firm

     43   

ARTICLE VII EVENTS OF TERMINATION

     43   

SECTION 7.01.

 

Events of Termination

     43   

ARTICLE VIII INDEMNIFICATION

     46   

SECTION 8.01.

 

Indemnities by the Originators

     46   

 

i



--------------------------------------------------------------------------------

         Page  

ARTICLE IX MISCELLANEOUS

     48   

SECTION 9.01.

 

Amendments and Waivers

     48   

SECTION 9.02.

 

Notices, Etc.

     48   

SECTION 9.03.

 

Setoff and Counterclaim

     48   

SECTION 9.04.

 

No Waiver; Remedies

     49   

SECTION 9.05.

 

Binding Effect; Assignability; Third Party Beneficiary

     49   

SECTION 9.06.

 

Term of this Agreement

     49   

SECTION 9.07.

 

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE; SERVICE OF
PROCESS

     50   

SECTION 9.08.

 

WAIVER OF JURY TRIAL

     50   

SECTION 9.09.

 

Costs, Expenses and Taxes

     50   

SECTION 9.10.

 

No Proceedings

     51   

SECTION 9.11.

 

Execution in Counterparts; Severability; Integration

     51   

SECTION 9.12.

 

Confidentiality

     51   

SECTION 9.13.

 

Joint and Several Liability; Designation and Appointment of Authorized
Representative

     52   

SECTION 9.14.

 

Addition and Removal of Originators

     52   

SECTION 9.15.

 

Waiver of Consequential Damages

     54   

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE I    Originators SCHEDULE II    Condition Precedent Documents (Closing
List) SCHEDULE III    Legal Name, Jurisdiction of Organization, Organizational
ID Number, Principal Place of Business, Chief Executive Office, Location of
Records and Registered Names SCHEDULE IV    [Intentionally Omitted] SCHEDULE V
   Specified Originators SCHEDULE VI    Tax Liens

 

EXHIBITS

 

   EXHIBIT A    Form of Assignment of Agreements EXHIBIT B    Form of Originator
Note EXHIBIT C    Form of Business Associate Agreement EXHIBIT D    Form of
Monthly Report

 

iii



--------------------------------------------------------------------------------

THIS RECEIVABLES SALE AGREEMENT, dated as of March 21, 2012 (as it may be
amended, modified, supplemented or restated from time to time in accordance with
the terms hereof, the “Agreement”), among:

 

  (1) EACH OF THE PERSONS LISTED ON SCHEDULE I AFFILIATED WITH CHS/COMMUNITY
HEALTH SYSTEMS, INC., (each an “Originator” and, jointly and severally, the
“Originators”);

 

  (2) COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION, a Delaware
corporation (“Professional Services”), in its capacity as the initial Collection
Agent hereunder (in such capacity, the “Collection Agent”) and the initial
Authorized Representative hereunder (the “Authorized Representative”); and

 

  (3) CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (the “Buyer”)

PRELIMINARY STATEMENTS.

WHEREAS, the Originators desire to sell, and the Buyer desires to purchase, all
of each Originator’s right, title and interest in the accounts receivable
originated by such Originator on the terms and conditions provided herein;

WHEREAS, the Collection Agent may from time to time, in accordance with the
Documents and subject to the restrictions thereunder, perform servicing duties
with respect to the Purchased Property;

IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.01.

(b) As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

“AccessOne Program Receivables” means any Receivable that is subject to, and has
not been repurchased pursuant to the terms of, (i) that certain Amended and
Restated Receivables Purchase Agreement, dated October 19, 2004, between QHG of
South Carolina, Inc. and HRA Financial Services, Inc., (ii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 15, 2004, between
Mary Black Health System LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time, (iii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 12,



--------------------------------------------------------------------------------

2004, between QHG of Enterprise, Inc. and AccessOne Medcard, Inc., as amended,
restated, supplemented or modified from time to time, (iv) that certain Amended
and Restated Receivables Purchase Agreement, dated October 12, 2004, between
Carlsbad Medical Center, LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time, (v) that certain Amended
and Restated Receivables Purchase Agreement, dated October 13, 2004, between Lea
Regional Hospital, LLC and HRA Financial Services, Inc., as amended, restated,
supplemented or modified from time to time, or (vi) that certain Amended and
Restated Receivables Purchase Agreement, dated October 15, 2004, between Las
Cruces Medical Center, LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time.

“Addition” has the meaning assigned to that term in Section 9.14(a).

“Administrative Agent” means, Credit Agricole Corporate and Investment Bank, as
administrative agent under the Loan Agreement.

“Affiliate” when used with respect to a Person means any other Person
controlling, controlled by or under common control with such Person.

“Aggregate Purchase Price” means, as of any Settlement Date, the aggregate
Purchase Price with respect to all Receivables Purchased by Buyer from the
Originators during the related Collection Period.

“Agreement” has the meaning assigned to that term in the Recitals.

“Allocable Share” means, with respect to each Originator on any Settlement Date,
an amount equal to the Total Amount Owed to such Originator on such Settlement
Date divided by the aggregate of the Total Amount Owed to all Originators on
such Settlement Date.

“Applicable Law” means, as to any Person, all statutes, laws, ordinances, rules,
and regulations of any Governmental Entity, in each case applicable to or
binding upon the Person or any of its property or to which the Person or any of
its property is subject.

“Assignment of Agreements” means that certain Assignment of Agreements, dated as
of the Closing Date, among the Buyer, the Company and the Administrative Agent
in the form attached hereto as Exhibit A, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms and the terms hereof.

“Authorized Representative” has the meaning assigned to that term in
Section 9.13(b).

“Bad Debt Reserve” means the allocable portion of the bad debt reserve on the
books and records of the Originators as established and allocated from time to
time by the Originators and the Collection Agent in their sole discretion with
respect to the Receivables included in a Purchase.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.) as amended from time to time, or any successor statute,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable U.S. jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Base Rate” means, on any day, a fluctuating rate of interest per annum equal to
the higher of (i) the per annum rate of interest equal to the PRBKCHMN Index as
published by Bloomberg (or other commercially available source designated by the
Administrative Agent) and (ii) 0.50% per annum above the Federal Funds Rate.

“Business Associate Agreement” means an agreement in substantially the form of
Exhibit C.

“Business Day” means a day of the year other than a Saturday or a Sunday on
which banks are required to be open in New York City.

“Buyer” has the meaning assigned to that term in the Recitals.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Parent, (b) a majority of the seats (other than vacant seats) on the board
of directors of the Parent shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of the Parent, nor
(ii) appointed by directors so nominated, (c) any change in control (or similar
event, however denominated) with respect to the Parent, the Buyer or the
Collection Agent (if it is an Affiliate of the Buyer, any Originator or the
Parent) shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness to which such Person is a party (other than,
under any indenture or agreement in respect of Material Indebtedness assumed in
connection with a permitted acquisition or any change in control triggered by
the permitted acquisition pursuant to which such Material Indebtedness was
assumed), or (d) the Parent shall cease to own, directly or indirectly,
beneficially and of record, (i) 100% of the issued and outstanding equity
interests of the Buyer, any Originator (other than the Specified Originators) or
the Collection Agent (if it is an Affiliate of the Buyer, any Originator or the
Parent), or (ii) the percentage of the issued and outstanding equity interests
of any Specified Originator listed on Schedule V hereto or such other percentage
that is not less than 5% below such percentage listed on Schedule V.

“CHS” means CHS/Community Health Systems, Inc., a Delaware corporation.

“Closing Date” means March 21, 2012.

“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor and the regulations promulgated and rulings issued thereunder.

“Collection Account” means an account that is (i) maintained at a bank or other
financial institution in the name of an Originator for the purpose of receiving
Collections and (ii) subject to the Deposit Account Notification Agreement
(Government Healthcare Receivables).

“Collection Account Bank” means a bank or other financial institution holding
one or more Collection Accounts, which on the Closing Date shall be Bank of
America, N.A.

“Collection Agency Receivable” means a Receivable that has been referred to a
third party secondary collection agency by the Collection Agent.

“Collection Agent” means, at any time, the Person or Persons then authorized
pursuant to Article VI to service, administer and collect Receivables, initially
Professional Services, in such capacity.

“Collection Date” means the date following the Termination Date on which the
aggregate Outstanding Balance of all Purchased Receivables (other than Purchased
Receivables which have not been paid as a result of an Insolvency Proceeding
with respect to an Obligor) has been reduced to zero and the Buyer has received
all other amounts due to it in connection with this Agreement or any other
agreement executed pursuant hereto or in connection herewith.

“Collection Period” means a calendar month.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including insurance payments under any
insurance policy and all cash proceeds of the Related Security with respect to
such Receivable.

“Company” means CHS Receivables Funding, LLC, a Delaware limited liability
company.

“Concentration Account” means an account, subject to the Control Agreement and
maintained in the name of the Company at the Concentration Account Bank for the
purpose of receiving transfers from the Collection Accounts and for transacting
all banking activities in accordance with the Facility Documents.

“Concentration Account Bank” means Bank of America, N.A. or, with the prior
written consent of the Administrative Agent, another bank or financial
institution.

“Contract” means an insurance policy, contract or other instrument obligating an
Obligor to make payment with respect to a Receivable.

“Contractual Allowances” means, with respect to any Receivable, an amount set
forth in the Monthly Report and approved by the Administrative Agent by which
such Receivable, consistent with the applicable Originator’s historical
collection experience, is expected to be reduced prior to payment thereof by the
Obligor, as such amount may be adjusted, upwards or downwards, in the manner set
forth in the Loan Agreement.

 

4



--------------------------------------------------------------------------------

“Contribution Agreement” means that certain Receivables Purchase and
Contribution Agreement dated as of the date hereof, among the Transferor, the
Company and the Collection Agent, together with all instruments, documents and
agreements executed by any of the Originators in connection therewith, in each
case, as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms thereof and hereof.

“Control Agreement” means (a) that certain Deposit Account Control Agreement,
dated as of the Closing Date, among the Company, the Administrative Agent and
Bank of America, N.A., as the Concentration Account Bank, and (b) each other
Deposit Account Control Agreement entered into among the Company, the
Administrative Agent and a Concentration Account Bank, in each case in form and
substance satisfactory to the Administrative Agent, as each such agreement may
be amended, modified, supplemented or restated in accordance with its terms and
the terms hereof.

“Credit and Collection Policy” means the credit, contracting and collection
policies and practices relating to Contracts and Receivables of the Originators
previously provided to each Managing Agent, as modified in compliance with
Section 6.02(c) of this Agreement and provided to or accessible to each Managing
Agent in electronic format.

“Critical Accounting Policy” means the “Critical Accounting Policy” (as such
term is defined in the annual report on Form 10-K of the Parent).

“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services beyond ordinary course of business payment terms
for trade payables, (d) obligations secured by a valid Lien upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations and (e) obligations of such Person
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) above.

“Defaulted Receivable” means a Receivable:

(a) as to which, as of the date that is 150 days after the Last Service Date,
the amount paid thereon is less than the Expected Net Value of such Receivable
(other than as a result of a miscalculation by the Collection Agent of
Contractual Allowances),

(b) as to which the Obligor thereof is currently the subject of an Insolvency
Proceeding, or

(c) which, consistent with the Credit and Collection Policy, has been or should
be written off the Buyer’s or an Originator’s books as uncollectible.

 

5



--------------------------------------------------------------------------------

“Delinquent Receivable” means a Receivable, other than a Defaulted Receivable,
as to which, as of the date that is 120 days after the Last Service Date, the
amount paid thereon is less than the Expected Net Value of such Receivable
(other than as a result of a miscalculation by the Collection Agent of
Contractual Allowances).

“Deposit Account Notification Agreement (Government Healthcare Receivables)”
means (a) that certain Deposit Account Notification Agreement (Government
Healthcare Receivables), dated as of the Closing Date, among the Originators,
the Administrative Agent, the Collection Account Bank and, solely for purposes
of Section 11 thereof, CHS, and (b) each other agreement entered into by one or
more Originators, the Administrative Agent and a Collection Account Bank
providing for, among other things, standing revocable instructions by such
Originators to transfer Collection Account funds to a Concentration Account and
notification to the Administrative Agent of any change in such instructions, in
each case in form and substance satisfactory to the Administrative Agent, as
such agreement may be amended, modified, supplemented or restated in accordance
with its terms and the terms hereof.

“Distributed Funds” has the meaning assigned to that term in Section 2.03(a).

“Documents” means this Agreement, the, Contribution Agreement, the Loan
Agreement, the Originator Documents, the Facility Documents, and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Eligible Obligor” means, at any time, an Obligor which is:

(a) not an Affiliate of the Company, CHS or any Originator;

(b) a resident of the United States;

(c) not the Obligor of Defaulted Receivables having an Expected Net Value in an
aggregate amount of 25% or more of the aggregate Expected Net Value of all
Receivables of such Obligor;

(d) not the subject of any Insolvency Proceeding; and

(e) an Insurer or a Governmental Entity.

For the avoidance of doubt, an Obligor that is ineligible pursuant to two or
more clauses above shall be counted as ineligible under this Agreement once,
without duplication.

“Eligible Receivable” means, at any time, a Receivable:

(a) the Obligor of which is an Eligible Obligor;

(b) which is not a Delinquent Receivable, a Defaulted Receivable or a Collection
Agency Receivable;

 

6



--------------------------------------------------------------------------------

(c) which (i) is an “account”, including a health-care-insurance receivable, or
a general intangible within the meaning of the UCC and is not evidenced by any
instrument or chattel paper, (ii) unless it is an Unbilled Receivable, has been
invoiced by the applicable Originator and as to which all performance and other
action required to be taken in connection therewith by the applicable Originator
(and, if applicable, the Company) for the Obligor has been so performed or
taken, (iii) is denominated and payable only in U.S. Dollars, (iv) that has not
been compromised in any manner that would reduce the amount payable with respect
thereto in any manner not reflected in the Total Reserves or the Contractual
Allowances with respect thereto (including by extension of time of payment) and,
in any event, is payable in an amount approximating its Expected Net Value by
the Obligor or Obligors identified by the applicable Originator in its records
as being obligated to do so, (v) is net of any deductible limitations,
commissions, fees, or other discounts, (vi) is based on an actual and bona fide
rendition of services or sale of goods to the patient by the applicable
Originator in the ordinary course of business, (vii) to the extent required
under Applicable Law, is subject to a Patient Consent Form executed by the
applicable patient, and (viii) satisfies all applicable requirements of, and, in
the case of Receivables owed by Governmental Entities or Insurers, was
originated and processed in accordance with, the Credit and Collection Policy or
the Critical Accounting Policy, as applicable, and the billing requirements of
the applicable Obligor except in any Immaterial Respect;

(d) which is payable in an amount at least equal to its Expected Net Value by
the Obligor or Obligors identified by the applicable Originator in its records
as being obligated to do so;

(e) the Originator of which (i) is not the subject of any Insolvency Proceeding
and (ii) has not been the subject of a Removal;

(f) which is not the subject of any action, suit, proceeding or dispute (pending
or threatened), setoff, counterclaim, defense, abatement, suspension, deferment,
deductible, reduction or termination by the Obligor thereof (except for
statutory rights of Governmental Entities that are not pending or threatened)
unless, in the case of a Receivable from a Governmental Entity,
Medicare/Medicaid Cost Report Liability Reserves have been established with
respect thereto in an amount in compliance with the Critical Accounting Policy
and otherwise reasonably satisfactory to the Administrative Agent;

(g) which is not based on any cost report settlement or expected settlement due
from any Governmental Entity;

(h) the invoice for the goods and services constituting the basis for which, has
been prepared, delivered and is in a form such that, after application of all
relevant Contractual Allowances adjustments have been applied to such Receivable
and the invoiced balance thereunder, the expected payments for the invoiced
goods and services will be in an amount approximating the Expected Net Value of
such Receivable;

 

7



--------------------------------------------------------------------------------

(i) the financing of which hereunder is made in good faith and without actual
intent to hinder, delay or defraud present or future creditors of the Buyer or
any Originator;

(j) the assignment of which (including the grant of a perfected security
interest therein and the assignment of any Related Security) does not contravene
or conflict in any material respect with any Applicable Law or any contractual
or other restriction, limitation or restriction with regard to confidentiality;

(k) the Obligor with respect to which has been directed to make payments on such
Receivable to a Lock-Box or Collection Account;

(l) the Contract with respect to which, (i) together with such Receivable, does
not contravene in any material respect any Applicable Law (including laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such Applicable Law in any material respect, (ii) does not
contain any provision prohibiting the grant of a Lien in such payment obligation
from the patient to the Originator, from the Originator to the Buyer, from the
Buyer to the Company or from the Company to the Administrative Agent, (iii) has
been duly authorized and, together with such Receivable, constitutes the legal,
valid and binding obligation of the Obligor, and (iv) was in full force and
effect and applicable to the customer or patient at the time the goods or
services constituting the basis for such Receivable were sold or performed;

(m) with respect to which no consents by any third party to the grant of a
security interest therein are required other than consents previously obtained
in writing by the applicable Originator;

(n) as to which the Administrative Agent has not notified the Company and the
Collection Agent that the Administrative Agent has determined, in its reasonable
business judgment exercised in good faith, that the inclusion of such Receivable
(or class of Receivables (other than Medicare or Medicaid)) would have a
material adverse effect on the program;

(o) (i) which, prior to the grant of an interest therein pursuant to this
Agreement, is owned by the applicable Originator free and clear of any Lien
(other than Permitted Liens), and (ii) with respect to which, from and after the
grant of an interest therein pursuant to this Agreement, the Buyer has a
properly perfected first priority security interest therein, free and clear of
any Lien (other than Permitted Liens) which has been assigned to the
Administrative Agent, who has a properly perfected first priority security
interest therein, free and clear of any Lien (other than Permitted Liens);

(p) which is not an Ineligible Receivable;

(q) which, if it is an Unbilled Receivable, is not within 10 days of the
statutory limit for billing and collection applicable to the Obligor thereof and
is not aged more than 30 days from its Last Service Date;

 

8



--------------------------------------------------------------------------------

(r) except for an Unbilled Receivable, all information set forth in the bill and
supporting claim documents with respect to which is true, complete and correct
except in any Immaterial Respect, and, in all cases, if additional information
is requested by the Obligor, the Collection Agent (or related Originator) has or
will promptly provide (or cause to be provided) the same, and if any error has
been made with respect to such information, the Collection Agent (or related
Originator) will promptly correct the same and, if necessary, rebill such
Receivable;

(s) with respect to which the Originator’s Medicare or Medicaid cost reports
have been examined and audited or “final settled” or for which a Notice of
Program Reimbursement (“NPR”) has been issued by (i) as to Medicaid, the
applicable state agency or other CMS designated agent or agents of such state
agency, charged with such responsibility, or (ii) as to Medicare, the Medicare
intermediary or other CMS designated agents charged with such responsibility,
and there is no basis for any Governmental Entity to assert an offset with
respect to such Receivable, including as the result of any unpaid amounts, with
respect to any audit, financial settlement or NPR, except to the extent covered
by Medicare/Medicaid Cost Report Liability Reserves; and

(t) is not an AccessOne Program Receivable.

For the avoidance of doubt, (i) a Receivable or portion of a Receivable that is
ineligible pursuant to two or more clauses above shall be counted as ineligible
under this Agreement once, without duplication, and (ii) so long as no
Termination or Event of Termination is continuing, an Eligible Receivable that
becomes ineligible under any clause hereunder may be resubmitted as an Eligible
Receivable at a future date if and to the extent all qualifications under this
definition are satisfied as of the date of resubmission (including curing the
basis for the initial determination of ineligibility hereunder).

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) a failure by any
Plan to meet the minimum funding standards (within the meaning of Sections 412
or 430 of the Code or Section 302 of ERISA) applicable to such Plan, in each
case whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the Parent or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal of the
Parent or any of its ERISA Affiliates from any Plan or Multiemployer Plan,
(f) the receipt

 

9



--------------------------------------------------------------------------------

by the Parent or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the receipt by the
Parent or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Parent or any of its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA, (h) the
occurrence of a “prohibited transaction” with respect to which the Parent or any
of the subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Parent or any such
subsidiary could otherwise be liable or (i) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of the
Parent or any subsidiary.

“Event of Termination” has the meaning assigned to that term in Section 7.01.

“Expected Net Value” means, with respect to any Receivable, the sum of (a) the
gross unpaid amount of such Receivable on the date of creation thereof minus
(b) all Contractual Allowances with respect to such Receivable.

“Facility Documents” has the meaning set forth in the Loan Agreement.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“GAAP” means the generally accepted accounting principles in the United States
in effect from time to time including, at any time after the adoption thereof in
the United States, the generally accepted accounting standards from time to time
developed and approved by the International Accounting Standards Board.

“Governmental Entity” means the United States of America, any state thereof, any
political subdivision of a state thereof and any agency or instrumentality of
the United States of America or any state or political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government. Payments from
Governmental Entities will be deemed to include payments governed under the
Social Security Act (42 U.S.C. §§ 1395 et seq.), including payments under
Medicare, Medicaid and TRICARE/CHAMPUS, and payments administered or regulated
by CMS; provided that for purposes of the definition of “Eligible Obligor”,
Governmental Entities with respect to Medicaid-related and Medicare-related
Receivables shall be treated as separate entities in the manner identified in
the Monthly Report.

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules, and
regulations of any Governmental Entity with respect to regulatory matters
primarily relating to

 

10



--------------------------------------------------------------------------------

patient healthcare, healthcare providers, and healthcare services (including
Section 1128B(b) of the Social Security Act, as amended, 42 U.S.C. § 1320a 7(b)
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Federal Anti-Kickback Statute,” HIPAA and the Social
Security Act, as amended, Section 1877, 42 U.S.C. § 1395nn (Prohibition Against
Certain Referrals), commonly referred to as “Stark Statute”).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191, the Privacy Standards, the Security Standards, and the
Privacy provisions (Subtitle D) of the Health Information Technology for
Economic Clinical Health Act, Division A, Title XIII of Pub. L. 111-5, and its
implementing regulations.

“Immaterial Respect” means, with respect to (1) any eligibility criteria
relating to the Purchase of a Receivable, any non-compliance with such
eligibility criteria that does not result in (i) the diminution in any amount
whatsoever (x) in the timely payment or, (y) in the amount of Purchase Price of
such Receivable, or (ii) the impairment exclusion, elimination or limitation of
any material rights, remedies or benefit that otherwise would be available to
obtain Collections on such Receivable, or (2) any representation or warranty
hereunder, any breach of a representation or warranty that does not result in
(i) the diminution in any amount whatsoever (x) in the timely payment or, (y) in
the amount of Purchase Price of the Purchased Receivables, or (ii) the
impairment exclusion, elimination or limitation of any material rights, remedies
or benefit that otherwise would be available to obtain Collections on the
Purchased Receivables.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Parties” has the meaning assigned to that term in Section 8.01.

“Ineligible Receivable” means a Receivable on the books and records of an
Originator in one of the following financial classes from the list of all
financial classes categorized by the Originators set forth on the schedule of
financial classes provided to the Buyer on the Closing Date: (i) Early-Out Blue
Cross, (ii) Early-Out HMO/PPO, (iii) Early-Out Other Insurance, (iv) Champus,
(v) Workers Comp., (vi) Other Governmental, (vii) Schip Standards, (viii) Schip
Nonstandard, (ix) Industrial, (x) Auto Insurance Liability, or (xi) Other
Non-Government.

“Initial Purchase” means the initial Purchase made by the Buyer hereunder.

“Initial Purchase Date” means March 26, 2012 or the first date thereafter on
which all of the conditions precedent specified in Sections 3.01 and 3.02 have
been satisfied.

“Insolvency Proceeding” means, with respect to any Person, any of the following
events: (a) any proceeding shall be instituted by such Person seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, dissolution, stay of proceedings, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Bankruptcy Law
or (b) any proceeding shall be instituted against such Person seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, dissolution, stay
of proceedings, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Bankruptcy Law, and such
proceeding shall remain unstayed for a period of 60 days, or the requested
adjudication, relief or other action sought thereby shall have been made,
granted or taken.

 

11



--------------------------------------------------------------------------------

“Insurer” means any Person (other than a Governmental Entity) which in the
ordinary course of its business or activities agrees to pay for healthcare goods
and services received by individuals, including commercial insurance companies,
nonprofit insurance companies (such as the Blue Cross, Blue Shield entities),
employers or unions which self insure for employee or member health insurance,
prepaid health care organizations, preferred provider organizations, health
maintenance organizations or any other similar Person. “Insurer” includes
insurance companies issuing health, personal injury, workers’ compensation or
other types of insurance but does not include any individual guarantor.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Last Service Date” means, with respect to any Receivable, the date on which the
related patient was discharged from the care of the applicable Originator.

“Lenders” has the meaning set forth in the Loan Agreement.

“Lien” means a lien, assignment, mortgage, pledge, hypothecation, privilege,
title retention, security interest, charge, hypothec, encumbrance or other right
or claim of any Person.

“Loan Agreement” means that certain Receivables Loan Agreement, dated as of
March 21, 2012, among the Buyer, Professional Services, in its capacity as
Collection Agent, the Lenders party thereto from time to time, the Managing
Agents party thereto from time to time and Credit Agricole Corporate and
Investment Bank, as Administrative Agent, as such agreement may be amended,
modified, supplemented or restated in accordance with its terms.

“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Collection Account Bank and deposited by such Collection Account
Bank into a Collection Account.

“Managing Agent” has the meaning set forth in the Loan Agreement.

“Material Adverse Effect” means a material adverse change since December 31,
2011 in, or a material adverse effect upon, (a) the operations, business,
properties or financial condition of (i) the Originators taken as a whole, or
the Collection Agent or (ii) the Parent and its subsidiaries, taken as a whole,
(b) the ability of the Collection Agent, the Parent, CHS or any Material
Originator to perform in any material respects their respective obligations
under this Agreement or any other Document to which it is a party, or
(c) (i) the legality, validity, binding effect or enforceability of any
Document, or (ii) the perfection or priority of any ownership interest granted
under any of the Documents (other than with respect to an immaterial amount of
Purchased Property and which the applicable Originator, Collection Agent or CHS
is diligently disputing by appropriate proceedings).

 

12



--------------------------------------------------------------------------------

“Material Indebtedness” means any Debt (other than any Debt incurred under the
Documents) of any one or more of the Parent, CHS, the Collection Agent or any
Originator in an aggregate principal amount exceeding $50,000,000.

“Material Originator” means, as of any date of determination, any Originator or
group of Originators, collectively, the Receivables of which constitute at least
7.5% of the average of the Net Receivables Balances determined as of the last
day of each of the three consecutive Collection Periods occurring immediately
prior to such date of determination.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1395 et seq.)
and any statutes succeeding thereto.

“Medicare/Medicaid Cost Report Liability Reserve” has the meaning set forth in
the Loan Agreement.

“Monthly Distributed Funds” has the meaning assigned to that term in
Section 2.03(a).

“Monthly Report” means a report, in substantially the form of Exhibit D,
executed by a Responsible Officer of the Collection Agent and furnished to the
Administrative Agent and each Managing Agent pursuant to Section 2.03.

“Monthly Report Due Date” means, with respect to any Collection Period, the 20th
day of the calendar month following such Collection Period, or, if such day is
not a Business Day, the next succeeding Business Day.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is contributed to by the Buyer or with respect to which the Buyer
has any liability (including on behalf of any ERISA Affiliate).

“Net Receivables Balance” has the meaning set forth in the Loan Agreement.

“Noncomplying Receivable” means any Receivable with respect to which the
Authorized Representative has received notice from the Buyer or the Collection
Agent (or following a Termination or Event of Termination, the replacement
Collection Agent) that such Receivable was included in calculations contained in
the most recently delivered Monthly Report as an Eligible Receivable that was
not an Eligible Receivable as of the date purchased hereunder or that an
Originator otherwise breached any representation, warranty or covenant made with
respect to such Receivable hereunder when purchased.

“Noncomplying Receivable Portion” means, with respect to any Noncomplying
Receivable, the portion of such Receivable that has caused such Receivable to be
classified as a Noncomplying Receivable (whether due to a dispute, discount,
deduction, claim, offset, defense or counterclaim of any kind relating to such
Receivable or any other performance related or

 

13



--------------------------------------------------------------------------------

contractual dilution affecting such Receivable, including, without limitation,
product quality, warranties, setoffs, deductions, discounts, rebates, incentive
programs and adjustments) such that, if such amount is paid to the Buyer
pursuant to Section 2.03(b), the remaining Outstanding Balance of such
Receivable shall constitute an Eligible Receivable in all respects.

By way of example, if the Buyer purchased a Receivable hereunder with an
Expected Net Value of $1,100,000 and, by virtue of clerical error, the Expected
Net Value was overstated by $100,000 (i.e., the Expected Net Value as of the
Purchase Date was in fact $1,000,000), the Noncomplying Receivable Portion of
such Receivable is equal to $100,000.

“Noncomplying Receivables Adjustment” means, with respect to any Collection
Period, an amount equal to the aggregate of, with respect to each Receivable
which the Collection Agent or the Buyer (or its assigns) has identified to the
Authorized Representative as a Noncomplying Receivable during such Collection
Period, either (i) as of any date prior to the Termination Date that no
Termination or Event of Termination is outstanding, the Noncomplying Receivable
Portion of each such Receivable, and (ii) in all other circumstances, the
Outstanding Balance of each such Receivable.

“Notice” means such notice letter or form delivered by an Originator to an
Obligor directing such Obligor to make payments on Receivables solely into a
Collection Account.

“NPR” has the meaning assigned to that term in clause (s) of the defined term
“Eligible Receivable”.

“Obligor” means an Insurer, Governmental Entity or other Person, as applicable
who is responsible for the payment of all or any portion of a Receivable.

“Originator” and “Originators” has the meaning assigned to that term in the
Recitals.

“Originator Documents” means this Agreement, the Control Agreement, the Deposit
Account Notification Agreement (Government Healthcare Receivables) and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Originator Loan” has the meaning assigned to that term in Section 2.03(c)(i).

“Originator Notes” means the subordinated promissory notes, each of which is
(i) payable to the Authorized Representative as the paying agent for one or more
Originators and (ii) is substantially in the form of Exhibit B attached hereto.

“Outstanding Balance” of any Receivable at any time means (x) the Expected Net
Value of such Receivable, minus (y) the aggregate amount of (i) all Collections
received in the Concentration Account with respect to such Receivable, and
(ii) all Noncomplying Receivables Adjustment with respect to such Receivable
that have been applied or paid in accordance with Section 2.03.

 

14



--------------------------------------------------------------------------------

“Parent” means Community Health Systems, Inc., a Delaware corporation.

“Parent Credit Agreement” means that certain Credit Agreement, dated as of
July 25, 2007, as amended and restated as of November 5, 2010, and February 2,
2012, and as further amended by the Replacement Revolving Credit Facility and
Incremental Term Loan Assumption Agreement dated as of March 6, 2012, among CHS,
as borrower, the Parent, the lenders party thereto, and Credit Suisse AG, as
administrative agent and as collateral agent for the lenders, as such agreement
may be further amended, modified, supplemented or restated from time to time in
accordance with its terms.

“Patient Consent Form” means a form signed by each patient for which a
Receivable has been or will be created: (i) with respect to Receivables
originated on or prior to June 30, 2012, that is in form and substance
consistent in all material respects with those forms used by the applicable
Originator in the ordinary course of its business, and (ii) with respect to
Receivables originated after June 30, 2012, that is in form and substance in
compliance with Applicable Law to permit an Originator to disclose certain
demographic and health information with respect to each patient to the
Originator’s servicing agents and by such servicing agents and to any other
Person (including the Administrative Agent and any Collection Agent) in the
manner required or otherwise contemplated under the Facility Documents.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means (a) liens for taxes, fees, assessments and other
governmental charges that are not delinquent and in respect of which adequate
reserves have been established, (b) any Lien created by or in connection with
any Facility Document, (c) Liens created by or in connection with the Parent
Credit Agreement which, by their terms, do not attach to Purchased Receivables
or any rights, title or interest in or to any of the Documents, except that the
Originator Notes may be pledged to the extent required by the Parent Credit
Agreement, and (d) Liens (i) which do not interfere in any material respect with
the business of any Originator, or (ii) arising from precautionary UCC financing
statements or similar filings made in respect of operating leases entered into
by an Originator, in each case under this clause (d), which do not secure any
Debt.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Parent
or an Originator, with respect to an Originator or Parent has any liability
(including on behalf of any ERISA Affiliate).

“Professional Services” has the meaning assigned to that term in the Recitals.

 

15



--------------------------------------------------------------------------------

“Purchase” means a purchase of Purchased Property by the Buyer from an
Originator pursuant to Section 2.01.

“Purchase Date” has the meaning assigned to that term in Section 2.01(a).

“Purchase Price” means, with respect to any Purchase on any date, the aggregate
Expected Net Value of the Receivables included in such Purchase minus the Bad
Debt Reserve.

“Purchased Property” means (i) all outstanding Receivables sold or intended to
be sold under this Agreement, (ii) all Related Security relating to such
Receivables and (iii) all Collections with respect to, and other proceeds of
such Receivables.

“Purchased Receivable” means any Receivable included in the Purchased Property.

“Receivables” means all accounts (including health-care-insurance receivables),
instruments and general intangibles, whether now existing or hereafter arising,
and all proceeds of any of the foregoing, in each case, consisting of rights of
payment arising out of the rendition of medical, surgical, diagnostic or other
professional medical services or the sale of medical products by an Originator
in the ordinary course of its business, including all third-party reimbursable
portions or third-party directly payable portions of health-care-insurance
receivables or general intangibles owing (or in the case of Unbilled
Receivables, to be owing) by an Obligor, including all rights to reimbursement
under any agreements with and payments from Obligors, patients or other Persons,
together with all books, records, ledger cards, rights to access and use data
processing records, rights to use computer software, and other property at any
time used or useful in connection with, evidencing, embodying, referring to, or
relating to any of the foregoing.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, punch cards, rights to
access and use data processing software and related property and rights)
maintained with respect to Receivables and the related Obligors.

“Related Removals” means all proposed Removals of Originators made in connection
with one or more Originators being party to or the subject of a transaction or
series of related transactions (such as merger, sale or lease transactions).

“Related Security” means with respect to any Receivable:

(a) all of the applicable Originator’s interest in the merchandise (including
returned, repossessed or foreclosed merchandise), if any, relating to the sale
which gave rise to such Receivable;

(b) all other Liens and property subject thereto from time to time purporting to
secure payment of such Receivable, whether pursuant to the Contract related to
such Receivable or otherwise;

 

16



--------------------------------------------------------------------------------

(c) the assignment to the Buyer of all UCC financing statements or similar
documents covering any collateral securing payment of such Receivable;

(d) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise;

(e) all Records; and

(f) all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion, voluntary or involuntary,
into cash or other liquid property, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
securities accounts, insurance proceeds, condemnation awards, rights to payment
of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing.

“Removal” has the meaning assigned to that term in Section 9.14(b).

“Responsible Officer” means, with respect to any Person, its president, company
controller, vice president, treasurer or chief financial officer designated by
resolution of such Person as being authorized to deliver notices, reports and
certificates under this Agreement.

“Revolving Principal Balance” has the meaning set forth in the Loan Agreement.

“Servicer Termination Event” means the occurrence of any of the following:

(a) any Event of Termination;

(b) any withdrawal by the Collection Agent from a Collection Account or the
Concentration Account in contravention of or otherwise not in accordance with
the terms of this Agreement or any other Facility Document;

(c) any failure on the part of the Collection Agent duly to comply in any
material respect with any of its duties, covenants or obligations hereunder, as
“Collection Agent” under this Agreement, the Contribution Agreement, the Loan
Agreement or under any Document, any Contract, any Applicable Law with respect
to any Receivable, or under the standards, duties and obligations set forth in
the Credit and Collection Policy, in each case, as determined by the Buyer (or
its assigns) in the exercise of its reasonable commercial judgment, which
failure shall continue uncured or unwaived for a period of 10 days (if such
failure can be remedied) after the earlier to occur of (x) the date on which
written notice of such failure shall have been given to the Collection Agent by
the Buyer or its assigns, and (y) the date on which a Responsible Officer of the
Collection Agent acquires knowledge thereof;

 

17



--------------------------------------------------------------------------------

(d) the Collection Agent agrees to or otherwise permits to occur any material
change in the Credit and Collection Policy that is not in compliance with
Section 6.02(c);

(e) Professional Services (if then acting as Collection Agent) assigns its
rights or obligations as “Collection Agent” hereunder to any Person without the
consent of the Administrative Agent and the approval of each Managing Agent (as
required by Section 6.01);

(f) any financial or other information reasonably requested by the
Administrative Agent or any Managing Agent is not provided as requested within a
reasonable amount of time following such request; or

(g) any representation or warranty made or deemed made by the Collection Agent
or any of its officers under or in connection with this Agreement or any other
Facility Document shall have been false, incorrect or misleading in any material
respect when made or deemed made.

“Servicing Fee” means a fee payable by the Buyer to the Collection Agent on each
Payment Date equal to 1.0% per annum on the aggregate Purchase Price of the
Purchased Receivables outstanding during the immediately preceding calendar
month, payable solely from available Collections.

“Settlement Date” means, with respect to each Purchase, the Monthly Report Due
Date covering the monthly period in which the related Purchase Date occurred.

“Specified Originators” means the Originators listed on Schedule V, which
Schedule also sets forth the percentage ownership of the issued and outstanding
equity interests of each such Originator that is held by CHS and its
subsidiaries as of the date hereof.

“Termination” means any event or circumstance that but for notice or lapse of
time or both would constitute an Event of Termination.

“Termination Date” means the date on which the Originators’ obligation to sell
and the Buyer’s obligation to purchase Receivables hereunder terminates, which
date shall occur on the earliest of (i) the delivery of a Termination
Declaration Notice, (ii) the occurrence of any event described in clause (i)(B)
or clause (i)(C) of Section 7.01(f), (iii) the occurrence of any event described
in Section 7.01(d) and (iv) the date on which all amounts payable under the
Documents have been paid in full and all commitments under the Documents have
been terminated.

“Termination Declaration Notice” has the meaning assigned to that term in
Section 7.01.

“Total Amount Owed” means, with respect to an Originator on any given Settlement
Date, the sum of the principal amount owed to such Originator under the
applicable Originator Note on the preceding Settlement Date (after all
distributions and payments on such date) and the aggregate Expected Net Value of
Receivables transferred by such Originator to the Buyer during the Collection
Period related to the given Settlement Date.

 

18



--------------------------------------------------------------------------------

“Total Reserves” has the meaning set forth in the Loan Agreement.

“Transferor” means CHS in its capacity as the Transferor under the Contribution
Agreement.

“TRICARE/CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a program of medical benefits covering former and active members of the
uniformed services and certain of their dependents, financed and administered by
the United States Departments of Defense, Health and Human Services and
Transportation and established pursuant to 10 USC §§ 1071-1106, and all
regulations promulgated thereunder including (1) all federal statutes (whether
set forth in 10 USC §§ 1071-1106 or elsewhere) affecting TRICARE/CHAMPUS, and
(2) all rules, regulations (including 32 CFR 199), manuals, orders and
administrative, reimbursement, and other guidelines of all Governmental Entities
(including the Department of Health and Human Services, the Department of
Defense, the Department of Transportation, the Assistant Secretary of Defense
(Health Affairs), and the Office of TRICARE/CHAMPUS, or any Person or entity
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing (whether or not having the force of law)
in each case as may be amended, supplemented or otherwise modified from time to
time.

“Trigger Event” has the meaning set forth in the Loan Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unbilled Receivable” means a Receivable in respect of which the goods have been
shipped, or the services rendered, to the relevant customer or patient, rights
to payment thereon have accrued, but the invoice has not been rendered to the
applicable Obligor.

“United States” or “U.S.” means the United States of America.

“U.S. Dollars” or “US $” means the lawful currency of the United States.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Terms. All terms used in Article 9 of the UCC in the State
of New York, and not specifically defined herein are used herein as defined in
such Article 9. The words “herein,” “hereof,” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including the exhibits and
schedules hereto, as the same may from time to time be amended or supplemented
and not to any particular section, subsection, or clause contained in this
Agreement, and all references to Sections, Exhibits and Schedules shall mean,
unless the context clearly indicates otherwise, the Sections hereof and the
Exhibits and Schedules attached hereto, the terms of which Exhibits and
Schedules are hereby incorporated into this Agreement. Whenever appropriate, in
the context, terms used herein in the singular also include the plural, and vice
versa. The words “including”, “included” and words of similar impact are not
limiting.

 

19



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms and Principles. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and all
accounting determinations required to be made pursuant hereto and all financial
statements prepared hereunder shall, unless expressly otherwise provided herein,
be made in accordance with GAAP. If there occurs after the date hereof any
change in GAAP that affects in any respect the calculation of any financial
ratio or covenant, the Originators and the Buyer and its assigns shall negotiate
in good faith any amendment required in this Agreement with the intent of having
the respective positions of the Originators and the Buyer after such change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, all
calculations shall be made as if no change in GAAP has occurred.

SECTION 1.04. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES.

SECTION 2.01. Agreement to Purchase.

(a) On the Initial Purchase Date and on each Business Day after the Initial
Purchase until the Termination Date (each, a “Purchase Date”), on the terms and
conditions hereinafter set forth, and without recourse to the Originators
(except to the extent specifically provided herein), each of the Originators
hereby offers to sell to the Buyer and, upon satisfaction of the applicable
conditions set forth in Article III, each of the Originators does hereby sell
and the Buyer does hereby purchase from each of the Originators on such Purchase
Date all Receivables owned by such Originator as of the close of business on the
immediately preceding Business Day (other than any AccessOne Program Receivables
originated prior to the date that is 30 days after the Closing Date) which have
not been previously sold to the Buyer hereunder, together with all of the
Related Security relating to such Receivables and all Collections with respect
to and other proceeds of such Receivables.

(b) The Buyer shall convey to the Authorized Representative, for the benefit of
the Originators, the Purchase Price in respect of each Purchase, which shall be
conveyed in the manner provided in Sections 2.02 and 2.03.

(c) Effective on each Purchase Date hereunder, the Buyer shall own the Purchased
Property that was sold by the Originators to the Buyer on such Purchase Date,
and the Originators shall not take any action inconsistent with such ownership
and shall not claim any ownership interest in such Purchased Property.

(d) It is the intention of the parties hereto that each Purchase of Receivables
to be made hereunder shall constitute a “sale of accounts,” as such term is used
in Article 9 of the UCC of the State of New York, and not a loan secured by such
accounts. Each sale of Receivables by an Originator to the Buyer is made without
recourse; provided, however, that

 

20



--------------------------------------------------------------------------------

(i) the Originators shall be jointly and severally liable to the Buyer for all
representations, warranties and covenants made by any Originator pursuant to the
terms of this Agreement, (provided, that the liability of the Specified
Originators shall be limited to representations, warranties and covenants
relating to the Purchased Property of each such Specified Originator), and
(ii) such sale does not constitute and is not intended to result in an
assumption by the Buyer or any assignee thereof of any obligation of any
Originator or any other Person arising in connection with the Purchased
Property, or any other obligations of any Originator. In view of the expressed
intention of the parties hereto that the Purchases of Receivables to be made
hereunder shall constitute a sale of such Receivables, each Originator agrees to
note on its financial statements that the Receivables have been sold to the
Buyer to the extent other treatment in the financial statements is not required
by GAAP. If at any time contrary to the mutual intent of the Originators and the
Buyer a court characterizes the transactions hereunder as loans by the Buyer to
the Originators, then each of the Originators shall, effective as of the date
hereof, be deemed to have granted (and each Originator hereby does grant) to the
Buyer a first priority security interest in all of its right and title to and
interest in all Purchased Property and the proceeds thereof as security for such
loans and for the repayment of all amounts advanced to the Originators hereunder
with accrued interest thereon, and this Agreement shall be deemed to be a
security agreement.

(e) In no event does any Originator pledge, sell or offer to sell, nor does the
Buyer obtain a security interest, purchase or offer to purchase from any
Originator, any account, general intangible, instrument, license, property
right, permit or any other contract or agreement to which such Originator is a
party or any of its rights or interests thereunder if and for so long as the
grant of such security interest or such sale shall constitute or result in
(x) the abandonment, invalidation or unenforceability of any right, title or
interest of such Originator therein, or (y) a violation of a valid and
enforceable restriction in respect of such account, general intangible,
instrument, license, property right, permit or any other contract or agreement
or other such rights (1) in favor of a third party or (2) under any Applicable
Law; provided, however, that such security interest shall attach, or such sale
shall be consummated, immediately at such time as the condition causing such
abandonment, invalidation or unenforceability, as the case may be, shall be
remedied and, to the extent severable, shall attach or be consummated, as
applicable, immediately to any portion of such account, general intangible,
instrument, license, property right, permit or any other contract or agreement
that does not result in any of the consequences specified in the immediately
preceding clause (x) or clause (y) including any proceeds of such account,
general intangible, instrument, license, property rights, permit or any other
contract or agreement.

SECTION 2.02. Payment for the Purchases.

(a) With respect to each Purchase, the Buyer shall pay to the Authorized
Representative for the benefit of the applicable Originator(s) an amount equal
to the Purchase Price for such Purchased Property by means of any one or
combination of the following in accordance with the terms of Section 2.03: (i) a
transfer of funds to the Authorized Representative (for distribution or
crediting by the Authorized Representative to such Originators), and (ii) an
Originator Loan in accordance with Section 2.03(c)(ii).

 

21



--------------------------------------------------------------------------------

(b) Settlement of the amounts specified in the foregoing clause (a) shall be
effected as provided in Section 2.03.

(c) Each of the Originators hereunder shall be deemed to have certified, with
respect to the Purchased Property to be Purchased by the Buyer on any Purchase
Date, that its representations and warranties contained in Sections 4.01 and
4.02 are true and correct on and as of such day, with the same effect as though
made on and as of such day (other than any representation or warranty that is
made as of a specific date), and that no Termination or Event of Termination has
occurred and is continuing or would result therefrom.

SECTION 2.03. Settlement Procedures.

(a) On each Business Day during the term of this Agreement, the Buyer (or the
Collection Agent on behalf of the Buyer) shall remit to the Authorized
Representative for the benefit of the Originators all funds that are received by
the Buyer on such Business Day pursuant to the Contribution Agreement and the
Buyer may (but is not required to) remit additional funds to the Authorized
Representative for the benefit of the Originators. The funds transferred to the
Authorized Representative for the benefit of the Originators on a Business Day
pursuant to the preceding sentence constitute the “Distributed Funds” for such
Business Day, and all Distributed Funds transferred to the Authorized
Representative for the benefit of the Originators during a Collection Period
constitute the “Monthly Distributed Funds” for such Collection Period.

(b) The Monthly Report with respect to each Collection Period shall specify,
among other things, the Aggregate Purchase Price, the aggregate Monthly
Distributed Funds and the Noncomplying Receivables Adjustment due to the Buyer
from the Originators, in each case in respect of such Collection Period.

(c) On each Settlement Date, based on calculations set forth in the Monthly
Report:

(i) Monthly Distributable Funds for such Collection Period will be credited to
each Originator by the Authorized Representative in proportion to the Allocable
Share of each Originator on such Settlement Date, to be applied in the following
order:

(1) first, so long as (i) no Event of Termination exists, (ii) no Event of
Default exists under the Loan Agreement and (iii) no Event of Termination exists
under the Contribution Agreement and otherwise to the extent permitted under the
Originator Notes, to accrued and unpaid interest owed to such Originator in
respect of the Originator’s interest in the applicable Originator Note;

(2) next, so long as (i) no Event of Termination exists, (ii) no Event of
Default exists under the Loan Agreement and (iii) no Event of Termination exists
under the Contribution Agreement and otherwise to the extent permitted under the
Originator Notes, to the extent of remaining amounts, to unpaid principal owed
to such Originator in respect of such Originator’s interest in the applicable
Originator Note;

(3) then, to the extent of remaining amounts, to pay the unpaid Purchase Price
of Receivables transferred by such Originator to the Buyer; and

 

22



--------------------------------------------------------------------------------

(4) any remaining Monthly Distributed Funds shall be returned to the Buyer,
unless the Buyer elects to treat such amounts as Monthly Distributed Funds for
the following Collection Period; and

(ii) to the extent that the funds available in the preceding clause (c)(i)(3)
are insufficient to pay the full unpaid Purchase Price of Receivables
transferred by an Originator to the Buyer during the applicable Collection
Period, the remaining amount owing to such Originator shall be treated as a loan
from such Originator (an “Originator Loan”) and shall be added to the principal
balance of the applicable Originator Note on such Originator’s account.

(d) If the Authorized Representative or the Buyer notifies the Collection Agent
of any exceptions to its calculations in the Monthly Report, the Authorized
Representative and the Buyer shall promptly endeavor to resolve and reconcile
the matters set forth in such notice.

(e) The Authorized Representative on behalf of the relevant Originators shall
make a payment to the Buyer, within two Business Days of notice thereof and in
immediately available funds in an amount equal to the Noncomplying Receivables
Adjustment with respect to any Noncomplying Receivables identified by the
Collection Agent or the Buyer (or its assigns) from time to time.
Notwithstanding such payment obligation, on any Settlement Date prior to the
occurrence of a Termination or Event of Termination, the Buyer in its sole
discretion may elect to setoff or subtract all or a portion of such Noncomplying
Receivables Adjustment for the related Collection Period from the Aggregate
Purchase Price which would otherwise be paid to the Originators on such day,
which setoff will reduce such payment obligation on a dollar for dollar basis.

SECTION 2.04. Payments and Computations, Etc. The payment or deposit of all
amounts to be paid by the Originators or the Collection Agent to the Buyer
hereunder shall be initiated in accordance with the terms hereof no later than
12:00 P.M. (New York City time) on the day when due in immediately available
funds to such account as the Buyer may from time to time specify in writing. In
the event that any payment becomes due on a day which is not a Business Day,
then such payment shall be made on the next succeeding Business Day. The
Originators shall, to the extent permitted by law, pay to the Buyer, on demand,
interest on all amounts not paid when due hereunder (whether owing by an
Originator individually, the Originators collectively or by a Collection Agent)
at 2.0% per annum above the Base Rate, payable on demand; provided, however,
that such interest rate shall not at any time exceed the maximum rate permitted
by applicable law. All computations of interest payable hereunder shall be made
on the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.

SECTION 2.05. Transfer of Records to the Buyer.

(a) Each Purchase of Receivables hereunder shall include the transfer to the
Buyer of all the applicable Originator’s right and title to and interest in the
Records relating to such Receivables and rights to the use of such Originator’s
computer software to access and create the Records, and each of the Originators
hereby agrees that such transfer shall be effected automatically with each such
Purchase, without any action on the part of the parties hereto or any further
documentation.

 

23



--------------------------------------------------------------------------------

(b) Each of the Originators shall take such action requested by the Buyer, from
time to time hereafter, that may be necessary or appropriate to ensure that the
Buyer and its assignees have (i) an enforceable ownership interest in the
Records relating to the Receivables Purchased hereunder and (ii) an enforceable
right (whether by license or sublicense or otherwise) to use all of the computer
software used to account for the Receivables and/or to recreate such Records.

ARTICLE III

CONDITIONS OF PURCHASES

SECTION 3.01. Conditions Precedent to Initial Purchase. The Initial Purchase
hereunder is subject to the conditions precedent that the Buyer shall have
received on or before the Initial Purchase Date each of the items listed in
Schedule II, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Buyer.

SECTION 3.02. Conditions Precedent to All Purchases. Each Purchase (including
the Initial Purchase) shall be subject to the further conditions precedent that:

(a) with respect to any such Purchase, on or prior to the Purchase Date relating
thereto, the Collection Agent shall have delivered to the Buyer, in each case in
form and substance satisfactory to the Buyer, a completed Monthly Report dated
on or before the most recent Monthly Report Due Date; provided, that so long as
Professional Services is acting as Collection Agent, a Monthly Report delivered
in a timely fashion under the Loan Agreement shall constitute delivery of a
Monthly Report under this Section 3.02(a),

(b) each of the Originators shall have marked its master data processing records
and all other relevant records evidencing the Receivables which are the subject
of such Purchase with a legend, acceptable to the Buyer, stating that such
Receivables, the Related Security and Collections with respect thereto, have
been sold in accordance with this Agreement,

(c) on the date of such Purchase, the following statements shall be true:

(i) The representations and warranties contained in Article IV are correct on
and as of such day as though made on and as of such date, except for those that
refer to specific dates, which shall be correct as of the dates indicated
therein,

(ii) No event has occurred and is continuing, or would result from such
Purchase, which constitutes a Termination or an Event of Termination, and

(iii) No law or regulation shall prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Purchase by the
Buyer in accordance with the provisions hereof.

 

24



--------------------------------------------------------------------------------

SECTION 3.03. Sale Effective on the Purchase Date. On each Purchase Date, each
of the Originators, by accepting the unconditional commitment of the Buyer on
each Purchase Date to pay the Purchase Price on the related Settlement Date for
such Purchase as provided in Section 2.03 shall be deemed to have certified to
the Buyer the satisfaction of the conditions precedent described in the
immediately preceding Section 3.02. On the Purchase Date, title to the Purchased
Property included in such Purchase shall vest irrevocably in the Buyer, whether
or not the conditions precedent to such Purchase were in fact satisfied;
provided, that the obligation of the Buyer to pay the Purchase Price on the
related Settlement Date is unconditional and irrevocable; and, provided,
further, however, that the Buyer shall not be deemed to have waived thereby any
claim for indemnification it may have under this Agreement for the failure by
any Originator in fact to have satisfied any such condition precedent. If any of
the foregoing conditions precedent is not satisfied, the Buyer shall have
available to it (and shall not be deemed to have waived by reason of completing
such Purchase) all applicable rights and remedies under this Agreement and
otherwise.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Originators. Each of the
Originators represents and warrants as to itself as follows:

(a) Such Originator is either a corporation, a limited liability company or a
limited partnership, duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization and is duly qualified to do business, and is in good standing, in
every jurisdiction in which the nature of its business requires it to be so
qualified and the failure to do so could reasonably be expected to have a
Material Adverse Effect.

(b) The execution, delivery and performance by such Originator of this Agreement
and all other Originator Documents to be entered into by it, including such
Originator’s sale of Receivables and use of the proceeds of Purchases, are
within such Originator’s corporate, limited liability company or partnership
powers, have been duly authorized by all necessary corporate, limited liability
company or partnership action, do not contravene (i) such Originator’s charter,
by-laws, limited liability company agreement or limited partnership agreement,
(ii) any Applicable Law except where such contravention could not reasonably be
expected to result in a Material Adverse Effect, (iii) any material contractual
restriction binding on or affecting such Originator or its property other than
such restrictions that could not reasonably be expected to adversely affect the
Collection Agent’s ability to perform its material obligations hereunder or,
with respect to the transfer of the Receivables and Collections thereon, in any
Immaterial Respect, or (iv) any material order, writ, judgment, award,
injunction or decree binding on or affecting such Originator or its property,
and do not result in or require the creation of any Lien upon or with respect to
any of its properties (other than in favor of the Buyer with respect to the
Purchased Property), and no transaction contemplated hereby requires compliance
with any bulk sales act or similar law. This Agreement and each other Originator
Document to be entered into by such Originator have each been duly executed and
delivered by such Originator.

 

25



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Originator of this Agreement or any
other Originator Document to be entered into by it, except (i) for the filing of
UCC financing statements, all of which financing statements have been duly filed
and, to such Originator’s knowledge, are in full force and effect, (ii) such as
have been made or obtained and are in full force and effect and (iii) where the
failure to make or obtain could not reasonably be expected to adversely affect
such Originator’s ability to perform its material obligations hereunder or the
ability to assign or collect the Receivables hereunder.

(d) This Agreement and each other Originator Document to be entered into by such
Originator constitute the legal, valid and binding obligation of such Originator
enforceable against such Originator in accordance with their respective terms
subject to bankruptcy and similar laws affecting creditors generally and general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(e) (i) The Authorized Representative has furnished to the Buyer and the
Administrative Agent copies of the Parent’s audited consolidated balance sheet
as at December 31, 2011, and the related audited consolidated statements of
income and cash flow for the fiscal year of the Parent then ended reported on by
Deloitte & Touche LLP which financial statements present fairly in all material
respects in accordance with GAAP the financial position of the Parent and its
consolidated subsidiaries as at December 31, 2011, and the results of operations
of the Parent and its consolidated subsidiaries for the fiscal year of the
Parent then ended, which financial statements present fairly in all material
respects in accordance with GAAP the financial position of the Parent and its
consolidated subsidiaries as at such date, and the results of operations of the
Parent and its consolidated subsidiaries for the fiscal year then ended; and

(ii) Since December 31, 2011, (A) no material adverse change has occurred in the
business, assets, liabilities, financial condition or results of operations of
the Parent and its subsidiaries taken as a whole, and (B) no event has occurred
or failed to occur which has had or could reasonably be expected to result in,
singly or in the aggregate, a Material Adverse Effect.

(f) Except as disclosed in the periodic and other reports, proxy statements and
other materials filed with or publicly furnished to the U.S. Securities Exchange
Commission by the Parent and its subsidiaries prior to the date hereof, there is
no material pending legal proceeding (i) other than ordinary routine litigation
incidental to the business, to which the Parent or any of its subsidiaries is a
party or of which any of their property is the subject, or (ii) that could
reasonably be expected to impair any material rights, remedies or benefit that
otherwise would be available to the Buyer, the Collection Agent or the
Administrative Agent to obtain Collections on the Receivables. None of the
Parent, CHS, any Originator or the Collection Agent is in default with respect
to any order of any court, arbitrator or governmental body except for defaults
with respect to orders of governmental agencies which defaults are not material
to the business or operations of the Parent and its subsidiaries taken as a
whole.

(g) No proceeds of any Purchase will be used by such Originator to acquire any
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended or in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------

(h) Immediately prior to each Purchase hereunder, each Receivable to be sold
hereunder, together with the Contract related thereto and the other Purchased
Property relating thereto, is owned by such Originator free and clear of any
Lien (other than Permitted Liens), and the Buyer shall acquire all of such
Originator’s right, title and interest in such Purchased Property and a valid
and perfected first priority ownership interest in each such Receivable then
existing or thereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Lien (other than Permitted Liens referred
to in clauses (b) and (d) of the definition thereof) except as created hereby,
by the Company under the Contribution Agreement (to the extent assigned to the
Administrative Agent), and by the Administrative Agent under the Loan Agreement;
provided that any Originator (acting directly or through the Authorized
Representative) shall have up to 10 days following actual knowledge thereof to
remove any immaterial Lien that was improvidently filed without the consent of
such Originator or the Authorized Representative. No effective financing
statement or other instrument similar in effect covering any Purchased Property
shall at any time be on file in any recording office except such as may be filed
in favor of the Buyer relating to this Agreement or in favor of the Company
under the Contribution Agreement (to the extent assigned to the Administrative
Agent), and by the Administrative Agent under the Loan Agreement; provided that
any Originator (acting directly or through the Authorized Representative) shall
have up to 10 days following actual knowledge thereof to remove any immaterial
Lien that was improvidently filed without consent of such Originator or the
Authorized Representative. The Purchases of the Purchased Property by the Buyer
constitute valid and true sales and transfers for consideration (and not merely
a pledge of such Purchased Property for security purposes), enforceable against
creditors of the Buyers and no Purchased Property shall constitute property of
such Originator.

(i) No Monthly Report (if prepared by the Collection Agent, such Originator or
any of their respective Affiliates, or to the extent that information contained
therein is supplied by the Collection Agent, such Originator or any such
Affiliates), information, exhibit, financial statement, document, book, record
or report furnished or to be furnished by the Authorized Representative or an
Originator to the Buyer (or its assigns) in connection with this Agreement is or
will be inaccurate in any material respect as of the date it is or shall be
dated or (except as otherwise disclosed to the Buyer, as the case may be, at
such time) as of the date so furnished or dated, and no such document contains
or will contain any material misstatement of fact or omits or shall omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading; provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, such Originator represents only that it acted in good
faith and utilized assumptions that such Originator believed to be reasonable at
the time made.

(j) Such Originator’s correct legal name, jurisdiction of incorporation or
formation, organizational identification number, principal place of business and
chief executive office and the office where such Originator keeps all of its
Records are set forth on Schedule III hereto. As of the Closing Date, such
Originator does not have any currently registered trade names, fictitious names,
assumed names or “doing business as” names or other names under which it is
doing business, except as set forth on Schedule III.

 

27



--------------------------------------------------------------------------------

(k) No event or circumstance has occurred and is continuing, or would result
from any Purchase hereunder or from the application of the proceeds therefrom,
which constitutes an Event of Termination.

(l) This Agreement is the only agreement pursuant to which such Originator sells
Receivables (other than, prior to May 31, 2012, AccessOne Receivables).

(m) The Purchase Price constitutes reasonably equivalent value in consideration
for the transfer to the Buyer of the Purchased Property from such Originator, no
such transfer shall have been made for or on account of an antecedent debt owed
by such Originator to the Buyer, and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Law.

(n) Such Originator is not an insolvent person, in insolvent circumstances or on
the eve of insolvency, as applicable (within the meaning of such term in the
Bankruptcy Law) and at the time of (and immediately after) each Purchase
hereunder, such Originator shall not have been an insolvent person, in insolvent
circumstances or on the eve of insolvency, as applicable, within the meaning of
the Bankruptcy Law. Such Originator will not become an insolvent person or be
put in insolvent circumstances within the meaning of the Bankruptcy Law by
entering into, or immediately after completion of the transactions contemplated
by, this Agreement. The transfers of Purchased Property by such Originator to
the Buyer pursuant to this Agreement, and all other transactions between such
Originator and the Buyer, have been and will be made in good faith and not for
the purpose of defeating, hindering, delaying, defrauding or oppressing the
rights and claims of creditors or others against such Originator.

(o) Such Originator accounts for and otherwise treats each Purchase of Purchased
Property hereunder in its books, records and financial statements as a legal
sale of such Purchased Property, in each case to the extent other treatment is
not required by GAAP.

(p) Such Originator has not (i) guaranteed or otherwise become liable for any
obligation of the Company, allowed any of its other Affiliates to guarantee any
obligations of the Company, and neither such Originator nor any of its other
Affiliates has held itself out as responsible for debts of the Company or
actions with respect to the business and affairs of the Company, or
(ii) permitted the commingling or pooling of its funds or other assets with
those of the Company and has not otherwise permitted any other of its Affiliates
to commingle or pool any of its funds or other assets with those of the Company
in a manner that would not allow such funds or other assets to be readily
identifiable from those of any other Person. The Originators and the Company
allocate between themselves shared corporate operating services and expenses
which are not reflected in the Servicing Fee (including the services of shared
employees, consultants and agents and reasonable legal and auditing expenses) on
the basis of the reasonably projected use or the projected value of services
rendered, and otherwise on a basis reasonably related to actual use or the value
of services rendered. Such Originator acknowledges that the Company, the
Lenders, the Managing Agents and the Administrative Agent are entering into the
transactions contemplated by the Contribution Agreement and the Loan Agreement
in reliance upon the Company’s identity as a separate legal entity from each of
the Parent, CHS, each Originator and each of their other respective Affiliates.

 

28



--------------------------------------------------------------------------------

(q) Such Originator is not an “investment company” or a company controlled by an
“investment company” registered or required to be registered under the
Investment Company Act.

(r) Such Originator is not engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (as each of the quoted terms is defined or used
in Regulation T, U or X promulgated pursuant to the Securities Exchange Act of
1934, as amended). No part of the proceeds of any Purchased Property has been
used for so purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X.

(s) Such Originator and the Collection Agent each has the right (whether by
license, sublicense or assignment) to use all of the computer software used by
the Collection Agent and/or such Originator to account for the Purchased
Property to the extent necessary to administer the Purchased Property, and, in
the case of such Originator and the Collection Agent, to assign (by way of sale)
or sublicense such rights to use all of such software to the Buyer.

(t) Such Originator has filed or caused to be filed all federal and other
material tax returns which are required to be filed by it, and has paid or
caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, (i) the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which such Originator has set aside or has caused to be set
aside adequate reserves on its books (consolidated or otherwise) in accordance
with GAAP or (ii) which the failure to pay could not reasonably be expected to
have a Material Adverse Effect.

(u) Except as could not reasonably be expected to result in material liability
to an Originator, such Originator and its ERISA Affiliates is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of such Originator or any of its ERISA Affiliates. The present value
of all benefit liabilities under each Plan (based on the assumptions used for
funding purposes) did not, as of the last annual valuation date applicable
thereto, exceed the fair market value of the assets of such Plan in such amount
that would reasonably be expected to result in a funding obligation that could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for funding purposes) did not, as of the last annual valuation
dates applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans in such amount that could reasonably be expected to result in
a Material Adverse Effect.

(v) No Originator has intentionally (i) misstated any calculation of Eligible
Receivables or Net Receivables Balance hereunder (other than in an immaterial
amount and based on good faith estimates utilized in the calculation thereof),
or (ii) misrepresented any Receivable as qualifying as an Eligible Receivable or
intentionally included such misrepresented Receivable in the Net Receivables
Balance at the time so included.

 

29



--------------------------------------------------------------------------------

(w) All required Notices have been prepared and delivered to each of its
Obligors (or, in the case of a Governmental Entity, its fiscal intermediary),
and all invoices issued after the Closing Date bear only the appropriate
remittance instructions for payment direction to a Lock-Box or a Collection
Accounts, as the case may be. No direction is in effect directing Obligors to
remit payments on Receivables other than to a Lock-Box or a Collection Account.

(x) Each of the Collection Accounts has been established in the name of an
Originator by the Collection Account Bank, and the Concentration Account has
been established in the name of the Company by the Concentration Account Bank.
Such Originator has not established any lock-box, lock-box account or other
deposit account for the receipt of Collections other than the Lock-Boxes and
Collection Accounts. Each Lock-Box is linked to a Collection Account. Each
Collection Account has been set up so that all available funds automatically
sweep to the Concentration Account at the end of each Business Day. Such
Originator has taken, or has caused to be taken, all actions necessary or
advisable to assure that all Collections are received in the Lock-Boxes and
Collection Accounts. Such Originator will not (i) close, or cause to be closed,
any Lock-Box, any Collection Account or the Concentration Account or open, or
cause to be opened, any new lock-box or account to function as a Lock-Box, a
Collection Account or the Concentration Account, (ii) make any change to the
instructions to the Obligors that all payments with respect to the Receivables
be made to a Lock-Box or Collection Account or (iii) make any change to the
instructions to the Collection Account Bank as set forth in the Deposit Account
Notification Agreement (Government Healthcare Receivables) requiring the
automatic sweep of all available funds in each Collection Account to the
Concentration Account at the end of each Business Day, in each case, without the
prior written consent of the Buyer and the Administrative Agent and each
Managing Agent; provided, if any Originator violates any of the provisions under
clauses (i), (ii) or (iii) above with respect to any Lock-Box or Collection
Account relating to such Originator without the prior knowledge or consent of
the Buyer or the Collection Agent, the Originator (itself or through the
Collection Agent) shall have the opportunity to cure the violation of this
clause (x) within 15 days of obtaining knowledge of such breach.

(y) No Lien on such Originator’s inventory attaches to the proceeds of the sale
of such inventory to the extent that such sale would give rise to a Receivable.

(z) Each Originator has all power and authority, and has all material permits,
licenses, accreditations, certifications, authorizations, approvals, consents
and agreements of all Obligors, Governmental Entities, accreditation agencies
and other Persons (including (i) accreditation by the appropriate Governmental
Entities and industry accreditation agencies, (ii) accreditation and
certifications as a provider of healthcare services eligible to receive payment
and compensation and to participate under Medicare, Medicaid, TRICARE/CHAMPUS,
Blue Cross/Blue Shield and other equivalent programs in which such Originator
participates, and (iii) valid provider identification numbers and licenses to
generate the Receivables) necessary or required for it, except in any Immaterial
Respect, (A) to own the assets (including Receivables) that it now owns, (B) to
carry on its business as now conducted, (C) to execute, deliver and perform this
Agreement and the other Originator Documents to which it is a party, and (D) if
applicable, to receive payments from the Obligors in the manner contemplated in
this Agreement and the other Originator Documents, except in an Immaterial
Respect.

 

30



--------------------------------------------------------------------------------

(aa) Each Originator, except in any Immaterial Respect has (i) maintained all
relevant records required to be maintained by the Joint Commission on
Accreditation of Healthcare Organizations, the Food and Drug Administration, the
Drug Enforcement Agency, the State Boards of Pharmacy, and the federal and state
Medicare and Medicaid programs as required by Healthcare Laws, and that, to the
best knowledge of each Originator, there are no presently existing circumstances
which likely would result in material violations of any Healthcare Laws and
(ii) complied in all material respects with all other Applicable Law to which it
may be subject and no Receivable or other Purchased Property contravenes in any
material respect any Applicable Law, except in any Immaterial Respect.

(bb) Commencing June 30, 2012, only patient consent forms in compliance with all
Applicable Law are being obtained from each patient and customer receiving
services or products.

(cc) Without limiting or being limited by any other provision of any Originator
Document, each Originator has timely filed or caused to be filed all material
cost and other reports of every kind required by law, agreement or otherwise.
There are no material claims, actions or appeals pending before any commission,
board or agency or other Governmental Entity, including any intermediary or
carrier, the Provider Reimbursement Review Board, or the administrator of CMS,
with respect to any material state or federal Medicare or Medicaid cost reports
or material claims filed by any Originator, or any disallowance by any
commission, board or agency or other Governmental Entity in connection with any
audit of such cost reports, except in any Immaterial Respect or which would
affect the ability of the Buyer to fulfill its material obligations under any
Facility Document. No validation review or program integrity review related to
any Originator, the consummation of the transactions contemplated by this
Agreement, or the Purchased Property have been conducted by any commission,
board, or agency or other Governmental Entity in connection with the Medicare or
Medicaid programs, and, to the knowledge of the Originators, no such reviews are
scheduled, pending, or threatened against or affecting any of the Originators,
any of the Purchased Property or the consummation of the transactions
contemplated by this Agreement except in any Immaterial Respect or which would
affect the ability of the Buyer to fulfill its material obligations under any
Facility Document.

(dd) No Originator has been notified by any Governmental Entity, accreditation
agency or any other Person, during the immediately preceding 24-month period,
that such Person has rescinded or not renewed, or is reasonably likely to
rescind or not renew, any material permit, license, accreditation,
certification, authorization, approval, consent or agreement granted to it or to
which it is a party and no other condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non renewal of any
material permit, license, authorization, approval, entitlement or accreditation,
and to the best of each Originator’s knowledge, there is no claim that any
thereof is not in full force and effect.

(ee) No portion of the Originator’s assets include “plan assets” of any “benefit
plan investor” within the meaning of Section 3(42) of ERISA.

 

31



--------------------------------------------------------------------------------

(ff) Notice of termination of each of the agreements and other documents
relating to the sale, purchase or transfer of AccessOne Program Receivables from
an Originator to any Person other than the Buyer has been provided to such
Person prior to the Closing Date.

SECTION 4.02. Article 9 Representations and Warranties. Each of the Originators
represents and warrants as follows:

(a) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables in favor of the Buyer, which security
interest is prior to all other Liens, and is enforceable as such against
creditors of and purchasers from the such Originator.

(b) The Receivables constitute “accounts” (including health-care-insurance
receivables) or general intangibles within the meaning of the applicable UCC.

(c) Immediately prior to each Purchase hereunder, an Originator owns and has
good and marketable title to the Receivables and the other Purchased Property
free and clear of any Lien of any Person.

(d) Such Originator has caused or will have caused, within ten days after the
date hereof, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the security interest in the Receivables granted to the Buyer hereunder.

(e) Other than the ownership interest granted to the Buyer pursuant to this
Agreement, such Originator has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. Such Originator has
not authorized the filing of and is not aware of any financing statements
against such Originator relating to the Receivables or to all assets of such
Originator other than any financing statement relating to (i) the security
interest granted to the Buyer hereunder and (ii) the security interest granted
to the collateral agent under the Parent Credit Agreement. Such Originator is
not aware of any judgment or tax lien filings against it, except, in the case of
Greenbrier VMC, LLC, West Virginia state tax lien filings against it as set
forth on Schedule VI, which tax liens shall be resolved within six months of the
Closing Date, or such later date as is agreed by the Administrative Agent.

ARTICLE V

GENERAL COVENANTS

SECTION 5.01. General Covenants.

(a) Compliance with Laws; Preservation of Existence. Each Originator shall
comply in all material respects with all Applicable Law (including all
applicable Healthcare Laws), orders and Originator Documents and preserve and
maintain its corporate, limited liability company or limited partnership
existence, rights, franchises, qualifications and privileges, except where the
failure to comply could not reasonably be expected to materially adversely
affect such Originator’s ability to perform its obligations hereunder or the
ability to sell or collect the Purchased Property hereunder.

 

32



--------------------------------------------------------------------------------

(b) Sales, Liens, Etc. Except as otherwise specifically provided herein, no
Originator shall (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Lien (other than
Permitted Liens referred to in clauses (b), (c) and (d) of the definition
thereof) upon or with respect to, any of its Receivables, Related Security,
Collections, any Collection Account or the Concentration Account, or assign any
right to receive income in respect thereof or (ii) create or suffer to exist any
Lien (other than Permitted Liens referred to in clauses (c) and (d) of the
definition thereof) upon or with respect to the proceeds of the sale of any of
such Originator’s inventory, to the extent such sale would give rise to a
Receivable; provided, that the relevant Originator shall have up to 10 days
following actual knowledge thereof to remove any immaterial Lien that was
improvidently filed without the consent of such Originator.

(c) General Reporting Requirements. The Authorized Representative will provide
to the Buyer the following:

(i) within 90 days after the end of each fiscal year of the Parent, a copy of
the consolidated balance sheet of the Parent and its consolidated subsidiaries
(including each Originator) and the related statements of income, stockholders’
equity and cash flows for such year, each prepared in accordance with GAAP
consistently applied and reported on by nationally recognized independent public
accountants;

(ii) within 50 days after the end of each of the first three quarters of each
fiscal year of the Parent, the consolidated balance sheet of the Parent and its
consolidated subsidiaries (including each Originator) and the related statements
of income, stockholders’ equity and cash flows each for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
prepared in accordance with GAAP and certified by a senior financial officer of
the Parent;

(iii) promptly after the same becomes publicly available, copies of all reports
and registration statements which the Parent files with the Securities and
Exchange Commission or any national securities exchange other than registration
statements relating to employee benefit plans and to registrations of securities
for selling securityholders;

(iv) as soon as possible and in any event within the greater of five days or
three Business Days after any Originator, the Administrative Agent or the
Collection Agent has knowledge of the occurrence of each Termination or Event of
Termination, a statement of a Responsible Officer of such Person setting forth
details of such Termination or Event of Termination and the action which such
Person and the Originators have taken and propose to take with respect thereto;

(v) promptly following the Buyer’s request therefor, such other information,
approvals or opinions respecting the Receivables or the conditions or
operations, financial or otherwise, of any Originator or any of its Affiliates
as the Buyer may from time to time reasonably request in order to protect the
interests of the Buyer and its assigns in connection with this Agreement;

 

33



--------------------------------------------------------------------------------

(vi) promptly after the request by the Buyer, copies of (i) any documents
described in Section 101(k)(1) of ERISA that the Parent or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Parent or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided
that if the Parent or any of its ERISA Affiliates has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Parent or the applicable ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and

(vii) as soon as possible after, and in any event within ten days after any
Responsible Officer of the Parent, any Originator or any ERISA Affiliate knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Parent or any ERISA Affiliate in an aggregate amount exceeding
$10,000,000, a statement of a Responsible Officer of the Parent or the
Authorized Representative setting forth details as to such ERISA Event and the
action, if any, that the Parent or the Originators propose to take with respect
thereto.

Documents required to be delivered pursuant to Section 5.01(c)(i), (ii) or
(iii) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) shall be deemed to have been
delivered on the date on which such documents are available on the Securities
and Exchange Commission’s electronic database (EDGAR); provided that upon the
request of the Buyer or the Authorized Representative shall deliver paper copies
of such documents to the Buyer until a written request to cease delivering paper
copies is given by the Buyer.

(d) Merger, Etc. No Originator shall (i) merge or consolidate with any other
Person unless (A) that Person is an Originator and (B) no Termination or Event
of Termination has occurred and is continuing or would result therefrom, or
(ii) convey, transfer, lease, assign, or otherwise dispose of all or
substantially all of its assets, except (A) any Originator may purchase and sell
inventory in the ordinary course of business and (B) so long as no Termination
or Event of Termination has occurred and is continuing or would result
therefrom, (x) dispositions of assets in the ordinary course of its business for
fair value that do not materially alter the nature of such Originator’s business
or operations or (y) such sale is to another Originator and has no adverse
impact on the rights of the Buyer (including its rights in and to the
Receivables and Collections thereon).

(e) Treatment of Purchases. Each Originator will account for and treat (whether
in financial statements, records or otherwise) the transactions contemplated
hereby as a legal sale of the Purchased Property by such Originator to the
Buyer.

(f) Maintenance of Separate Existence. Each Originator will take all actions
required on its part to help maintain the Company’s status as a separate legal
entity, including (i) not misleading third parties as to the Company’s identity
as an entity with assets and liabilities distinct from those of such Originator
and its Affiliates, (ii) refraining from (A) guaranteeing or

 

34



--------------------------------------------------------------------------------

otherwise becoming liable for any obligations of the Company, (B) having
obligations guaranteed by the Company and (C) holding itself out as responsible
for debts of the Company or for decisions or actions with respect to the affairs
of the Company, (iii) using its best efforts not to commingle its funds or other
assets with those of the Company, and not to hold its assets in any manner that
would create an appearance that such assets belong to the Company or that the
Company’s assets belong to it, (iv) taking such action as is necessary on its
part to ensure that the covenants made in Section 5.01(h) and Section 5.01(e) of
the Loan Agreement is not breached, (v) taking such other actions as are
necessary on its part to ensure that the representations made in Section 4.01(p)
hereunder and by the Company in Section 4.01(t) of the Loan Agreement are true
and correct at all times, and (vi) taking such actions as are necessary on its
part to ensure that the Company’s limited liability company procedures required
by its limited liability company agreement are duly and validly taken. Without
limiting the foregoing, the Authorized Representative and each Originator will
cause any financial statements consolidated with those of the Company to contain
footnotes or other disclosures which describe the Company’s business and
otherwise inform each Originator’s creditors that the Company is a separate
entity whose creditors have a claim on its assets prior to those assets becoming
available to its equity holders and therefore to any creditors of an Originator
or any of its Affiliates, to the extent other treatment is not required by GAAP.

(g) Change in Company Name. No Originator will make any change to its legal name
unless it shall have, prior to the effectiveness of such name change: (i) given
the Buyer prompt written notice thereof and (ii) delivered to the Buyer (in a
manner that will provide reasonable opportunity to allow the Buyer to make the
filing thereof prior to or simultaneously with the effectiveness of such name
change) all financing statements, instruments and other documents the Buyer
determines are necessary or appropriate to file under the UCC or that are
otherwise necessary or appropriate for the Buyer to continue at all times
following such change to have a valid, legal and perfected security interest in
the Purchased Property of such Originator.

(h) Audits. From time to time, but at least once per calendar year, upon
reasonable prior written notice from the Buyer during regular business hours,
each Originator will permit the Buyer, or its agents or representatives, to
(i) examine and make copies of and abstracts from all Records, (ii) visit the
offices and properties of each Originator for the purpose of examining such
Records, and to discuss matters relating to the Receivables or each Originator’s
performance hereunder with any of the officers or employees of such Originator
having knowledge of such matters and (iii) to have access to its software for
the purposes of examining such Records. Unless an Event of Termination or an
“Event of Default” or a “Trigger Event” under the Contribution Agreement or the
Loan Agreement has occurred and is continuing, only one such examination and
visit per calendar year shall be at the expense of the Originators.

(i) Keeping of Records and Books of Account. Each Originator will maintain (or
cause to be maintained) and implement administrative and operating procedures
(including an ability to recreate records evidencing the Receivables in the
event of the destruction of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Purchased Property (including records
adequate to permit the daily identification of each new Receivable and all
collections of and adjustments of each Receivable).

 

35



--------------------------------------------------------------------------------

(j) Jurisdiction of Organization; Location of Records; Structure. Each
Originator will keep its jurisdiction of incorporation or organization,
principal place of business and chief executive office and the offices where it
keeps its Records, in the jurisdictions and at the addresses set forth on
Schedule III, or, in any such case, upon prompt prior written notice to the
Buyer in the manner provided in Section 6.08, at such other jurisdiction or
locations within the United States where all action required by Section 6.08
shall have been taken and completed, and will not change its structure or
identity other than upon prior written notice to the Buyer and subject to the
further requirement that all action required by Section 6.08 shall have been
taken and completed.

(k) Credit and Collection Policy. Each Originator will, and will cause the
Collection Agent to, comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract. No
Originator shall, without the written consent of the Buyer and the
Administrative Agent, (i) make any material change in the character of its
business such that its principal business ceases to be a provider of healthcare
services, or (ii) make or agree to make or permit any material change in the
Credit and Collection Policy other than in accordance with Section 6.02(c).

(l) Change in Payment Instructions to Obligors. No Originator will (i) add or
terminate any bank as a Collection Account Bank, (ii) close any Lock-Box or any
Collection Account or open any new lock-box or account to function as a Lock-Box
or Collection Account, (iii) make any change to the instructions to the Obligors
that all payments with respect to the Receivables be made to a Lock-Box or
Collection Account or (iv) make any change to the instructions to the Collection
Account Bank as set forth in the Deposit Account Notification Agreement
(Government Healthcare Receivables) requiring all available funds in each
Collection Account to automatically sweep to the Concentration Account at the
end of each Business Day, in each case, without the prior written consent of the
Buyer, Administrative Agent and each of the Managing Agents in their sole
discretion, which consent shall not be unreasonably withheld or delayed;
provided, if any Originator violates any of the provisions under clauses
(i) through (iv) above with respect to any Lock-Box or Collection Account
relating to such Originator without the prior knowledge or consent of the Buyer
or the Collection Agent, the Originator (itself or through the Collection Agent)
shall have the opportunity to cure the violation of this clause (l) within 15
days of obtaining knowledge of such breach.

(m) Taxes. Each Originator will file or cause to be filed all federal and other
material tax returns which are required to be filed by it. Each Originator shall
pay or cause to be paid all taxes shown to be due and payable on such returns or
on any assessments received by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which such Originator shall have set aside or has caused to
be set aside adequate reserves on its books (consolidated or otherwise) in
accordance with GAAP.

(n) Originator Documents. Each Originator will comply in all material respects
with the terms of this Agreement and employ the procedures outlined herein,
enforce all of its other rights under each of the Originator Documents to which
it is a party, take all such action to such end as may be from time to time
reasonably requested by the Buyer, and maintain all such Originator Documents
and the UCC financing statements filed in connection with this Agreement in full
force and effect.

 

36



--------------------------------------------------------------------------------

(o) Segregation of Collections. Each Originator will require the deposit of all
Collections into a Collection Account and the deposit of all Collections
received in the Collection Accounts solely into the Concentration Account, will
prevent the deposit into the Concentration Account of any funds other than
Collections and, to the extent that any such funds are nevertheless deposited
into the Concentration Account, will promptly identify any such funds to the
Collection Agent for segregation and remittance to the owner thereof.

(p) Payment to Lenders. The Originators (other than any Specified Originator)
will pay to the Buyer (and forward to the Administrative Agent) all amounts
owing (i) by the Company to the Lenders under Article VIII of the Loan
Agreement, or (ii) by Buyer to the Company under Article VII of the Contribution
Agreement.

(q) Modifications to Contracts. Except as provided in Section 6.02, no
Originator will, nor will it suffer or permit the Collection Agent to, extend,
amend or otherwise modify the terms of any Eligible Receivable or any Contract
related thereto.

(r) Sales Taxes. Each Originator shall timely pay or cause to be paid when due
all sales, excise or personal property taxes payable in connection with the
Receivables, other than any taxes or assessments, the validity of which are
being contested in good faith by appropriate proceedings and with respect to
which the Originator has set aside or has caused to be set aside adequate
reserves on its books (consolidated or otherwise) in accordance with GAAP.

(s) Deviation from Patient Consent Form. At any time following June 30, 2012,
without the prior written consent of the Buyer, no Originator will, nor will it
suffer or permit the Collection Agent to, substitute, alter, modify, or change
in any way any of the Patient Consent Forms except in an Immaterial Respect.

(t) AccessOne Program Receivables. After May 31, 2012, no Receivables will be
sold pursuant to any agreement other than the Documents, and prior to May 31,
2012, the aggregate Expected Net Value of the AccessOne Program Receivables
shall not exceed $500,000.

ARTICLE VI

ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

SECTION 6.01. Appointment and Designation of the Collection Agent. The
Authorized Representative and the Buyer may, from time to time, appoint one or
more Persons as the Collection Agent of the Buyer to service, administer and
collect the Receivables and otherwise to enforce its rights and interests in, to
and under the Receivables, the Related Security and the Contracts. The
Collection Agent’s authorization under this Agreement shall terminate on the
Collection Date. Until the Buyer, with the consent of the Administrative Agent
as its assignee, gives notice to the Authorized Representative of a designation
of a new Collection Agent after the occurrence and during the continuance of a
Servicer Termination Event, Professional Services is hereby designated as, and
hereby agrees to perform the duties and

 

37



--------------------------------------------------------------------------------

obligations of, the Collection Agent pursuant to the terms hereof. The
Authorized Representative, the Buyer and the Collection Agent may from time to
time agree in any collection agency or services agreement among them on the
allocation of servicing duties to be performed by the Collection Agent.
Notwithstanding the foregoing, the Buyer may (with the approval of the
Administrative Agent, as its assignee, and the Managing Agents), after the
occurrence and during the continuance of a Servicer Termination Event, designate
as Collection Agent any Person to succeed Professional Services or any successor
Collection Agent, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Collection
Agent pursuant to the terms hereof and of the Contribution Agreement and the
Loan Agreement and in accordance with applicable Healthcare Laws. Each of the
Originators hereby grants to the Collection Agent and any successor Collection
Agent, and the Collection Agent hereby grants to any successor Collection Agent,
an irrevocable power of attorney, with full power of substitution, coupled with
an interest, to take any and all steps in any Originator’s or the Collection
Agent’s name, as applicable, and on behalf of the Buyer, as may be necessary or
desirable, in the determination of the Collection Agent or the successor
Collection Agent, as the case may be, to collect all amounts due under any and
all Receivables, including endorsing such Originator’s name on checks and other
instruments representing Collections and enforcing such Receivables and the
related Contracts. The Collection Agent may subcontract the performance of its
duties and obligations to a third Person with the prior consent of Buyer,
including with respect to Collection Agency Receivables. Any such subcontract
shall not affect the Collection Agent’s liability for performance of its duties
and obligations pursuant to the terms hereof, and any such subcontract shall
automatically terminate upon designation of a successor Collection Agent.
Notwithstanding anything to the contrary contained in this Agreement, the
Collection Agent, if not an Originator or an Affiliate thereof, shall have no
obligation to collect, enforce or take any other action described in this
Article VI with respect to any Receivable that is not a Purchased Receivable
other than to deliver to the Authorized Representative or at its direction, the
Collections and documents with respect to any such Receivable that is not a
Purchased Property as described in Sections 6.03 and 6.07.

SECTION 6.02. Collection of Receivables by the Collection Agent; Extensions and
Amendments of Receivables.

(a) The Collection Agent shall take or cause to be taken all such reasonable
actions as may be necessary or advisable to collect each Receivable from time to
time, all in accordance with Applicable Law, with reasonable care and diligence,
and in accordance with the Credit and Collection Policy; provided, however,
that, if a Servicer Termination Event shall have occurred and be continuing,
(i) the Buyer shall have the right to direct the Collection Agent (whether the
Collection Agent is an Originator or an Affiliate thereof or otherwise) to
commence or settle any legal action, to enforce collection of any Purchased
Property or to foreclose upon or repossess any Related Security, and (ii) the
Collection Agent shall not make the Buyer a party to any litigation without the
express written consent of the Buyer, such consent not to be unreasonably
withheld or delayed. If the Termination Date shall not have occurred,
Professional Services, while such Person is the Collection Agent, may, with
respect to the Receivables and, with respect to any Eligible Receivable, in
accordance with the Credit and Collection Policy, (i) extend the maturity or
adjust the Expected Net Value of any Defaulted Receivable as Professional
Services may determine to be appropriate to maximize Collections thereof and
(ii) adjust the Expected Net Value of any Receivable to reflect (x) any
reduction or adjustment as

 

38



--------------------------------------------------------------------------------

a result of any defective, rejected, returned, repossessed or foreclosed
merchandise, any defective or rejected services, any failure to provide
services, any discount, rebate or any other adjustment made or performed by the
Company or any other Person or (y) any reduction or cancelation as a result of a
setoff in respect of any claim by the Obligor thereof against an Originator or
an Affiliate of an Originator or an Affiliate of an Originator, in each such
case (except with respect to Receivables which are not Eligible Receivables)
(x) in accordance with the requirements of the Credit and Collection Policy and
(y) provided that such extension or adjustment shall not alter the status of
such Receivable as a Defaulted Receivable or limit the rights of the Buyer under
this Agreement. Except as otherwise permitted pursuant to the immediately
preceding sentence, neither the Collection Agent nor any Originator will extend,
amend, cancel or otherwise modify the terms of any Receivable without the prior
written approval of the Buyer, or amend, modify, cancel or waive any term or
condition of any Contract related to a Receivable, except to the extent
consistent with the Credit and Collection Policy or otherwise with the prior
written approval of the Buyer.

(b) Notwithstanding anything else contained herein, neither the Collection Agent
nor any subcontractor or delegatee thereof is the agent of the Buyer, and they
are not permitted to (nor do they have any authority to) (i) establish an office
or other fixed place of business of the Buyer, or (ii) contract for, or conclude
a contract in the name of, the Buyer.

(c) The Credit and Collection Policy may be amended from time to time provided
that (i) no change shall be made in the Credit and Collection Policy that would
be adverse to any of the Buyer or its assignees, including by impairing the
collectibility of any Receivable or the ability of the Buyer or the Collection
Agent to perform its obligations under this Agreement, the Contribution
Agreement or the Loan Agreement and (ii) in the event that any change is made to
the Credit and Collection Policy, promptly following such change and, in any
event within 30 days thereof, the Collection Agent shall provide the Buyer with
an updated Credit and Collection Policy and a summary of all material changed.

SECTION 6.03. Distribution and Application of Collections. The Collection Agent
shall set aside and segregate all Collections of Receivables from the other
funds belonging to the Collection Agent. The Collection Agent shall as soon as
practicable (and in any event within two Business Days) following receipt turn
over to the Authorized Representative or other Person entitled thereto the
collections of any account receivable which is not a Purchased Property less, in
the event neither Professional Services nor an Affiliate thereof is the
Collection Agent, all reasonable and appropriate out-of-pocket costs and
expenses of the Collection Agent of servicing, collecting and administering the
Receivables to the extent not covered by the Servicing Fee received by it.

SECTION 6.04. Other Rights of the Buyer. At any time following the occurrence
and during the continuance of a Servicer Termination Event or the designation
pursuant to Section 6.01 of a Collection Agent other than Professional Services,
the Buyer or any Affiliate of either thereof, subject to Applicable Law:

(a) The Buyer may or, at the request of the Buyer, the Originators shall (in
either case, at the Originators’ expense) direct any or all of the Obligors to
pay all amounts payable under any Receivable directly to the Buyer or its
designee;

 

39



--------------------------------------------------------------------------------

(b) The Buyer may or, at the request of the Buyer, the Originators shall (in
either case, at the Originators’ expense) give each of the Obligors notice of
the Buyer’s interests in the Purchased Property;

(c) The Buyer may have a representative present during any or all business hours
at each office of the Collection Agent and the Originators involved in the
administration, servicing and collections of the Receivables;

(d) The Buyer, or its representatives, may, during regular business hours,
(i) review any or all Records, computer programs and files related to the
administration, servicing and collection of the Receivables and (ii) visit the
offices of the Originators for the purpose of such review, and, at the Buyer’s
request and at the Originators’ expense, the Buyer shall (i) assemble all
Records and make the same available to the Buyer or its designee at a place
selected by the Buyer or its designee, and (ii) segregate all cash, checks and
other instruments received by it from time to time constituting Collections of
Receivables in the manner provided herein or such other manner acceptable to the
Buyer and, promptly following receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Buyer or its designee; and

(e) The Buyer shall have all other rights and remedies provided under the UCC
and other Applicable Law, which rights and remedies shall be cumulative.

SECTION 6.05. Records.

(a) Each Originator will maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing the Receivables
in the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the timely and full collection of all Receivables (including
records adequate to permit the daily identification of each new Purchased
Property and all Collections of and adjustments to each existing Purchased
Property). The Collection Agent will maintain access and copies of all such
documents, books, records and other information of the Originators necessary to
comply with clause (b) below.

(b) Each Originator and the Collection Agent, whether or not the Buyer or an
Affiliate thereof, shall hold all Records in trust for the Buyer and its
assigns. Subject to the receipt of contrary instructions from the Buyer that are
delivered following the occurrence and continuance of a Servicer Termination
Event, the Collection Agent and each Originator will deliver all Records to any
new Collection Agent hereunder; provided, however, that such new Collection
Agent, if other than an Affiliate of the Buyer, shall as soon as practicable
upon demand deliver to the Authorized Representative copies of Records in its
possession relating to Purchased Property.

SECTION 6.06. Receivable Reporting. On each Monthly Report Due Date, the
Collection Agent shall deliver to the Buyer a Monthly Report for the preceding
Collection Period, which delivery may be in electronic form; provided, that so
long as Professional Services is acting as Collection Agent, a Monthly Report
delivered in a timely fashion under the Loan Agreement shall constitute delivery
of a Monthly Report under this Section 6.06.

 

40



--------------------------------------------------------------------------------

SECTION 6.07. Collections and Lock-Boxes.

(a) Each Originator and the Collection Agent will instruct all Obligors to cause
all Collections to be either (i) remitted to a Lock-Box to be retrieved
therefrom by the applicable Collection Account Bank for prompt deposit to the
applicable Collection Account or (ii) remitted directly to a Collection Account.
If the Collection Agent or any Originator receives any Collections, such
Originator or the Collection Agent shall immediately remit such Collections to
the applicable Collection Account within two Business Days of receipt thereof
and the Collection Agent or the applicable Originator will take all such actions
as are reasonably necessary in the Collection Agent or Originator’s discretion
or as reasonably requested by the Buyer to ensure that future payments from any
Obligor be made to a Collection Account or Lock-Box. If the applicable
Originator or the Collection Agent does not promptly (and in any event within
two Business Days from the Buyer’s request) take such actions as the Buyer may
reasonably request, then the Buyer, its assigns or designees, may, to the
maximum extent permitted by law take such actions as the Buyer, its assigns or
designees may, on its direction, deem appropriate.

(b) The Collection Agent shall allocate and remit Collections in accordance with
the Loan Agreement; provided, however, that the Buyer may, at any time following
a Trigger Event and shall, at the direction of the Administrative Agent, as its
assignee, revoke the Collection Agent’s authority with respect to the
Concentration Account, direct the Concentration Account Bank to cease taking
instructions from the Collection Agent or the Buyer and to thereafter take
direction solely from the Administrative Agent, in each case by delivery of a
notice substantially in the form attached to the Control Agreement for such
purpose. Neither any Originator nor the Collection Agent will (i) add or
terminate any bank as a Collection Account Bank or the Concentration Account
Bank, (ii) close any Lock-Box, any Collection Account or the Concentration
Account or open any new lock-box or account to function as a Lock-Box,
Collection Account or Concentration Account, (iii) make any change to the
instructions to the Obligors that all payments with respect to the Receivables
be made to a Lock-Box or Collection Account or (iv) make any change to the
instructions to the Collection Account Bank set forth in the Deposit Account
Notification Agreement (Government Healthcare Receivables) requiring all
available funds in each Collection Account to automatically sweep to the
Concentration Account at the end of each Business Day, in each case, without the
prior written consent of the Buyer and the Administrative Agent and each
Managing Agent; provided, if any Originator violates any of the provisions under
clauses (i) through (iv) above with respect to any Lock-Box or Collection
Account relating to such Originator without the prior knowledge or consent of
the Buyer or the Collection Agent, the Originator (itself or through the
Collection Agent) shall have the opportunity to cure the violation of this
clause (b) within 15 days of obtaining knowledge of such breach. Each of the
Originators and the Collection Agent each hereby agrees to take, or cause to be
taken, any and all actions reasonably requested by the Buyer to protect and
perfect the interest of the Buyer in the event any such change is permitted.

SECTION 6.08. UCC Matters; Protection and Perfection of Purchased Property. Each
Originator will keep its jurisdiction of incorporation or organization,
principal place of business and chief executive office, and the offices where it
keeps its Records, in the jurisdictions and at the addresses set forth on
Schedule III, or, in any such case, upon 30 days’ prior written notice to the
Buyer, at such other jurisdictions or locations within the United States

 

41



--------------------------------------------------------------------------------

where all actions reasonably requested by the Buyer to protect and perfect the
interest of the Buyer in the Purchased Property have been taken and completed.
Each of the Originators and the Collection Agent agrees that from time to time,
at the Originators’ expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the Buyer may
reasonably request in order to perfect, protect or more fully evidence the
Purchased Property acquired by the Buyer hereunder, or to enable the Buyer to
exercise or enforce any of its rights hereunder. Without limiting the generality
of the foregoing, each of the Originators and the Collection Agent agrees that
it will, upon the request of the Buyer, execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate. Each
Originator hereby authorizes the Buyer to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Purchased Property now existing or hereafter
arising without the signature of such Originator where permitted by law. If an
Originator or the Collection Agent fails to perform any of its agreements or
obligations under this Section 6.08, the Buyer, or its assignee, may (but shall
not be required to) itself perform, or cause performance of, such agreement or
obligation, and the reasonable expenses of the Buyer incurred in connection
therewith shall be payable by the Originators upon the Buyer’s demand therefor.
For purposes of enabling the Buyer to exercise its rights described in the
preceding sentence and elsewhere in this Article VI, each of the Originators and
the Collection Agent hereby authorizes the Buyer to take any and all steps
following an Event of Termination in such Originator’s or the Collection
Agent’s, as applicable, name and on behalf of the Originator necessary or
desirable, in the determination of the Buyer, to collect all amounts due under
any and all Receivables, including endorsing such Originator’s or the Collection
Agent’s name on checks and other instruments representing Collections and
enforcing such Receivables and the related Contracts.

SECTION 6.09. Obligations With Respect to Receivables. Each of the Originators
and the Collection Agent will (a) at the Originators’ expense, regardless of any
exercise by the Buyer of its rights hereunder, timely and fully perform and
comply with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Purchased Property to the same
extent as if Purchased Property therein had not been sold hereunder and (b) pay
when due any taxes, including sales, excise or personal property taxes, payable
in connection with the Purchased Property. In no event shall the Buyer have any
obligation or liability with respect to any Purchased Property or related
Contracts, nor shall it be obligated to perform any of the obligations of the
Collection Agent or any Originator or any of their respective Affiliates
thereunder. Each of the Originators and the Collection Agent agrees it will
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

SECTION 6.10. Applications of Collections. Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or otherwise required by contract or Applicable Law
and unless otherwise instructed by the Buyer, be applied as a Collection of any
Receivables constituting Purchased Property of such Obligor, in the order of the
age of such Receivables, starting with the oldest such Receivable, to the extent
of any amounts then due and payable thereunder, before being applied to any
other indebtedness, account, general intangible or obligation of such Obligor.

 

42



--------------------------------------------------------------------------------

SECTION 6.11. Annual Servicing Report of Independent Audit Firm. On an annual
basis on or before the date which is 90 days after the end of each fiscal year,
beginning with the fiscal year ending December 31, 2012, the Collection Agent
shall engage and cause FTI Consulting, Inc. or another firm acceptable to the
Buyer and its assigns, to provide the Collection Agent and the Buyer with a
report setting forth the results of such firm’s review of the Receivables in
form and in scope satisfactory to the Buyer and the Collection Agent; provided
that in no event shall such report include “Protected Health Information”, as
such term is defined in regulations implementing HIPAA; provided further that
such independent audit firm shall be required to enter into a Business Associate
Agreement with the Collection Agent. Each of the Originators hereby authorizes
such firm to discuss such affairs, finances and performance with representatives
of the Buyer and its designees.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (any such
event, an “Event of Termination”) shall occur:

(a) The Collection Agent, the Authorized Representative or any Originator shall
fail to make any payment or deposit to be made by it hereunder when due and such
failure shall remain unremedied for five Business Days; or

(b) Any representation or warranty made or deemed to be made by any Originator,
the Collection Agent or CHS (or any of their respective officers or agents)
under or in connection with any Document, including any Monthly Report other
than with respect to the status of a Receivable as an Eligible Receivable or any
other information, report or officer’s certificate delivered pursuant hereto,
shall prove to have been false, incorrect or misleading in any material respect
when made or deemed made, unless and solely to the extent (i) such
representation or warranty does not contain a grace period within such
provision, and (ii) such misrepresentation is capable of being cured within 10
days, the Collection Agent, the Authorized Representative and any relevant
Originator deliver a written certificate to the Buyer certifying that such
false, incorrect or misleading statement, and all ramifications thereof under
this Agreement or any Document has been cured in full (together with such data
demonstrating such cure) by earlier to occur of (x) the date on which written
notice shall have been given to the Authorized Representative and (y) the date
on which a Responsible Officer of the Collection Agent, the Authorized
Representative or the relevant Originator acquires knowledge thereof; or

(c) Any Originator, the Authorized Representative, CHS or the Collection Agent
shall fail to perform or observe, beyond the applicable grace or cure period
therein, any term, covenant or agreement (other than any term, covenant or
agreement described in another clause of this Section 7.01) contained in any
Document on its part to be performed or observed and any such failure (other
than a failure with respect to any of Section 5.01(d), (g), (l), and (q), in
each case, as to which no grace period shall apply) shall remain unremedied for
10 days after written notice thereof shall have been given by the Buyer to the
Authorized Representative, or this Agreement or any other Document shall cease
to be effective or be a legally valid, binding and enforceable obligation of the
Buyer, any Originator or the Collection Agent, as the case may be or any of
their respective Affiliates shall contest in any manner the effectiveness,
validity, binding nature or enforceability of this Agreement or any other
Document; or

 

43



--------------------------------------------------------------------------------

(d) (i) Any Originator, the Parent or the Collection Agent shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
grace period) or (ii) any other event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to any grace period) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or that results in the termination or permits any counterparty to
terminate any interest rate protection agreement, foreign currency exchange
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price hedging arrangement, the obligations under
which constitute Material Indebtedness; provided that this clause (ii) shall not
apply to secured Debt that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt; or

(e) Either (i) any Purchase shall, for any reason, except to the extent
permitted by the terms hereof, cease to create a valid and perfected first
priority ownership interest in each Purchased Property with respect thereto free
and clear of any Lien (other than Permitted Liens referred to in clause (b) of
the definition thereof), which shall remain unremedied for five Business Days
after the earlier of delivery of notice thereof by the Buyer or discovery
thereof by the Collection Agent or any Originator or (ii) this Agreement shall
for any reason cease to evidence the transfer to the Buyer of legal and
equitable title to, and ownership of, the Purchased Property; or

(f) (i) Any Material Originator, the Parent, CHS or the Collection Agent shall
(A) become insolvent, generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; (B) any Insolvency Proceeding
or any other proceeding seeking the entry of an order for relief or the
appointment of a receiver, receiver/manager, custodian, trustee, or other
similar official for it or for any substantial part of its property shall be
instituted by any Material Originator, the Parent, CHS or the Collection Agent
or (C) any Insolvency Proceeding or any other proceeding seeking the entry of an
order for relief or the appointment of a receiver, receiver/manager, custodian,
trustee, or other similar official for it or for any substantial part of its
property shall be instituted against any Material Originator, the Parent, CHS or
the Collection Agent, and such other proceeding shall remain unstayed for a
period of 60 days, or the requested adjudication, relief or other action sought
thereby shall have been made, granted or taken, or (ii) any Material Originator,
the Parent, CHS or the Collection Agent shall take any corporate or entity-level
action that authorizes any of the actions set forth above in this
Section 7.01(f); or

(g) There shall have occurred and be continuing an “Event of Default” under the
Loan Agreement; or

(h) There shall have occurred and be continuing an “Event of Termination” under
the Contribution Agreement; or

 

44



--------------------------------------------------------------------------------

(i) There shall have occurred a Change in Control; or

(j) There shall have occurred any material adverse change in the business or
financial condition of CHS or the Originators taken as a whole since
December 31, 2011, which could reasonably be expected to affect the value or
collectability of the Receivables or the ability of the Buyer, the Collection
Agent or any Originator to collect the Receivables or otherwise perform its
respective obligations under this Agreement or any other Document; or

(k) A Servicer Termination Event shall have occurred and be continuing; or

(l) The Buyer shall have become subject to registration as an “investment
company” within the meaning of the Investment Company Act; or

(m) One or more judgments shall be rendered against any Originator, the
Collection Agent, the Company, CHS or the Parent or any combination thereof (to
the extent not paid or fully covered by insurance) and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of any Originator, the Collection
Agent, the Company, CHS or the Parent to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$50,000,000; or

(n) An ERISA Event shall have occurred that, in the opinion of the Buyer, when
taken together with all other such ERISA Events, could reasonably be expected to
result in liability of the Parent and its ERISA Affiliates in an aggregate
amount exceeding $50,000,000;

then, and in any such event, the Buyer may, by notice to the Authorized
Representative (a “Termination Declaration Notice”) declare the Termination Date
to have occurred, except that, (i) in the case of any event described in
clause (i)(B) or clause (i)(C) of Section 7.01(f) above or any event described
in Section 7.01(d) above, the Termination Date shall be deemed to have occurred
automatically without notice upon the occurrence of such event, and (ii) in the
case of any event described in Sections 7.01(c) and (h) that relate to an
Originator and not Material Originators, no Event of Termination shall be deemed
to have occurred so long as the Buyer immediately ceases future purchases of
Receivables from such Originator.

Notwithstanding the foregoing, the occurrence of one or more events listed above
that would otherwise constitute an Event of Termination with respect to any
Originator or Originators not constituting Material Originators (as calculated
over any period of 30 consecutive days) shall not constitute an Event of
Termination hereunder if such Originator or Originators subject to such event
are subject to a Removal (without consideration of the requirement for a 30 day
prior written request as set forth in Section 9.14(b)) within 10 days of the
occurrence of such event or events.

 

45



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Indemnities by the Originators.

(a) Without limiting any other rights which the Buyer may have hereunder or
under Applicable Law, each of the Collection Agent and the Originators hereby
each agrees, jointly and severally, to indemnify the Buyer and its transfers and
assigns, and each of their respective directors, officers, employees, agents and
attorneys (all of the foregoing being individually referred to as an
“Indemnified Party” and being collectively referred to as “Indemnified Parties”)
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or actually incurred by any of them arising out of or resulting
from this Agreement, the Contribution Agreement, the Loan Agreement or any other
Document or the use of proceeds of any Purchase or in respect of any Purchased
Property. Without limiting or being limited by the foregoing, each Originator
shall pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:

(i) Any Receivable represented or deemed represented by an Originator to be an
Eligible Receivable which was not an Eligible Receivable as of the Purchase Date
thereof;

(ii) reliance on any representation or warranty made or deemed made by any
Originator, CHS, the Collection Agent or any of their respective officers under
or in connection with this Agreement, the Contribution Agreement, the Loan
Agreement or any other Document, which shall have been false, incorrect or
misleading in any material respect when made or deemed made or delivered;

(iii) the failure by any Originator, CHS or the Collection Agent to comply with
any term, provision or covenant contained in this Agreement, the Contribution
Agreement, the Loan Agreement or any other Documents, or any Contract, or with
any Applicable Law with respect to any Receivable, the related Contract or the
Related Security, or the nonconformity of any Receivable, the related Contract
or the Related Security with any such Applicable Law;

(iv) the failure to (A) vest and maintain vested in the Buyer or to transfer to
the Buyer, legal and equitable title to and ownership of, the Receivables and
the other Purchased Property which are, or are intended to be, sold by the
Originators hereunder or (B) grant to the Buyer a valid and perfected first
priority “security interest” under Article 9 of the UCC in and to the
Receivables which are, or are purported to be, Purchased Property, together with
all Collections and Related Security, in each case free and clear of any Lien
(other than Permitted Liens referred to in clause (b) of the definition thereof)
whether existing at the time of the Purchase of any such Receivable or at any
time thereafter;

 

46



--------------------------------------------------------------------------------

(v) the failure by any Originator to make any payment required on its part to be
made hereunder;

(vi) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Law with respect to any Receivables and other Purchased
Property which are, or are intended to be, sold by the Originators hereunder,
whether at the time of any Purchase or at any subsequent time;

(vii) any failure of any Originator, CHS or the Collection Agent to perform its
duties or obligations in accordance with the provisions of this Agreement or the
other Documents or to perform its duties under the Contracts;

(viii) any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with merchandise or services which are the subject of any
Receivable or Contract;

(ix) any set-off by any Collection Account Bank or the Concentration Account
Bank against Collections;

(x) the failure to pay when due any taxes which are an Originator’s
responsibility, including sales, excise or personal property taxes payable in
connection with the Purchased Property or the purchase thereof;

(xi) the commingling of Collections of Purchased Property at any time with other
funds;

(xii) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Purchases or the ownership by the Buyer of Purchased
Property;

(xiii) any attempt by any Person to void or otherwise avoid any transfer of any
Purchased Property from an Originator to the Buyer under any statutory provision
or common law or equitable action, including any provision of the Bankruptcy
Law; or

(xiv) the inclusion in any Purchased Receivable any portion of the Expected Net
Value of which represents sales taxes.

(b) Any amounts subject to the indemnification provisions of this Section 8.01
shall be paid by the Originators to the Buyer within 10 Business Days following
the Buyer’s demand therefor. Notwithstanding any other provision of this
Agreement to the contrary, the Originators shall not indemnify any Indemnified
Party for or with respect to any Indemnified Amounts (i) that would constitute
recourse for uncollectible Receivables due to the bankruptcy or insolvency of
the related Obligor or (ii) that arise solely from such Indemnified Party’s
gross negligence, bad faith or willful misconduct as determined in a final
non-appealable judgment of a court of competent jurisdiction.

 

47



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the liability of the Specified Originators
shall be limited to indemnification events relating to each such Specified
Originator or the Purchased Property it has transferred under this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments and Waivers. No amendment or modification of any
provision of this Agreement or any Document shall be effective without the
written agreement of the parties hereto and, to the extent then required in the
Loan Agreement, the written consent of the Administrative Agent and the Managing
Agents, and no termination or waiver of any provision of this Agreement or any
Document or consent to any departure therefrom shall be effective without the
written concurrence of the Company, the Administrative Agent and each Managing
Agent. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 9.02. Notices, Etc.

(a) All notices, demands, requests and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or electronic mail, and addressed to (i) if to an Originator, to the
Authorized Representative at 4000 Meridian Boulevard, Franklin, TN 37067, to the
attention of Rachel A. Seifert, Facsimile No.: 615-373-9704, Telephone No.:
615-465-7000, Email: Rachel_Seifert@chs.net, (ii) if to the Collection Agent at
4000 Meridian Boulevard, Franklin, TN 37067, to the attention of Rachel A.
Seifert, Facsimile No.: 615-373-9704, Telephone No.: 615-465-7000, Email:
Rachel_Seifert@chs.net, and (iii) if to the Buyer at 4000 Meridian Boulevard,
Franklin, TN 37067, to the attention of Rachel A. Seifert, Facsimile No.:
615-373-9704, Telephone No.: 615-465-7000, Email: Rachel_Seifert@chs.net, or to
such other address as shall be notified in writing to the other parties hereto.

(b) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (x) if
delivered by hand or overnight courier service or sent by facsimile or
electronic mail, on the date of receipt or (y) if delivered by certified or
registered mail, five Business Days after dispatch, in each case under clauses
(x) and (y), delivered, sent, transmitted or mailed (properly addressed) to such
party as provided in this Section 9.02 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.02.
Notwithstanding the foregoing, no notice, demand, request or other communication
pursuant to Article II shall be effective until received.

SECTION 9.03. Setoff and Counterclaim. All payments to be made by any Originator
or the Collection Agent under this Agreement shall be made free and clear and
each of the Originators and the Collection Agent hereby irrevocably and
unconditionally waives all rights of any counterclaim, set-off, deduction or
other defense, which such Originator or the Collection Agent may have against
the Buyer, or against each other, whether under contract (including this
Agreement), Applicable Law, in equity or otherwise. The obligation of each
Originator and the Collection Agent to make the payments and deposits
contemplated by this Agreement is absolute and unconditional.

 

48



--------------------------------------------------------------------------------

SECTION 9.04. No Waiver; Remedies. No failure on the part of the Buyer to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 9.05. Binding Effect; Assignability; Third Party Beneficiary. This
Agreement shall be binding upon and inure to the benefit of the Originators, the
Buyer, the Collection Agent and their respective successors and permitted
assigns. No Originator may assign its rights and obligations or any interest
herein or delegate any of its duties hereunder or under the other Originator
Documents, in each case, without the prior written consent of the Buyer. The
Buyer may, subject to any restrictions in the Loan Agreement, assign at any time
all of its rights and obligations hereunder and interests herein without the
consent of any Originator or the Collection Agent. All such assignees, including
parties to the Loan Agreement, shall be third party beneficiaries of, and shall
be entitled to enforce the Buyer’s rights and remedies under, this Agreement to
the same extent as if they were parties thereto, except to the extent
specifically limited under the terms of their assignment. Without limiting the
foregoing, each of the Originators acknowledges (a) the assignment of Buyer’s
rights and interests hereunder to the Administrative Agent (via the assignment
by the Company to the Administrative Agent) pursuant to the Assignment of
Agreements and agrees that, subject to the terms set forth in the Assignment of
Agreements, the Contribution Agreement and the Loan Agreement, the
Administrative Agent (and any further assignee of any such assignee) shall have
the right, as the assignee of the Buyer (or the assignee of such assignee), to
enforce the Buyer’s rights and remedies under this Agreement directly against
such party (including the right (i) to appoint a successor Collection Agent and
(ii) to give or withhold any and all consents, requests, notices, directions,
approvals, demands, extensions or waivers under or with respect to this
Agreement or the obligations in respect of the Originators hereunder to the same
extent as the Buyer may do), but without any obligation on the part of any such
assignee to perform any of the obligations of the Buyer hereunder and (b) that
the Administrative Agent, each Managing Agent, each Lender and each other
Secured Party (as defined in the Loan Agreement) is an intended third party
beneficiary of this Agreement to the same extent as if they were parties hereto,
and that each of them is relying on, among other things, the representation and
warranties of the Originators hereunder in entering into the Loan Agreement.
Each of the Originators, the Authorized Representative and the Collection Agent
agrees that it shall send to the Administrative Agent and each Managing Agent
(at the address set forth in the Loan Agreement) a copy of all written notices
required to be given by such Person to the Buyer hereunder.

SECTION 9.06. Term of this Agreement. This Agreement, including each
Originator’s and the Collection Agent’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Originators pursuant to Article IV, the indemnification and payment provisions
of Article VIII and the provisions of Section 9.15 shall be continuing and shall
survive any termination of this Agreement.

 

49



--------------------------------------------------------------------------------

SECTION 9.07. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE; SERVICE OF PROCESS.

(a) THIS AGREEMENT SHALL, IN ACCORDANCE WITH § 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. THE BUYER, EACH ORIGINATOR, AND THE
COLLECTION AGENT EACH HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER ORIGINATOR
DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, THE MAINTENANCE OF ANY SUCH
ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

(b) Each party hereto agrees that service of process may be effected by mailing
a copy thereof by registered or certified mail, postage prepaid, to it at its
address specified in Section 9.02. Nothing in this Section 9.07 shall affect the
right of any party to serve legal process in any other manner permitted by law.

SECTION 9.08. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BUYER, EACH ORIGINATOR AND THE COLLECTION AGENT EACH WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER ORIGINATOR DOCUMENT, ANY OTHER DOCUMENT DELIVERED
PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

SECTION 9.09, Costs, Expenses and Taxes. In addition to the rights of
indemnification granted to the Buyer and the other Indemnified Parties under
Article VIII hereof, the Originators agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses of the Buyer and its
assignee incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing permitted hereunder), amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement and the other documents to be delivered hereunder or in connection
herewith, including rating agency fees, auditor fees, the annual servicing
report referred to in Section 6.11 and out-of-pocket expenses and the reasonable
fees and out-of-pocket expenses of counsel for the Buyer and its assignee with
respect thereto, and with respect to advising the Buyer and its assignee as to
its rights and remedies under this Agreement and the other documents to be

 

50



--------------------------------------------------------------------------------

delivered hereunder or in connection herewith, and all costs and expenses, if
any (including counsel fees and expenses), incurred by the Buyer and its
assignee in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith.

SECTION 9.10. No Proceedings. Each of the Originators, the Collection Agent and
the Administrative Agent each hereby agrees that it will not institute against,
or join any other Person in instituting against, the Buyer any action, event or
proceeding of the type referred to in Section 7.01(f) so long as there shall not
have elapsed one year plus one day since the later of (i) the Termination Date
and (ii) the date on which all of the Purchased Receivables are either collected
in full or become Defaulted Receivables.

SECTION 9.11. Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement, the Contribution Agreement, the
Loan Agreement and the other Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

SECTION 9.12. Confidentiality. Except to the extent otherwise required by
Applicable Law, unless the provider thereof shall otherwise consent in writing
each of the Originators, the Buyer and the Collection Agent agrees that it shall
maintain the confidentiality of (i) the Credit and Collection Policy, and
(ii) all other information obtained as a result of being a party hereto, to any
related documents or to any of the transactions contemplated hereby or thereby
(including the contents of any summary of indicative terms and conditions with
respect to such transactions, and the provisions of this Agreement and any of
the other Originator Documents) other than information that was available to
such Person on a non-confidential basis (“Confidential Information”); provided,
however, that the Originators and the Collection Agent may disclose any
Confidential Information (w) to its and its Affiliates’ officers, directors,
employees and agents, including accountants, legal counsel, administration and
service providers, and other advisors (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (x) to the extent such disclosure may be required by Applicable
Law, or by any court or administrative agency having jurisdiction over any party
or as may be requested by any regulatory body, (y) to the extent an Originator,
the Buyer or the Collection Agent, as the case may be, consents in writing to
the release of Confidential Information relating to it, (z) subject to a written
confidentiality agreement having terms substantially similar to this
Section 9.11, to any financial institution or other party that extends or is
considering the extension of debt or equity financing or swap or derivative
arrangement to any Originator or any Affiliate thereof or (aa) as may be
required or appropriate in response to a court order or in connection with any
litigation; provided further, however, that

 

51



--------------------------------------------------------------------------------

the Originators, the Buyer and the Collection Agent shall have no obligation of
confidentiality whatsoever in respect of any information which (i) may be
generally available to the public or becomes available to the public other than
as a result of a breach of this Section 9.12, (ii) is in the possession of an
Originator, the Buyer or the Collection Agent prior to the date hereof and
receipt thereof from another party, and is not subject to a confidentiality
agreement or legal or regulatory restriction on disclosure or (iii) is
independently developed by the Company or the Collection Agent or one or more of
their respective representatives without violating the terms of this
Section 9.12.

SECTION 9.13. Joint and Several Liability; Designation and Appointment of
Authorized Representative.

(a) Joint and Several Liability. Each Originator (other than any Specified
Originator) agrees that each reference to “Originators” in this Agreement shall
be deemed to refer to each such Originator, jointly and severally with the other
Originators. Each Originator (other than any Specified Originator) (i) shall be
jointly and severally liable for the obligations, duties and covenants of each
other Originator (other than any Specified Originator) under this Agreement and
the acts and omissions of each other Originator (other than any Specified
Originator) and (ii) jointly and severally makes each representation and
warranty for itself and each other Originator (other than any Specified
Originator) under this Agreement. Notwithstanding the foregoing, if, in any
action to enforce amounts payable by any Originator (other than any Specified
Originator) or any proceeding to allow or adjudicate a claim hereunder, a court
of competent jurisdiction determines that enforcement of the joint and several
obligations of all of the Originators (other than any Specified Originator)
against such Originator (other than any Specified Originator) for the full
amount of such liabilities is not lawful under, or would be subject to avoidance
under Section 548 of the Bankruptcy Law or any applicable provision of Federal
or state law, the liability of such Originator hereunder shall be limited to the
maximum amount lawful and not subject to avoidance under such law. For the
avoidance of doubt, notwithstanding anything in this Agreement or any other
document related hereto to the contrary, in no event shall any Specified
Originator have any liability for the actions or inactions of any other
Originator.

(b) Appointment of Authorized Representative. Each Originator hereby irrevocably
designates and appoints Professional Services as its exclusive representative
under this Agreement (the “Authorized Representative”) to deliver and receive
all notices on behalf of such Originator and to receive on behalf of such
Originator, and distribute, all payments and distributions of Originators in
accordance with the respective interests of Originators and to take such other
actions as are set forth in this Agreement. Each Originator hereby
unconditionally releases the Buyer and its Affiliates with respect to any
claims, obligations or duties that such Persons may otherwise have been deemed
to possess absent the designation and appointment contained in this
Section 9.13(b).

SECTION 9.14. Addition and Removal of Originators.

(a) Additions. Subject to satisfaction of the following conditions set forth
below and any other conditions required by the Buyer, upon 30-days’ prior
written notice from the Collection Agent or the Authorized Representative, the
Buyer hereby agrees to the adding of other Persons designated by the Collection
Agent or the Authorized Representative as an additional Originator hereunder
(each such event, an “Addition”):

(i) the Buyer, in its sole discretion (and the Administrative Agent, as its
assignee under the Assignment of Agreements, in its sole discretion), shall have
agreed in writing to such Addition;

 

52



--------------------------------------------------------------------------------

(ii) the Termination Date shall have not occurred;

(iii) as of the effective date of such Addition, no Servicer Termination Event
or Event of Termination shall be continuing;

(iv) as of the effective date of such Addition, the conditions precedent
applicable to such Person proposed as an Originator as set forth Article III
shall have been fulfilled;

(v) as of the effective date of such Addition, the representations and
warranties set forth in Article IV applicable to such Person proposed as an
Originator shall be true and correct;

(vi) such Person proposed as an Originator shall execute such agreements,
instruments and documents (and issue such authorizations) as the Buyer may
reasonably request, in each case, in form and substance satisfactory to the
Buyer (and the Administrative Agent) to effectuate the Addition, including (x) a
joinder agreement to this Agreement whereby such Person agrees to be bound by
the terms of this Agreement, and (y) financing statements covering the
Receivables;

(vii) the Administrative Agent shall have received such opinions of counsel
(which may include corporate opinions from jurisdictions previously not required
by the Administrative Agent) as it may reasonably request; and

(viii) the Buyer shall have been provided with such information (whether
financial or otherwise), documents or opinions as they may reasonably request.

Upon the effectiveness of any Addition, Schedule I shall be deemed amended to
add the name of the applicable Person.

(b) Removals. Subject to satisfaction of the conditions set forth below and any
other conditions required by the Buyer, upon 30-days’ prior written request of
the Collection Agent, the Buyer hereby agrees to the removal of any Originator
designated by the Collection Agent (each such event, a “Removal”):

(i) no Termination or Event of Termination shall have occurred and be
continuing, or shall result from, or reasonably be expected to result from, such
Removal or the Related Removals;

(ii) the Buyer shall have received a Monthly Report calculated on a pro forma
basis (after giving effect to such Removal and all Related Removals), which pro
forma

 

53



--------------------------------------------------------------------------------

Monthly Report shall demonstrate compliance with all covenants hereunder and
under the Loan Agreement, including the ratios set forth in Sections 7.01(h) and
(i) of the Loan Agreement;

(iii) as of the last day of the Collection Period most recently ended prior to
such Removal, the average Net Receivables Balance of all Receivables of the
Originator(s) subject to such Removal and all Related Removals over the prior 3
Collection Periods shall not be greater than 7.5% of the average Net Receivables
Balance of Receivables of all Originators during the Collection Period 3 months
prior to such Collection Period and the two prior Collection Periods;

(iv) such Originator shall execute such agreements, instruments and documents as
the Buyer and the Administrative Agent may reasonably request, in form and
substance satisfactory to the Buyer and the Administrative Agent to effectuate
the requested Removal, including an amendment to this Agreement effectuating
such Removal; and

(v) the Buyer shall have received all Collections pertaining to Purchased
Receivables (that have not become Defaulted Receivables) and all Noncomplying
Receivables Adjustments, in each case, attributable to the Originator subject to
the requested Removal.

Upon the effectiveness of any Removal, Schedule I hereto shall be deemed amended
to delete the name of the applicable Person. Authorized Representative shall
promptly notify the Collection Agent of any Addition or Removal hereunder.

(c) Survival of Terms. Notwithstanding any Removal of a Person as an Originator
in accordance with the terms hereof, the provisions of Article VIII (and the
representations and warranties with respect thereto) shall, with respect to such
Person, survive such Removal for all claims arising prior to such Removal.

SECTION 9.15. Waiver of Consequential Damages. (a) Each of the Originators and
the Collection Agent agrees that no Indemnified Party shall have any liability
to them or any of their equity holders or creditors in connection with this
Agreement, the other Facility Documents or the transactions contemplated thereby
on any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings), and
hereby waives any such claim.

(b) The Buyer agrees that none of the Originators, the Collection Agent or their
respective Affiliates shall have any liability to it or any of its equity
holders or creditors in connection with this Agreement, the other Facility
Documents or the transactions contemplated thereby on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings), and hereby waives any such claim.

(c) The provisions of this Section 9.15 shall survive the termination of this
Agreement.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BUYER     CHS/COMMUNITY HEALTH SYSTEMS, INC.     By:  

/s/ James W. Doucette

    Name:   James W. Doucette     Title:   Vice President and Treasurer
AUTHORIZED REPRESENTATIVE:     COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES
CORPORATION     By:  

/s/ James W. Doucette

    Name:   James W. Doucette     Title:   Vice President and Treasurer
COLLECTION AGENT:     COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION
    By:  

/s/ James W. Doucette

    Name:   James W. Doucette     Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

ORIGINATORS:

 

AFFINITY HOSPITAL, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer BERWICK HOSPITAL
COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer BLUEFIELD
HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer BROWNWOOD
HOSPITAL, L.P. By: Brownwood Medical Center, LLC Its: General Partner   By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer BULLHEAD
CITY HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

CARLSBAD MEDICAL CENTER, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer CLEVELAND
TENNESSEE HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer COATESVILLE
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer COLLEGE STATION
HOSPITAL, LP By: College Station Medical Center, LLC Its: General Partner   By:
 

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer CRESTVIEW
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

DEACONESS HEALTH SYSTEM, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer DYERSBURG
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer EMPORIA HOSPITAL
CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer FOLEY HOSPITAL
CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer FRANKLIN
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

GADSDEN REGIONAL MEDICAL CENTER, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer GALESBURG
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer GRANBURY
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer GRANITE CITY
ILLINOIS HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer GREENBRIER VMC,
LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

HOSPITAL OF MORRISTOWN, INC. By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer JACKSON,
TENNESSEE HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer JOURDANTON
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer LAKE WALES
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer LAREDO TEXAS
HOSPITAL COMPANY, L.P. By: Webb Hospital Corporation Its: General Partner   By:
 

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

LAS CRUCES MEDICAL CENTER, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer LEA REGIONAL
HOSPITAL, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer LONGVIEW MEDICAL
CENTER, L.P. By: Regional Hospital of Longview, LLC Its: General Partner   By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer MARTIN
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer MARY BLACK
HEALTH SYSTEM LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

MCKENZIE-WILLAMETTE REGIONAL MEDICAL CENTER ASSOCIATES, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer MCNAIRY HOSPITAL
CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer MCSA, L.L.C. By:
 

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer MOBERLY HOSPITAL
COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer NATIONAL
HEALTHCARE OF LEESVILLE, INC. By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

NATIONAL HEALTHCARE OF MT. VERNON, INC. By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer NAVARRO
HOSPITAL, L.P. By: Navarro Regional, LLC Its: General Partner   By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer NORTHAMPTON
HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer NORTHWEST
HOSPITAL, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer ORO VALLEY
HOSPITAL, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

PAYSON HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer PETERSBURG
HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer PHOENIXVILLE
HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer PINEY WOODS
HEALTHCARE SYSTEM, L.P. By: Woodland Heights Medical Center, LLC Its: General
Partner   By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer POTTSTOWN
HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

QHG OF ENTERPRISE, INC. By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer QHG OF SOUTH
CAROLINA, INC. By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer RUSTON LOUISIANA
HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer SAN ANGELO
HOSPITAL, L.P. By: San Angelo Community Medical Center, LLC Its: General Partner
  By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer SAN MIGUEL
HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

SHELBYVILLE HOSPITAL CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer SILOAM SPRINGS
ARKANSAS HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer TOOELE HOSPITAL
CORPORATION By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer VICTORIA OF
TEXAS, L.P. By: Detar Hospital, LLC Its: General Partner   By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer WAUKEGAN
ILLINOIS HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

WESLEY HEALTH SYSTEM LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer WEST GROVE
HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer WOMEN &
CHILDREN’S HOSPITAL, LLC By:  

/s/ James W. Doucette

Name:   James W. Doucette Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE I

ORIGINATORS

 

1.    Affinity Hospital, LLC 2.    Berwick Hospital Company, LLC 3.    Bluefield
Hospital Company, LLC 4.    Brownwood Hospital, L.P. 5.    Bullhead City
Hospital Corporation 6.    Carlsbad Medical Center, LLC 7.    Cleveland
Tennessee Hospital Company, LLC 8.    Coatesville Hospital Corporation 9.   
College Station Hospital, L.P. 10.    Crestview Hospital Corporation 11.   
Deaconess Health System, LLC 12.    Dyersburg Hospital Corporation 13.   
Emporia Hospital Corporation 14.    Foley Hospital Corporation 15.    Franklin
Hospital Corporation 16.    Gadsden Regional Medical Center, LLC 17.   
Galesburg Hospital Corporation 18.    Granbury Hospital Corporation 19.   
Granite City Illinois Hospital Company, LLC 20.    Greenbrier VMC, LLC 21.   
Hospital of Morristown, Inc. 22.    Jackson, Tennessee Hospital Company, LLC 23.
   Jourdanton Hospital Corporation 24.    Lake Wales Hospital Corporation 25.   
Laredo Texas Hospital Company, L.P. 26.    Las Cruces Medical Center, LLC 27.   
Lea Regional Hospital, LLC 28.    Longview Medical Center, L.P. 29.    Martin
Hospital Corporation 30.    Mary Black Health System LLC 31.   
McKenzie-Willamette Regional Medical Center Associates, LLC 32.    McNairy
Hospital Corporation 33.    MCSA, L.L.C. 34.    Moberly Hospital Company, LLC
35.    National Healthcare of Leesville, Inc. 36.    National Healthcare of Mt.
Vernon, Inc. 37.    Navarro Hospital, L.P. 38.    Northampton Hospital Company,
LLC 39.    Northwest Hospital, LLC 40.    Oro Valley Hospital, LLC 41.    Payson
Hospital Corporation 42.    Petersburg Hospital Company, LLC 43.    Phoenixville
Hospital Company, LLC 44.    Piney Woods Healthcare System, L.P. 45.   
Pottstown Hospital Company, LLC 46.    QHG of Enterprise, Inc. 47.    QHG of
South Carolina, Inc.

 

Sch. I-1



--------------------------------------------------------------------------------

48.    Ruston Louisiana Hospital Company, LLC 49.    San Angelo Hospital, L.P.
50.    San Miguel Hospital Corporation 51.    Shelbyville Hospital Corporation
52.    Siloam Springs Arkansas Hospital Company, LLC 53.    Tooele Hospital
Corporation 54.    Victoria of Texas, L.P. 55.    Waukegan Illinois Hospital
Company, LLC 56.    Wesley Health System LLC 57.    West Grove Hospital Company,
LLC 58.    Women & Children’s Hospital, LLC

 

Sch. I-2



--------------------------------------------------------------------------------

SCHEDULE II

CONDITION PRECEDENT DOCUMENTS

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Buyer prior to the initial Purchase Date:

Document/Action

 

1.    Receivables Sale Agreement together with all schedules and exhibits 2.   
Originator Notes for each of the Specified Originators individually and all of
the other Originators collectively 3.    Assignment of Agreements 4.    Control
Agreement with respect to Concentration Account among the Company, the
Administrative Agent and Bank of America, N.A. 5.    Deposit Account
Notification Agreement (Government Healthcare Receivables) among the
Originators, the Administrative Agent and Bank of America, N.A. 6.    Business
Associate Agreement 7.    Secretary’s Certificate certifying and attaching (i) a
copy of the certificate of incorporation or formation certified by the
applicable Secretary of State, (ii) a copy of the operating agreement, by-laws
or partnership agreement, as applicable, as amended through the Closing Date,
(iii) a copy of the resolutions adopted, and (iv) the names and signatures of
the officers authorized on its behalf to execute the agreements to be delivered
by it, for each of:   

(a)    Collection Agent

  

(b)    Each of the Originators

8.    Good standing certificates and (if principal place of business is not the
same as its jurisdiction of organization) certificates of foreign qualification
from the applicable Secretary of State or other official, dated as of the date
contained therein, with respect to each of the following entities as set forth
below:   

(a)    Collection Agent

  

(b)    Each of the Originators

9.    Opinion of Coppersmith Schermer & Brockelman PLC, health care counsel for
the Company, Collection Agent, Originators and CHS 10.    Opinion of Bradley
Arant Boult Cummings LLP, Alabama local counsel for each of the Originators
organized in such local counsel’s jurisdiction 11.    Opinion of Kutak Rock LLP,
Arkansas local counsel for each of the Originators organized in such local
counsel’s jurisdiction

 

Sch. II-1



--------------------------------------------------------------------------------

Document/Action

 

12.    Opinion of Gammage & Burnham, PLC, Arizona local counsel for each of the
Originators organized in such local counsel’s jurisdiction 13.    Opinion of
Rutledge, Ecenia & Purnell, P.A., Florida local counsel for each of the
Originators organized in such local counsel’s jurisdiction 14.    Opinion of
Ballard Spahr LLP, Pennsylvania local counsel for each of the Originators
organized in such local counsel’s jurisdiction 15.    Opinion of K&L Gates LLP,
South Carolina local counsel for each of the Originators organized in such local
counsel’s jurisdiction 16.    Opinion of Bradley Arant Boult Cummings LLP,
Tennessee local counsel for each of the Originators organized in such local
counsel’s jurisdiction 17.    Opinion of Liechty & McGinnis, LLP, Texas local
counsel for each of the Originators organized in such local counsel’s
jurisdiction 18.    Opinion of Hancock, Daniel, Johnson & Nagle, P.C., Virginia
local counsel for each of the Originators organized in such local counsel’s
jurisdiction 19.    Results of lien searches (including UCC and tax) from each
of the relevant jurisdictions, dated as of the date contained therein, with
respect to each of the following:   

(a)    Collection Agent

  

(b)    Each of the Originators

20.    Forms of UCC-1 Financing Statements (and UCC-3 as necessary) naming each
Originator, as debtor/seller, CHS, as secured party/purchaser, the Company, as
assignee, and CA-CIB, as Administrative Agent, as assignee of the Company which
forms shall be filed on or prior to the Initial Purchase Date 21.    Forms of
financing statements, if any, necessary to terminate any financing statements
covering the Receivables, Related Security or Collections previously filed
against CHS or any Originator in such Person’s jurisdiction of organization
which forms shall be filed on or prior to the Initial Purchase Date 22.   
Delivery of the most recent monthly report on March 20, 2012 with respect to the
February 2012 collection period

 

Sch. II-2



--------------------------------------------------------------------------------

SCHEDULE III

LEGAL NAME, JURISDICTION OF ORGANIZATION,

ORGANIZATIONAL ID NUMBER, PRINCIPAL PLACE OF BUSINESS,

CHIEF EXECUTIVE OFFICE, LOCATION OF RECORDS AND REGISTERED NAMES

The chief executive office of each Originator is 4000 Meridian Blvd., Franklin,
TN 37067.

Each Originator keeps its Records at such Originator’s principal place of
business, as well as at its chief executive office.

The legal name, jurisdiction of organization, organization ID number and
principal place of business for each Originator are as follows:

 

    

Legal Name

   Jurisdiction of
Organization   

Organization

ID #

  

Principal Place of Business

1.    Affinity Hospital, LLC    DE    4023245    800 Montclair Rd, Birmingham,
AL 35213 2.    Berwick Hospital Company, LLC    DE    4447833    701 E. 16th St,
Berwick, PA 18603 3.    Bluefield Hospital Company, LLC    DE    4812810    500
Cherry St, Bluefield, WV 24701 4.    Brownwood Hospital, L.P.    DE    2967928
   1501 Burnet Dr, Brownwood, TX 76801 5.    Bullhead City Hospital Corporation
   AZ    09397220    2735 Silver Creek Rd, Bullhead City, AZ 86442 6.   
Carlsbad Medical Center, LLC    DE    2964276    2430 W. Pierce, Carlsbad, NM
88220 7.    Cleveland Tennessee Hospital Company, LLC    DE    4589625    2305
Chambliss Ave, Cleveland, TN 37311 8.    Coatesville Hospital Corporation    PA
   2987105    201 Reeceville Rd, Coatesville, PA 19320 9.    College Station
Hospital, L.P.    DE    2967943    1604 Rock Prairie, College Station, TX 77845

 

Sch. III-1



--------------------------------------------------------------------------------

    

Legal Name

   Jurisdiction of
Organization   

Organization

ID #

  

Principal Place of Business

10.    Crestview Hospital Corporation    FL    P93000087326    151 Redstone Ave,
S.E., Crestview, FL 32539 11.    Deaconess Health System, LLC    DE    3918793
   5501 N. Portland Ave, Oklahoma City, OK 73112 12.    Dyersburg Hospital
Corporation    TN    435828    400 Tickle St, Dyersburg, TN 38024 13.    Emporia
Hospital Corporation    VA    0514489-4    727 N. Main St, Emporia, VA 23847 14.
   Foley Hospital Corporation    AL    208-366    1613 N. McKenzie St, Foley, AL
36535 15.    Franklin Hospital Corporation    VA    0529059-8    100 Fairview
Dr, Franklin, VA 23851 16.    Gadsden Regional Medical Center, LLC    DE   
4275573    1007 Goodyear Ave, Gadsden, AL 35903 17.    Galesburg Hospital
Corporation    IL    63372153    695 N. Kellogg St, Galesburg, IL 61401 18.   
Granbury Hospital Corporation    TX    0142527600    1310 Paluxy Rd, Granbury,
TX 76048 19.    Granite City Illinois Hospital Company, LLC    IL    00585904   
2100 Madison Ave, Granite City, IL 62040 20.    Greenbrier VMC, LLC    DE   
3249745    202 Maplewood Ave, Ronceverte, WV 24970 21.    Hospital of
Morristown, Inc.    TN    264618    726 McFarland St, Morristown, TN 37814 22.
   Jackson, Tennessee Hospital Company, LLC    TN    435835    367 Hospital
Blvd, Jackson, TN 38305

 

Sch. III-2



--------------------------------------------------------------------------------

    

Legal Name

   Jurisdiction of
Organization   

Organization

ID #

  

Principal Place of Business

23.    Jourdanton Hospital Corporation    TX    0800001865    1905 Hwy 97 E.,
Jourdanton, TX 78026 24.    Lake Wales Hospital Corporation    FL   
P02000099846    410 S. 11th St, Lake Wales, FL 33853 25.    Laredo Texas
Hospital Company, L.P.    TX    0800237874    1700 E. Saunders, Laredo, TX 78041
26.    Las Cruces Medical Center, LLC    DE    3306969    4311 E. Lohman Ave,
Las Cruces, NM 88011 27.    Lea Regional Hospital, LLC    DE    2964402    5419
N. Lovington Hwy, Hobbs, NM 88240 28.    Longview Medical Center, L.P.    DE   
2964553    2901 N. Fourth St, Longview, TX 75605 29.    Martin Hospital
Corporation    TN    435833    161 Mt. Pelia Rd, Martin, TN 38237 30.    Mary
Black Health System, LLC    DE    2623318    1700 Skylyn Dr, Spartanburg, SC
29307 31.    McKenzie-Willamette Regional Medical Center Associates, LLC    DE
   3699827    1460 G St, Springfield, OR 97477 32.    McNairy Hospital
Corporation    TN    435832    705 Poplar Ave, Selmer, TN 38375 33.    MCSA, LLC
   AR    100129761    700 W. Grove St, El Dorado, AR 71730 34.    Moberly
Hospital Company, LLC    DE    4447851    1515 Union Ave, Moberly, MO 65270 35.
   National Healthcare of Leesville, Inc.    DE    2101020    1020 Fertitta
Blvd, Leesville, LA 71446 36.    National Healthcare of Mt. Vernon, Inc.    DE
   2063507    #8 Doctor’s Park Rd, Mt. Vernon, IL 62864

 

Sch. III-3



--------------------------------------------------------------------------------

    

Legal Name

   Jurisdiction of
Organization   

Organization

ID #

  

Principal Place of Business

37.    Navarro Hospital, L.P.    DE    2964396    3201 W. Hwy 22, Corsicanna, TX
75110 38.    Northampton Hospital Company, LLC    DE    4442353    250 S. 21st,
Easton, PA 18042 39.    Northwest Hospital, LLC    DE    2964436    6200 N.
LaCholla Blvd, Tucson, AZ 85741 40.    Oro Valley Hospital, LLC    DE    3575660
   1551 E. Tangerine Rd, Oro Valley, AZ 85755 41.    Payson Hospital Corporation
   AZ    08080240    807 S. Ponderosa, Payson, AZ 85541 42.    Petersburg
Hospital Company, LLC    VA    S096843-0    200 Medical Park Blvd, Petersburg,
VA 23805 43.    Phoenixville Hospital Company, LLC    DE    3796044    140 Nutt
Rd, Phoenixville, PA 19460 44.    Piney Woods Healthcare System, L.P.    DE   
2964618    505 S. John Redditt Dr, Lufkin, TX 75904 45.    Pottstown Hospital
Company, LLC    DE    3657514    1600 E. High St, Pottstown, PA 19464 46.    QHG
of Enterprise, Inc.    AL    176-166    400 N. Edwards St, Enterprise, AL 36330
47.    QHG of South Carolina, Inc    SC    N/A   

805 Pamplico Highway, Florence, SC 29505

and

2829 E Hwy 76, Mullins, SC 295741

 

1  These addresses represent the physical location of Carolinas Health System
and Marion Regional Hospital, respectively. Records for Receivables are kept
separately for each hospital at each of their respective physical locations.

 

Sch. III-4



--------------------------------------------------------------------------------

    

Legal Name

   Jurisdiction of
Organization   

Organization

ID #

  

Principal Place of Business

48.    Ruston Louisiana Hospital Company, LLC    DE    4270657    401 E. Vaughn
Ave, Ruston, LA 71270 49.    San Angelo Hospital, L.P.    DE    2964591    3501
Knickerbocker Rd, San Angelo, TX 76904 50.    San Miguel Hospital Corporation   
NM    2027670    104 Legion Dr, Las Vegas, NM 87701 51.    Shelbyville Hospital
Corporation    TN    494640    2835 Hwy 231 N., Shelbyville, TN 37160 52.   
Siloam Springs Arkansas Hospital Company, LLC    DE    4617628    205 E.
Jefferson St, Siloam Springs, AR 72761 53.    Tooele Hospital Corporation    UT
   1424668-0142    2055 N. Main, Tooele, UT 84074 54.    Victoria of Texas, L.P.
   DE    2949026    101 Medical Dr, Victoria, TX 77904 55.    Waukegan Illinois
Hospital Company, LLC    IL    01715232    1324 N. Sheridan Rd, Waukegan, IL
60085 56.    Wesley Health System, LLC    DE    2770969    5001 Hardy St,
Hattiesburg, MS 39402 57.    West Grove Hospital Company, LLC    DE    4442356
   1015 W. Baltimore Pike, West Grove, PA 19390 58.    Women & Children’s
Hospital, LLC    DE    2964655    4200 Nelson Rd, Lake Charles, LA70605

 

Sch. III-5



--------------------------------------------------------------------------------

All currently registered trade names, fictitious names, assumed names or “doing
business as” names or other names under which it is doing business for each
Originator are set forth on the following table:

 

    

Parties

  

Names

1.    Affinity Hospital, LLC    - Trinity Medical Center 2.    Berwick Hospital
Company, LLC   

- Berwick Hospital Center

- Berwick Recovery Systems

- Berwick Retirement Village Nursing Home

- Berwick Family Medicine and Obstetrics

- Berwick Hospital CRNA Group

- Berwick Orthopedics

3.    Bluefield Hospital Company, LLC    - Bluefield Regional Medical Center 4.
   Brownwood Hospital, L.P.   

- Brownwood Regional Medical Center

- Brownwood Regional Rehab and Fitness Zone

- Brownwood Surgery Center

- Brownwood Regional Medical Center -Geriatric Psychiatric Unit

- Brownwood Regional Medical Center - Skilled Nursing Facility

- Brownwood Regional Medical Center - Rehab Unit

- One Source Health Center - San Saba

- One Source Health Center - Early

- One Source Health Center - Lake Brownwood

- One Source Health Center - Comanche

- One Source Health Center - Cross Plains

- One Source Health Center - Rising Star

- Brownwood Regional Medical Center Outpatient Imaging and Breast Center

5.    Bullhead City Hospital Corporation   

- Western Arizona Regional Medical Center

- W.A.R.M.C. Imaging Center

- W.A.R.M.C. Outpatient Rehabilitation Center

6.    Carlsbad Medical Center, LLC    - Carlsbad Medical Center 7.   
CHS/Community Health Systems, Inc.    N/A 8.    CHS Receivables Funding, LLC   
N/A 9.    Cleveland Tennessee Hospital Company, LLC   

- SkyRidge Medical Center

- SkyRidge Medical Center Westside Campus

- Pine Ridge Treatment Center

10.    Coatesville Hospital Corporation   

- Brandywine Hospital

- Brandywine Health System

- Brandywine School of Nursing

- Brandywine Hospital Home Health

- Brandywine Hospital Hospice

- Brandywine Hospital Women’s Health-New Garden

- Brandywine Hospital Cardiothoracic Surgery

- Brandywine Behavioral Health Pavilion

11.    College Station Hospital, L.P.   

- College Station Medical Center

- The Heart Institute at College Station Medical Center

- College Station Orthopaedic Center

 

Sch. III-6



--------------------------------------------------------------------------------

    

Parties

  

Names

12.    Community Health Systems Professional Services Corporation   

- CHS Professional Services Corporation (AL)

- Community Health Systems PSC, Inc. (WA)

- Trademark: Community Health Systems, (TN)

- CH Aviation (TN)

13.    Crestview Hospital Corporation   

- North Okaloosa Medical Center

- Hospitalist Services of Okaloosa County

- Bluewater Bay Medical Center

- North Okaloosa Medical Center - Transitional Care Unit

- Gateway Medical Clinic

- Gateway Medical Clinic - Laurel Hill

- Baker Clinic

- Baker Medical Clinic

- Gateway Medical Clinic- Baker

- North Okaloosa Medical Center Surgery Center

14.    Deaconess Health System, LLC   

- Deaconess Hospital

- Deaconess Surgery Center

- Deaconess Wound Care North & South

- Deaconess Outreach Services

15.    Dyersburg Hospital Corporation   

- Dyersburg Regional Medical Center

- Ambulance Service of Dyersburg

- Riverside Surgery Center

16.    Emporia Hospital Corporation   

- Southern Virginia Regional Medical Center

- South Central Virginia Pain Center

- Southern Virginia Pain Management Center

- Southern Virginia Compcare

17.    Foley Hospital Corporation    - South Baldwin Regional Medical Center 18.
   Franklin Hospital Corporation   

- Southampton Memorial Hospital

- New Outlook

- Southampton Memorial Hospital Skilled Nursing Facility

- Southampton Memorial Hospital East Pavilion Nursing Facility

- Southampton Primary Care

- Southampton Surgical Group

- Boykins Family Practice

19.    Gadsden Regional Medical Center, LLC    - Gadsden Regional Medical Center
20.    Galesburg Hospital Corporation   

- Galesburg Cottage Hospital

- Galesburg Cottage Hospital Skilled Nursing Unit;

- Galesburg Emergency Physicians Associates

- Galesburg Nurse Anesthetists Associates

21.    Granbury Hospital Corporation   

- Lake Granbury Medical Center

- Lake Granbury Sleep Disorders Center

- Lake Granbury Open MRI

- Lake Granbury Physical Therapy

- Lake Granbury Fitness

22.    Granite City Illinois Hospital Company, LLC   

- Gateway Regional Medical Center

- Gateway Regional Medical Center Occupational Health

- Gateway Regional Medical Center Outpatient Pharmacy

- Gateway Pharmacy

23.    Greenbrier VMC, LLC   

- Greenbrier Valley Medical Center

- Greenbrier Valley Anesthesia

- Greenbrier Thoracic and Vascular Surgery

- Jefferson Cardiology and Internal Medicine

 

Sch. III-7



--------------------------------------------------------------------------------

    

Parties

  

Names

24.    Hospital of Morristown, Inc.   

- Lakeway Regional Hospital

- Morritwon Professional Building

- Lakeway Regional Women’s Imaging Center

25.    Jackson, Tennessee Hospital Company, LLC   

- Regional Hospital of Jackson

- Sleep Diagnostics of Jackson

26.    Jourdanton Hospital Corporation    - South Texas Home Health 27.    Lake
Wales Hospital Corporation   

- Surgical Consultants of Central Florida

- Cypresswood Family Clinic

- Specialty Orthopedics of Central Florida

- Polk Cardiology Associates

- Neurodiagnostic & Sleep Center of Polk County

- General, Vascular & Thoracic Surgery of Polk County;

- Florida Vein Care Center. Ear, Nose & Throat of Polk County

28.    Laredo Texas Hospital Company, L.P.   

- Laredo Medical Center

- LMC Outpatient Diagnostic Center

- LMC Lamar Bruni Vergara Rehabilitation Center

- LMC Child Care Center

- LMC Outpatient Diagnostic Center - South

- Zapata Minor Care Center

- Zapata EMS

- Zapata Medical Center

- LMC Surgery and Diagnostic Center

- LMC North

- Hebbronville Family Care Center

29.    Las Cruces Medical Center, LLC    - Mountain View Family Wellness Center
30.    Lea Regional Hospital, LLC    - Lea Regional Medical Canter 31.   
Longview Medical Center, L.P.   

- Longview Regional Medical Center

- Longview Regional Medical Park Imaging Center

- The Heart and Vascular Institute of Longview

- The Heart and Vascular Institute of Longview Regional

- The Vein Center of Longview Regional; Longview Regional Quickcare

- Family Care by Longview Regional

32.    Martin Hospital Corporation    - Volunteer Community Hospital 33.    Mary
Black Health System LLC    - Mary Black Memorial Hospital 34.   
McKenzie-Willamette Regional Medical Center Associates, LLC    - McKenzie-
Willamette Medical Center 35.    McNairy Hospital Corporation   

- McNairy Regional Hospital

- Ambulance Service of McNairy

36.    MCSA, L.L.C.    - Medical Center of South Arkansas 37.    Moberly
Hospital Company, LLC   

- Moberly Regional Medical Center,

- Downtown Athletic Club

- Moberly Regional ER Associates

- Moberly RHC OB/GYN Associates - Moberly OB/GYN

38.    National Healthcare of Leesville, Inc.    - Byrd Regional Hospital -
Leesville Diagnostic Center - Byrd Regional Hospital Outpatient Surgery Center
39.    National Healthcare of Mt. Vernon, Inc.    - Crossroads Community
Hospital 40.    Navarro Hospital, L.P.    - Navarro Regional Hospital

 

Sch. III-8



--------------------------------------------------------------------------------

    

Parties

  

Names

41.    Northampton Hospital Company, LLC   

- Easton Hospital

- Outlook House

- Northampton Internal Medicine Associates

- Easton Hospital Imaging

42.    Northwest Hospital, LLC   

- Northwest Medical Center

- The Women’s Health Center at Northwest Medical Center

- La Cholla Day Surgery at Northwest Medical Center

- La Paloma Urgent Care

- Healthy Beginnings

- The Wound Care Center at Northwest Continental Reserve Urgent Care

- Northwest Urgent Care at Duval Mine Road

- Northwest Urgent Care at Orange Grove

- Northwest Balance Therapy Center

43.    Oro Valley Hospital, LLC   

- Oro Valley Hospital

- Northwest Vein Center at Oro Valley Hospital

- The Sleep Centers of Oro Valley Hospital

44.    Payson Hospital Corporation   

- Payson Regional Medical Center;

- Payson Regional Medical Center Outpatient Treatment Center

45.    Petersburg Hospital Company, LLC   

- Southside Regional Medical Center

- Southside Regional Medical Center - Renal Services

- Southside Rehabilitation Services

- Southside Behavioral Health Services

- Southside Industrial Medicine

- Southside Regional Medical Center School of Nursing

- Southside Regional Medical Center School of Radiation Sciences

- Southside Regional Medical Center Professional Schools

46.    Phoenixville Hospital Company, LLC   

- Phoenixville Hospital

- Phoenixville Hospital Therapy & Fitness

- Limerick Medical Center

- Cardiothoracic Surgical Specialists

- The Surgery Center of the Main Line

47.    Piney Woods Healthcare System, L.P.   

- Woodland Heights Medical Center

- The Surgery at Center al Gaslight Medical Park

48.    Pottstown Hospital Company, LLC   

- Pottstown Memorial Medical Center

- Pottstown Memorial Medical Center Transitional Care Unit

- Pottstown Memorial Medical Center Renal Care Unit

- Tri-county Medical Laboratory

- Schuylkill Valley Health System

- Pottstown Obstetrical Associates;

- Pottstown Oncology Associates

49.    QHG of Enterprise, Inc.    - Medical Center Enterprise 50.    QHG of
South Carolina, Inc.   

- Carolinas Hospital System;

- Physicians’ Surgery Center of Florence

- Marion Regional Hospital

- Mullins Nursing Center

- Carolinas Neurology

- Carolinas Oncology

51.    Ruston Louisiana Hospital Company, LLC   

- Northern Louisiana Medical Center

- Northern Louisiana Oncology Associates

52.    San Angelo Hospital, L.P.   

- San Angelo Community Medical Center

- Community Surgery Center

 

Sch. III-9



--------------------------------------------------------------------------------

    

Parties

  

Names

53.    San Miguel Hospital Corporation    - Alia Vista Regional Hospital 54.   
Shelbyville Hospital Corporation    - Heritage Medical Center 55.    Siloam
Springs Arkansas Hospital Company, LLC    - Siloam Springs Memorial Hospital 56.
   Tooele Hospital Corporation   

- Mountain West Medical Center: - Mountain West Medical Center Physical Therapy
and Wellness Center

- Mountain West Private Care Agency

57.    Victoria of Texas, L.P.   

- DeTar Hospital

- DeTar Hospital Navarro

- DeTar Hospital North;

- DeTar Healthcare System

- DeTar Hospital After Hours Center

58.    Waukegan Illinois Hospital Company, LLC   

- Vista Medical Center East

- Vista Medical Center West

- Vista Surgery Center

- Vista Treatment Center

- Vista MRl Institute

- Vista Imaging Center

- Vista Physical Medicine & Rehab

- Vista Work Power Center

- Vista Health System

- Lindenhurs Free Standing Emergency Center

59.    Wesley Health System LLC    - Wesley Medical Center 60.    West Grove
Hospital Company, LLC   

- Jennersville Regional Hospital

- Health Tech

- Jennersville Pediatrics

- Jennersville OB Associates

- Home Health of Brandywine;

- Hospice of Brandywine

61.    Women & Children’s Hospital, LLC    - Women & Children’s Hospital

 

Sch. III-10



--------------------------------------------------------------------------------

SCHEDULE IV

[INTENTIONALLY OMITTED]

 

Sch. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

SPECIFIED ORIGINATORS

 

   

Originator

   CHS
% 1.   Affinity Hospital, LLC    99.5 2.   Crestview Hospital Corporation   
95.8 3.   Deaconess Health System, LLC    96.9 4.   Greenbrier VMC, LLC    96.0
5.   Jackson, Tennessee Hospital Company, LLC    96.9 6.   Lake Wales Hospital
Corporation    93.2 7.   Laredo Texas Hospital Company, L.P.    94.7 8.   Mary
Black Health System LLC    97.9 9.   McKenzie-Willamette Regional Medical Center
Associates, LLC    90.5 10.   Petersburg Hospital Company, LLC    99.3 11.  
Piney Woods Healthcare System, L.P.    91.4 12.   San Angelo Hospital, L.P.   
93.6

 

Sch. V-1



--------------------------------------------------------------------------------

SCHEDULE VI

TAX LIENS

Greenbrier VMC, LLC

 

File Date

  

File No.

   Type    Amount     

Additional Information

8/1/02

   BK 39 PG 286    State Tax Lien    $ 1657.86       West Virginia State Tax
Department

9/16/02

   BK 26 PG 217    State Tax Lien    $ 70.25       West Virginia State Tax
Department

10/3/02

   BK 26 PG 413    State Tax Lien    $ 16,695.96       West Virginia State Tax
Department

8/22/08

   BK 26 PG 503    State Tax Lien    $ 156.78       West Virginia State Tax
Department

 

Sch. VI-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT OF AGREEMENTS

Attached.



--------------------------------------------------------------------------------

ASSIGNMENT OF AGREEMENTS

ASSIGNMENT, dated as of [            ] (the “Assignment”) by CHS/Community
Health Systems, Inc. (the “First Assignor”), CHS Receivables Funding, LLC, as
the Company under the Contribution Agreement (as defined below) (the “Second
Assignor” and together with the First Assignor, each an “Assignor” and
collectively, the “Assignors”), in favor of Credit Agricole Corporate and
Investment Bank, as Administrative Agent under the Loan Agreement (as defined
below) (the “Assignee”).

FOR VALUE RECEIVED, (i) the First Assignor hereby assigns, transfers, grants,
bargains, sells, conveys, hypothecates, pledges, sets over, endorses over, and
delivers unto the Second Assignor, and the Second Assignor hereby assigns,
transfers, grants, bargains, sells, conveys, hypothecates, pledges, sets over,
endorses over, and delivers unto the Assignee, all right, title and interest of
the First Assignor in and to, and all benefits of the First Assignor under, and
all monies due or to become due to the First Assignor under or in connection
with, that certain Receivables Sale Agreement, dated March 21, 2012, among each
of the Persons listed on Schedule I thereto as the originators, Community Health
Systems Professional Services Corporation, as the collection agent and the
authorized representative and the First Assignor, as buyer (as amended,
restated, modified or supplemented from time to time in accordance with its
terms, the “Sale Agreement”) and (ii) the Second Assignor hereby assigns,
transfers, grants, bargains, sells, conveys, hypothecates, pledges, sets over,
endorses over, and delivers unto the Assignee, all right, title and interest of
the Second Assignor in and to, and all benefits of the Second Assignor under,
and all monies due or to become due to the Second Assignor under or in
connection with, that certain Receivables Purchase and Contribution Agreement,
dated March 21, 2012, between the First Assignor and the Second Assignor (as
amended, restated, modified or supplemented from time to time in accordance with
its terms, the “Contribution Agreement”, and together with the Sale Agreement,
each an “Agreement” and collectively, the “Agreements”), in each case, as a full
assignment (subject to the qualifications set forth in paragraph 4 below) and as
an assignment as collateral security for all present and future obligations of
the Second Assignor under the Receivables Loan Agreement, dated as of March 21,
2012, among the Second Assignor, the Assignee and the other lenders party
thereto (as such agreement may be amended, modified or supplemented from time to
time in accordance with its terms, the “Loan Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined).
The rights assigned by each Assignor pursuant to the foregoing assignment are
referred to herein as the “Assigned Rights”.

The First Assignor hereby irrevocably authorizes the Second Assignor, and the
Second Assignor hereby irrevocably authorizes the Assignee, (i) to exercise all
right, title and interest of such Assignor in and to all benefits of such
Assignor under each of the Agreements (to the extent constituting any part of
the Assigned Rights), including as assignee of either Assignor, and (ii) to ask,
demand, receive, receipt and give acquittance for the payment to the Assignee,
as assignee of the applicable Assignor, of any monies due or to become due to
such Assignor under either of the Agreements (to the extent constituting part of
the Assigned Rights), as the Assignee in its discretion may deem necessary or
desirable to realize the benefits hereof and protect the Assignee’s rights
hereunder; provided that the exercise of the foregoing rights by the Assignee
shall be subject to the terms and conditions of the Loan Agreement.



--------------------------------------------------------------------------------

Each Assignor agrees, covenants, represents and warrants that:

 

1. Such Assignor’s right, title and interest in the Sale Agreement, in the case
of the First Assignor, and each of the Agreements, in the case of the Second
Assignor, are owned by such Assignor free and clear of all claims, mortgages,
pledges, liens, encumbrances and security interests of every nature whatsoever,
except for Permitted Liens. Without the Assignee’s prior written consent, such
Assignor will not sell, transfer, assign, pledge or grant a security interest or
any other Lien in any of the Agreements to any other Person. Any such sale,
transfer, assignment, mortgage, pledge or encumbrance without the Assignee’s
written consent shall be void and of no force and effect.

 

2. Each of the Agreements is in full force and effect and is valid and
enforceable in accordance with its terms, subject to bankruptcy and similar laws
affecting creditors generally and general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or in law); the
Agreements have not been modified, amended, altered or changed in any manner,
except as permitted under paragraph 3 below; such Assignor will keep and perform
the obligations to be kept and performed by it and will take all actions
necessary and proper to keep each of the Agreements in full force and effect;
and no Default, Event of Default (each as defined in the Loan Agreement),
Termination or Event of Termination (each as defined in the Sale Agreement and
the Contribution Agreement) has occurred and is continuing.

 

3. Without the Assignee’s prior written consent, such Assignor will not amend
(directly or indirectly), modify, supplement, waive compliance with, seek or
grant a waiver under or assent to non-compliance with either of the Agreements
to the extent such amendment, supplement or waiver would affect any material
term or right thereunder or otherwise be adverse to the rights and interests of
the Assignee.

 

4. Such Assignor specifically acknowledges and agrees that the Assignee does not
assume, and shall have no responsibility for, the payment of any sums due or to
become due under either of the Agreements by such Assignor or the performance of
any obligations to be performed under or with respect to each of the Agreements
by such Assignor, and such Assignor hereby agrees to indemnify and hold the
Assignee harmless with respect to any and all claims by any Person relating
thereto, except for claims (i) that would constitute recourse for uncollectible
Receivables due to the bankruptcy or insolvency of the related Obligor or
(ii) arising out of the Assignee’s gross negligence, bad faith or willful
misconduct. The Assignee, in its discretion, may file or record this Assignment.

 

5.

Subject to the terms and provisions of the Loan Agreement, following either
(i)(x) the delivery of a Termination Declaration Notice or (y) the occurrence of
an Event of Default under clause (g) of Section 7.01 of the Loan Agreement, or
(ii) following the failure (in the Assignee’s reasonable judgment) of (x) the
First Assignor or the Second Assignor to diligently exercise their respective
duties, rights and remedies set forth under the Sale Agreement or the
Contribution Agreement, as applicable and (y) the First Assignor or the Second
Assignor to cure such failure within two Business Days after notice thereof from
the Administrative Agent (the circumstances in either clause (i) or (ii) being a
“Trigger of Assigned Rights”), the Assignee shall have all of the Assigned
Rights (but none of the



--------------------------------------------------------------------------------

  obligations) of each of the Assignors under each of the Agreements, including,
without limitation, any and all rights to receive any and all payments due to
either Assignor in connection with either of the Agreements (to the extent such
payments constitute, arise from or are otherwise related to any of the Assigned
Rights). Each Assignor agrees to execute and deliver any and all documents,
additional assurances, writing or other instruments and take all further actions
a may be reasonably requested by the Assignee to effectuate the purposes hereof
and enable the Assignee to exercise all of the rights of the Assignors hereunder
and under each of the Agreements. The specified rights and remedies to which the
Assignee may resort under the terms of this Assignment are cumulative and are
not intended to be exclusive of any other rights, remedies or means of redress
to which the Assignee may be lawfully entitled; provided that the Assignee shall
continue to comply with Section 10.14(d) of the Loan Agreement in connection
with the exercise of such rights and remedies. Nothing contained in this
Assignment and no act or action taken or not taken by the Assignee pursuant to
the powers and rights granted to it hereunder or under any instrument shall be
deemed to be a waiver by the Assignee of any of its rights and remedies against
either Assignor in connection with or in respect of the Loan Agreement or either
of the Agreements, which may be exercised by the Assignee prior to,
simultaneously with, or subsequent to any action taken by the Assignee
hereunder.

 

6. Upon the occurrence of the Collection Date, this Assignment shall
automatically terminate and shall be of no further force or effect.

 

7. All rights of the Assignee hereunder and all obligations of the Assignors
hereunder shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the Loan Agreement, any other Collateral Document
or any other agreement or instrument relating to any of the foregoing (including
the Agreements), (ii) any change in the time, manner or place of payment of, or
in any other term of, the Loan Agreement or any other Collateral Document, or
any other amendment or waiver of or consent to any departure therefrom
(including the Agreements), (iii) any exchange, release or nonperfection of any
of the Receivables or any other collateral security, or any release or amendment
or waiver of or consent to or departure from any guarantee, or (iv) any other
circumstance which might otherwise constitute a defense available to or
discharge of an Assignor, or any other Person in respect of the obligations
under the Loan Agreement, the Sale Agreement, the Contribution Agreement, the
Collateral Documents or in respect of this Assignment or any assignment
hereunder. In case any one or more of the provisions contained in this
Assignment should be invalid, illegal or unenforceable the remaining provisions
contained herein shall not in any way be affected or impaired.

 

8. This Assignment shall inure to the benefit of the Second Assignor and the
Assignee and their respective permitted successors, assigns and designees, and
shall be binding upon any subsequent owner of the First Assignor’s and the
Second Assignor’s interest in and to the Agreements and upon the Second Assignor
and its successors, assigns and designees.

 

9. Each Assignor covenants to execute and deliver to the Assignee, upon demand,
such additional assurances, writings or other instruments as may be reasonably
required by the Assignee to effectuate the purpose hereof. This Assignment may
not be changed orally.



--------------------------------------------------------------------------------

10. This Assignment shall be governed by the laws of the State of New York,
without giving effect to conflicts of law principles requiring the application
of the laws of another jurisdiction.

 

11. The First Assignor hereby irrevocably designates and appoints the Assignee,
as assignee of the First Assignor, and the Second Assignor hereby irrevocably
designates and appoints the Assignee, in each case, as attorney-in-fact of such
Assignor with full power of substitution, and with authority, subject to the
terms of the Loan Agreement: to execute and deliver for and on behalf of such
Assignor any and all instruments, documents, agreements and other writings
necessary or advisable for the exercise on behalf of such Assignor pursuant
hereto of any rights, benefits or options created or existing under or pursuant
to each of the Agreements and in this regard, to endorse the name of such
Assignor on its behalf on any and all notes, acceptances, checks, drafts, money
orders, instruments or other evidences of payment on the Receivables, that may
come into the Assignee’s possession; to execute proofs of claim and loss; to
execute endorsements, assignments or other instruments of conveyance and
transfer; to execute releases; and to do all other acts and things necessary and
advisable in the discretion of the Assignee to carry out and enforce this
Assignment. All acts done by the Assignee under the foregoing authorization are
hereby ratified and approved, and neither the Assignee or its successors nor any
designee or agent thereof shall be liable for any acts of commission or omission
(other than acts committed or omitted through bad faith, gross negligence or
willful misconduct), for any error of judgment or for mistake of facts or law.
This power of attorney being coupled with an interest is irrevocable while this
Assignment remains in force and effect. Notwithstanding the foregoing, the
rights of the Assignee under this paragraph 11 shall be exercisable only upon a
Trigger of Assigned Rights.

 

12. Each of the Assignors agrees that any copy of this Assignment signed by such
Assignor and transmitted by PDF copy or fax for delivery to the Assignee shall
be admissible in evidence as the original itself in any judicial or
administrative proceeding, whether or not the original is in existence.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the date first above written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as First Assignor

By:     Title:    

 

CHS RECEIVABLES FUNDING, LLC,

as Second Assignor

By:     Title:    

[Signature Page to Assignment of Agreements]



--------------------------------------------------------------------------------

ACKNOWLEDGED BY:

 

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK

as Administrative Agent, as Assignee

By:     Title:     By:     Title:    

[Signature Page to Assignment of Agreements]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ORIGINATOR NOTE

Attached.



--------------------------------------------------------------------------------

SUBORDINATED NOTE

[            ]

1. Note. FOR VALUE RECEIVED, the undersigned, CHS/Community Health Systems,
Inc., a Delaware corporation (“CHS”), hereby unconditionally promises to pay to
Community Health Systems Professional Services Corporation, a Delaware
corporation (“CHSPSC”), as agent (“Paying Agent”) for each of the entities
listed on Schedule I hereto (the “Originators”) in lawful money of the United
States of America and in immediately available funds, on the date following one
year and one day after the Collection Date (as such term is defined in that
certain Loan Agreement, dated as of March 21, 2012, by and among CHS Receivables
Funding, LLC, CHSPSC, as Collection Agent, the Lenders (as defined therein)
party thereto from time to time, the Managing Agents (as defined therein) party
thereto from time to time and Credit Agricole Corporate and Investment Bank, as
“Administrative Agent” (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) (the “Final Maturity Date”), the
aggregate unpaid principal sum outstanding of all “Originator Loans” made from
time to time by the Originators to CHS pursuant to and in accordance with the
terms of that certain Receivables Sale Agreement, dated as of March 21, 2012, by
and among the Originators, the Specified Originators (as defined therein),
Community Health Systems Professional Services Corporation, a Delaware
corporation (“CHSPSC”), in its capacity as Collection Agent and Authorized
Representative for the Originators and the Specified Originators, and CHS (as
amended, restated, supplemented or otherwise modified from time to time, the
“Sale Agreement”). Reference to Section 2.02 of the Sale Agreement is hereby
made for a statement of the terms and conditions under which the loans evidenced
hereby have been and will be made.

2. Definitions. All terms which are capitalized and used herein and which are
not otherwise specifically defined herein shall have the meanings ascribed to
such terms in the Sale Agreement. In addition, as used herein, the following
terms have the following meanings:

“Prime Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks, or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Paying Agent) or
any similar release by the Federal Reserve Board (as determined by Paying
Agent).

“Senior Interests” means, collectively (i) all indemnities due and owing by CHS
to CHS Receivables Funding, LLC under that certain Receivables Purchase and
Contribution Agreement, dated as of March 21, 2012, by and among CHS, CHSPSC, as
Collection Agent, and CHS Receivables Funding, LLC (as amended, restated,
supplemented or otherwise modified from time to time, the “Contribution
Agreement”), which have been assigned by CHS Receivables Funding, LLC to the
Administrative Agent under the Assignment of Agreements, dated as of March 21,
2012, by and among CHS, CHS Receivables Funding, LLC and the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Assignment Agreement”), and



--------------------------------------------------------------------------------

(ii) all amounts due and owing by CHS to the Administrative Agent under that
certain Collection Agent Performance Undertaking, dated as of March 21, 2012, by
and among CHS and the Administrative Agent.

“Senior Interest Holders” mean the holder of the Senior Interests, which shall
be the Administrative Agent on behalf of itself and the Lenders under the Loan
Agreement.

“Subordination Provisions” means, collectively clauses (a) through (j) of
paragraph 6 hereof.

3. Interest. CHS further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the Prime Rate provided, however, that if CHS shall default in the
payment of any principal hereof, CHS promises to pay, on demand, interest at
rate equal to the sum of the Prime Rate plus 1.00% per annum on any such unpaid
amounts, from the date such payment is due to the date of actual payment.
Interest shall be payable on each Settlement Date of each month in arrears;
provided, however, that (i) if any monthly interest is not paid on such date or
(ii) at any time that any Event of Default (as defined in the Loan Agreement) or
Event of Termination (as defined in the Sale Agreement) exists or would result
from such payment, CHS shall be deemed to have elected to defer such payment and
the amount of interest due but unpaid on such date shall be deemed to be paid in
kind and added to principal under this Note.

4. Principal Payments. The outstanding principal of any loan made under this
Note shall be due and payable on the Final Maturity Date and may be repaid or
prepaid at any time without premium or penalty so long as no Event of Default or
Event of Termination exists or would result from such payment. The Paying Agent
is authorized and directed by CHS to enter on the grid attached hereto or, at
its option, in its books and records the date and amount of each loan made by an
Originator which is evidenced by this Note, the amount of each payment of
principal made by CHS and the name of each Originator on behalf of which payment
is made, and absent manifest error, such entries shall constitute prima facie
evidence of the accuracy of the information so entered; provided that neither
the failure of the Paying Agent to make any such entry nor any error therein
shall expand, limit or affect the obligations of CHS hereunder.

5. Payments of Available Funds. Payments under this Note and under those certain
other subordinated notes issued by CHS to the Specified Originators (the
“Specified Originator Notes”) shall be made by the Paying Agent as provided in
Section 2.03(c) of the Sale Agreement.

6. Subordination. CHS covenants and agrees, and the Paying Agent, on behalf of
each Originator, and any other holder of this Note (collectively, the Paying
Agent and any such holder are called the “Holder”), by its acceptance of this
Note, likewise covenants and agrees on behalf of itself and each Holder, that
all payments under this Note, including the payment of any principal of and
interest on this Note, are hereby expressly subordinated in right of payment and
the exercise of remedies to the prior payment in full in cash or other lawful
money and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 6:



--------------------------------------------------------------------------------

(a) Upon the occurrence of any Insolvency Proceeding involving CHS as debtor,
then and in any such event (i) the Senior Interests shall first be paid and
performed in full and in cash or other lawful money and the Collection Date (as
defined in the Loan Agreement) shall have occurred before the Originators or
Paying Agent shall be entitled to receive or retain any payment or distribution
of any kind in respect of this Note, and any payment or distribution of assets
of CHS of any kind or character, whether cash, securities or other property, in
any applicable insolvency proceedings, which otherwise would be payable to or
deliverable upon or with respect to any or all indebtedness under this Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, a custodian or
liquidating trustee or otherwise) directly to the Senior Interest Holder for
application to, or as collateral for the payment of, the Senior Interests until
such Senior Interests shall have been paid in full in cash or other lawful money
and satisfied and (ii) the Administrative Agent shall have the right (but not
the obligation) (and is hereby irrevocably authorized) to exercise all powers in
respect of voting the claims of the Holders in connection with any plan of
reorganization of CHS and the Holders will provide forms of proxy if requested
by the Administrative Agent with respect to any and all claims of the Holder
relating to this Note (it is understood that any voting of the claims of the
Holders by the Administrative Agent shall be in its absolute discretion in
accordance with its own interests), in each case until the Senior Interests
shall have been paid and performed in full and in cash or other lawful money;

(b) Upon the delivery by the Administrative Agent of a Specified Notice or a
Termination Date Notice under Section 7.01 of the Loan Agreement, without the
express prior consent of the Administrative Agent and the Managing Agents,
neither the Paying Agent nor any Holder will take, demand or receive from CHS
and CHS will not make, give or permit, directly or indirectly, by setoff,
redemption or in any other manner, any payment under or with respect to this
Note;

(c) In the event that any Holder receives any payment or other distribution of
any kind or character whether consisting of money, property or securities, from
CHS or from any other source whatsoever, in respect of this Note, other than as
expressly permitted by the terms of this Note, such payment or other
distribution shall be segregated, received and held in trust for the benefit of,
and deemed to be property of, the Senior Interest Holders and shall be turned
over by the Holder to the Administrative Agent (for the benefit of the Senior
Interest Holders) forthwith in the form received, duly indorsed to the
Administrative Agent if required. The Holder will marks its books and records so
as to clearly indicate that this Note is subordinated in accordance with the
terms hereof. All payments and distributions received by the Paying Agent in
respect of the Note shall, solely as between the Paying Agent, Originators and
the Senior Interest Holders, be applied by the Paying Agent toward the payment
of the Senior Interests; but, as between CHS and its creditors, no such payments
or distributions of any kind or character shall be deemed to be payments or
distributions in respect of the Senior Interests;

(d) During the continuance of an Event of Default or Event of Termination, no
Holder may (i) take from or for the account of CHS, by set-off or any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by CHS with respect to this Note, (ii) sue for payment of, or to initiate or
participate with others in



--------------------------------------------------------------------------------

any suit, action or proceeding against CHS with respect to this Note to
(x) enforce payment of or collect the whole or any part of the obligations under
this Note or (y) commence judicial enforcement of any of the rights and remedies
hereunder or under applicable law with respect to the obligations under this
Note, (iii) accelerate the indebtedness under this Note or (iv) take any action
under the provisions of any state or federal law with respect to this Note;

(e) The Holder consents that, without the necessity of any reservation of rights
against the Holder and without notice to or further assent by the Holder:
(i) any demand for payment of any Senior Interests by the Senior Interest Holder
or any Lender may be rescinded in whole or in part by such Person and any Senior
Interests may be continued and the Senior Interests, or the liability of CHS or
any other Person for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto or any other party under any of
the Facility Documents or any other agreement may, from time to time, in whole
or in part, be renewed, extended, modified, accelerated, compromised, waived,
surrendered or released by the Senior Interest Holder or any Lender and
(ii) each Facility Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Senior Interest Holder or any Lender may
deem advisable from time to time, and any collateral security at any time held
by the Senior Interest Holder or any Lender for the repayment of any of the
Senior Interests may be sold, exchanged, waived, surrendered or released, in
each case, without notice to or further assent by the Holder, which will remain
bound by the Subordination Provisions;

(f) The Holder, the Paying Agent and each Originator expressly waives any and
all notice of the creation, renewal, extension or accrual of the Senior
Interests and notice of or proof of acceptance or reliance by the Senior
Interest Holder or any Lender of the Subordination Provisions in entering into
the Facility Documents and in making funds available to CHS Receivables Funding,
LLC thereunder;

(g) So long as any Senior Interests shall remain outstanding and the Collection
Date has not occurred, the Holder shall not, without the prior written consent
of the Senior Interest Holder, directly or indirectly: (i) sell, assign or
otherwise transfer, in whole or in part, the rights or obligations under this
Note or any interest therein to any Person other than as set forth in Section 11
hereof, (ii) commence, or join with any creditors other than the Senior Interest
Holder in commencing any Insolvency Proceeding with CHS or CHS Receivables
Funding, LLC, as the debtor, (iii) challenge or contest (or support any
challenge or contest of) the validity, perfection, priority or enforceability of
the Senior Interests, any Lien with respect thereto, any Facility Document or
any rights granted to the Senior Interest Holder or any Lender thereunder or any
term, condition or provision of the Subordination Provisions or (iv) assert any
claim, motion, objection or argument in respect of the Collateral in connection
with any Insolvency Proceeding which could otherwise be asserted or raised in
connection with such Insolvency Proceeding by the Holder as a creditor;

(h) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in this Note is intended
to or shall impair as between



--------------------------------------------------------------------------------

CHS and the Holder, the obligations of CHS, which are unconditional and
absolute, to pay the Holder the principal of and interest on this Note as and
when the same shall become due and payable in accordance with the terms hereof
or to affect the relative rights of the Holder and creditors of CHS (other than
Senior Interest Holders);

(i) If, at any time, any payment (in whole or in part) of any Senior Interest is
rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Insolvency Proceedings or otherwise), these Subordination
Provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made; and

(j) The Holder shall not, until the Obligations then due and owing under the
Loan Agreement have been paid and performed in full and in cash or other lawful
money, cancel, waive, forgive or commence legal proceedings to enforce or
collect this Note or any rights in respect hereof.

6. Amendments. This Note shall not be amended or modified except in accordance
with Section 9.01 of the Sale Agreement. The terms of this Note may not be
amended or otherwise modified without the prior written consent of the
Administrative Agent and the Managing Agents.

7. Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND
THE NON-EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS SITTING IN NEW
YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

8. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
BETWEEN ANY OF THEM IN CONNECTION WITH THIS NOTE, OR THE TRANSACTIONS
CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

9. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.

10. General. No failure or delay on the part of any Originator or the Paying
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.



--------------------------------------------------------------------------------

11. Assignment. This Note may not be assigned, pledged or otherwise transferred
to any party other than the collateral agent under the Parent Credit Agreement
to the extent required by such agreement without the prior written consent of
the Administrative Agent and the Managing Agents, and any such attempted
transfer shall be void.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CHS has caused this Note to be executed on the date first
set forth above.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC. By:         Name:   Title:



--------------------------------------------------------------------------------

Schedule I

Originators

Berwick Hospital Company, LLC

Bluefield Hospital Company, LLC

Brownwood Hospital, L.P.

Bullhead City Hospital Corporation

Carlsbad Medical Center, LLC

Cleveland Tennessee Hospital Company, LLC

Coatesville Hospital Corporation

College Station Hospital, LP

Dyersburg Hospital Corporation

Emporia Hospital Corporation

Foley Hospital Corporation

Franklin Hospital Corporation

Gadsden Regional Medical Center, LLC

Galesburg Hospital Corporation

Granbury Hospital Corporation

Granite City Illinois Hospital Company, LLC

Hospital of Morristown, Inc.

Jourdanton Hospital Corporation

Las Cruces Medical Center, LLC

Lea Regional Hospital, LLC

Longview Medical Center, L.P.

Martin Hospital Corporation

McNairy Hospital Corporation

MCSA, L.L.C.

Moberly Hospital Company, LLC

National Healthcare of Leesville, Inc.

National Healthcare of Mt. Vernon, Inc.

Navarro Hospital, L.P.

Northampton Hospital Company, LLC

Northwest Hospital, LLC

Oro Valley Hospital, LLC

Payson Hospital Corporation

Phoenixville Hospital Company, LLC

Pottstown Hospital Company, LLC

QHG of Enterprise, Inc.

QHG of South Carolina, Inc.

Ruston Louisiana Hospital Company, LLC

San Miguel Hospital Corporation

Shelbyville Hospital Corporation

Siloam Springs Arkansas Hospital Company, LLC

Tooele Hospital Corporation

Victoria of Texas, L.P.



--------------------------------------------------------------------------------

Waukegan Illinois Hospital Company, LLC

Wesley Health System LLC

West Grove Hospital Company, LLC

Women & Children’s Hospital, LLC



--------------------------------------------------------------------------------

SCHEDULE

TO

SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Originator

  

Amount of

Subordinated

Loan

  

Amount of

Principal

Paid

  

Unpaid

Principal

Balance

  


Notation
made by

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

SUBORDINATED NOTE

[                             ]

1. Note. FOR VALUE RECEIVED, the undersigned, CHS/Community Health Systems,
Inc., a Delaware corporation (“CHS”), hereby unconditionally promises to pay to
Community Health Systems Professional Services Corporation, a Delaware
corporation (“CHSPSC”), as agent (“Paying Agent”) for [            ]1 (the
“Syndicated Originator”) in lawful money of the United States of America and in
immediately available funds, on the date following one year and one day after
the Collection Date (as such term is defined in that certain Loan Agreement,
dated as of March 21, 2012, by and among CHS Receivables Funding, LLC, CHSPSC,
as Collection Agent, the Lenders (as defined therein) party thereto from time to
time, the Managing Agents (as defined therein) party thereto from time to time
and Credit Agricole Corporate and Investment Bank, as “Administrative Agent” (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) (the “Final Maturity Date”), the aggregate unpaid principal
sum outstanding of all “Originator Loans” made from time to time by the
Originators to CHS pursuant to and in accordance with the terms of that certain
Receivables Sale Agreement, dated as of March 21, 2012, by and among the
Originators (as defined therein), including the Syndicated Originator, Community
Health Systems Professional Services Corporation, a Delaware corporation
(“CHSPSC”), in its capacity as Collection Agent and Authorized Representative
for the Originators and the Specified Originators, and CHS (as amended,
restated, supplemented or otherwise modified from time to time, the “Sale
Agreement”). Reference to Section 2.02 of the Sale Agreement is hereby made for
a statement of the terms and conditions under which the loans evidenced hereby
have been and will be made.

2. Definitions. All terms which are capitalized and used herein and which are
not otherwise specifically defined herein shall have the meanings ascribed to
such terms in the Sale Agreement. In addition, as used herein, the following
terms have the following meanings:

“Prime Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks, or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Paying Agent) or
any similar release by the Federal Reserve Board (as determined by Paying
Agent).

“Senior Interests” means, collectively (i) all indemnities due and owing by CHS
to CHS Receivables Funding, LLC under that certain Receivables Purchase and
Contribution Agreement, dated as of March 21, 2012, by and among CHS, CHSPSC, as
Collection Agent, and CHS Receivables Funding, LLC (as amended, restated,
supplemented or otherwise modified from time to time, the “Contribution
Agreement”), which have been assigned by CHS Receivables Funding, LLC to the
Administrative Agent under the Assignment of Agreements, dated as of March 21,
2012, by and among CHS, CHS

 

1 

Name of Specified Originator.



--------------------------------------------------------------------------------

Receivables Funding, LLC and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Assignment
Agreement”), and (ii) all amounts due and owing by CHS to the Administrative
Agent under that certain Collection Agent Performance Undertaking, dated as of
March 21, 2012, by and among CHS and the Administrative Agent.

“Senior Interest Holders” mean the holder of the Senior Interests, which shall
be the Administrative Agent on behalf of itself and the Lenders under the Loan
Agreement.

“Subordination Provisions” means, collectively clauses (a) through (j) of
paragraph 6 hereof.

3. Interest. CHS further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the Prime Rate provided, however, that if CHS shall default in the
payment of any principal hereof, CHS promises to pay, on demand, interest at
rate equal to the sum of the Prime Rate plus 1.00% per annum on any such unpaid
amounts, from the date such payment is due to the date of actual payment.
Interest shall be payable on each Settlement Date of each month in arrears;
provided, however, that (i) if any monthly interest is not paid on such date or
(ii) at any time that any Event of Default (as defined in the Loan Agreement) or
Event of Termination (as defined in the Sale Agreement) exists or would result
from such payment, CHS shall be deemed to have elected to defer such payment and
the amount of interest due but unpaid on such date shall be deemed to be paid in
kind and added to principal under this Note.

4. Principal Payments. The outstanding principal of any loan made under this
Note shall be due and payable on the Final Maturity Date and may be repaid or
prepaid at any time without premium or penalty so long as no Event of Default or
Event of Termination exists or would result from such payment. The Paying Agent
is authorized and directed by CHS to enter on the grid attached hereto or, at
its option, in its books and records the date and amount of each loan made by
the Syndicated Originator which is evidenced by this Note, the amount of each
payment of principal made by CHS, and absent manifest error, such entries shall
constitute prima facie evidence of the accuracy of the information so entered;
provided that neither the failure of the Paying Agent to make any such entry nor
any error therein shall expand, limit or affect the obligations of CHS
hereunder.

5. Payments of Available Funds. Payments under this Note, under those certain
other subordinated notes issued by CHS to the other Specified Originators and
under that certain subordinated note issued by CHS to the Originators other than
the Specified Originators and the Syndicated Originator (the “Originators Note”)
shall be made by the Paying Agent as provided in Section 2.03(c) of the Sale
Agreement.

6. Subordination. CHS covenants and agrees, and the Paying Agent, on behalf of
the Syndicated Originator, and any other holder of this Note (collectively, the
Paying Agent and any such holder are called the “Holder”), by its acceptance of
this Note, likewise covenants and agrees on behalf of itself and each Holder,
that all payments under this Note, including the payment of any principal of and
interest on this Note, are hereby expressly subordinated in right of payment and
the exercise of remedies to the prior payment in full in cash or other

 

2



--------------------------------------------------------------------------------

lawful money and performance of the Senior Interests to the extent and in the
manner set forth in the following clauses of this paragraph 6:

(a) Upon the occurrence of any Insolvency Proceeding involving CHS as debtor,
then and in any such event the Senior Interests shall first be paid and
performed in full and in cash or other lawful money and the Collection Date (as
defined in the Loan Agreement) shall have occurred before the Syndicated
Originator or Paying Agent shall be entitled to receive or retain any payment or
distribution of any kind in respect of this Note, and any payment or
distribution of assets of CHS of any kind or character, whether cash, securities
or other property, in any applicable insolvency proceedings, which otherwise
would be payable to or deliverable upon or with respect to any or all
indebtedness under this Note, is hereby assigned to and shall be paid or
delivered by the Person making such payment or delivery (whether a trustee in
bankruptcy, a receiver, a custodian or liquidating trustee or otherwise)
directly to the Senior Interest Holder for application to, or as collateral for
the payment of, the Senior Interests until such Senior Interests shall have been
paid in full in cash or other lawful money and satisfied;

(b) Upon the delivery by the Administrative Agent of a Specified Notice or a
Termination Date Notice under Section 7.01 of the Loan Agreement, without the
express prior consent of the Administrative Agent and the Managing Agents,
neither the Paying Agent nor any Holder will take, demand or receive from CHS
and CHS will not make, give or permit, directly or indirectly, by setoff,
redemption or in any other manner, any payment under or with respect to this
Note;

(c) In the event that any Holder receives any payment or other distribution of
any kind or character whether consisting of money, property or securities, from
CHS or from any other source whatsoever, in respect of this Note, other than as
expressly permitted by the terms of this Note, such payment or other
distribution shall be segregated, received and held in trust for the benefit of,
and deemed to be property of, the Senior Interest Holders and shall be turned
over by the Holder to the Administrative Agent (for the benefit of the Senior
Interest Holders) forthwith in the form received, duly indorsed to the
Administrative Agent if required. The Holder will marks its books and records so
as to clearly indicate that this Note is subordinated in accordance with the
terms hereof. All payments and distributions received by the Paying Agent in
respect of the Note shall, solely as between the Paying Agent, the Syndicated
Originator and the Senior Interest Holders, be applied by the Paying Agent
toward the payment of the Senior Interests; but, as between CHS and its
creditors, no such payments or distributions of any kind or character shall be
deemed to be payments or distributions in respect of the Senior Interests;

(d) During the continuance of an Event of Default or Event of Termination, no
Holder may (i) take from or for the account of CHS, by set-off or any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by CHS with respect to this Note, (ii) sue for payment of, or to initiate or
participate with others in any suit, action or proceeding against CHS with
respect to this Note to (x) enforce payment of or collect the whole or any part
of the obligations under this Note or (y) commence judicial enforcement of any
of the rights and remedies hereunder or under

 

3



--------------------------------------------------------------------------------

applicable law with respect to the obligations under this Note, (iii) accelerate
the indebtedness under this Note or (iv) take any action under the provisions of
any state or federal law with respect to this Note;

(e) The Holder consents that, without the necessity of any reservation of rights
against the Holder and without notice to or further assent by the Holder:
(i) any demand for payment of any Senior Interests by the Senior Interest Holder
or any Lender may be rescinded in whole or in part by such Person and any Senior
Interests may be continued and the Senior Interests, or the liability of CHS or
any other Person for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto or any other party under any of
the Facility Documents or any other agreement may, from time to time, in whole
or in part, be renewed, extended, modified, accelerated, compromised, waived,
surrendered or released by the Senior Interest Holder or any Lender and
(ii) each Facility Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Senior Interest Holder or any Lender may
deem advisable from time to time, and any collateral security at any time held
by the Senior Interest Holder or any Lender for the repayment of any of the
Senior Interests may be sold, exchanged, waived, surrendered or released, in
each case, without notice to or further assent by the Holder, which will remain
bound by the Subordination Provisions;

(f) The Holder, the Paying Agent and the Syndicated Originator expressly waives
any and all notice of the creation, renewal, extension or accrual of the Senior
Interests and notice of or proof of acceptance or reliance by the Senior
Interest Holder or any Lender of the Subordination Provisions in entering into
the Facility Documents and in making funds available to CHS Receivables Funding,
LLC thereunder;

(g) So long as any Senior Interests shall remain outstanding and the Collection
Date has not occurred, the Holder shall not, without the prior written consent
of the Senior Interest Holder, directly or indirectly: (i) sell, assign or
otherwise transfer, in whole or in part, the rights or obligations under this
Note or any interest therein to any Person other than as set forth in Section 11
hereof, (ii) commence, or join with any creditors other than the Senior Interest
Holder in commencing any Insolvency Proceeding with CHS or CHS Receivables
Funding, LLC, as the debtor, (iii) challenge or contest (or support any
challenge or contest of) the validity, perfection, priority or enforceability of
the Senior Interests, any Lien with respect thereto, any Facility Document or
any rights granted to the Senior Interest Holder or any Lender thereunder or any
term, condition or provision of the Subordination Provisions or (iv) assert any
claim, motion, objection or argument in respect of the Collateral in connection
with any Insolvency Proceeding which could otherwise be asserted or raised in
connection with such Insolvency Proceeding by the Holder as a creditor;

(h) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in this Note is intended
to or shall impair as between CHS and the Holder, the obligations of CHS, which
are unconditional and absolute, to pay the Holder the principal of and interest
on this Note as and when the same shall

 

4



--------------------------------------------------------------------------------

become due and payable in accordance with the terms hereof or to affect the
relative rights of the Holder and creditors of CHS (other than Senior Interest
Holders);

(i) If, at any time, any payment (in whole or in part) of any Senior Interest is
rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Insolvency Proceedings or otherwise), these Subordination
Provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made; and

(j) The Holder shall not, until the Obligations then due and owing under the
Loan Agreement have been paid and performed in full and in cash or other lawful
money, cancel, waive, forgive or commence legal proceedings to enforce or
collect this Note or any rights in respect hereof.

6. Amendments. This Note shall not be amended or modified except in accordance
with Section 9.01 of the Sale Agreement. The terms of this Note may not be
amended or otherwise modified without the prior written consent of the
Administrative Agent and the Managing Agents.

7. Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND
THE NON-EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS SITTING IN NEW
YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

8. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
BETWEEN ANY OF THEM IN CONNECTION WITH THIS NOTE, OR THE TRANSACTIONS
CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

9. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.

10. General. No failure or delay on the part of the Syndicated Originator or the
Paying Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.

 

5



--------------------------------------------------------------------------------

11. Assignment. This Note may not be assigned, pledged or otherwise transferred
to any party other than the collateral agent under the Parent Credit Agreement
to the extent required by such agreement without the prior written consent of
the Administrative Agent and the Managing Agents, and any such attempted
transfer shall be void.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CHS has caused this Note to be executed on the date first
set forth above.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC. By:      

Name:

Title:

 

 

 



--------------------------------------------------------------------------------

SCHEDULE

TO

SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Subordinated

Loan

  

Amount of

Principal

Paid

  

Unpaid

Principal

Balance

  


Notation
made by

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BUSINESS ASSOCIATE AGREEMENT

Attached.



--------------------------------------------------------------------------------

BUSINESS ASSOCIATE AGREEMENT

This CA-CIB Business Associate Agreement (the “Business Associate Agreement”) is
made as of [                    ] (the “Effective Date”), by and among CHS
Receivables Funding, LLC and Community Health Systems Professional Service
Corporation (collectively, “CHS Entity”) and Credit Agricole Corporate and
Investment Bank (“CA-CIB”), for itself and each of the other lenders party to
the Receivables Loan Agreement, dated as of March 21, 2012, among the CHS
Entity, the lenders and managing agents party thereto from time to time and
CA-CIB, as administrative agent for the lenders (the “Loan Agreement”), that on
behalf of CHS Entity performs or assists in the performance of a function or
activity involving PHI (as defined below) (collectively the “Parties”) to comply
with Privacy Standards adopted by the U.S. Department of Health and Human
Services as they may be amended from time to time, 45 C.F.R. parts 160 and 164,
subparts A and E (“the Privacy Rule”), the Security Standards adopted by the
U.S. Department of Health and Human Services as they may be amended from time to
time, 45 C.F.R. parts 160, and 164, subpart C (“the Security Rule”), and the
Breach Notification Standards adopted by the U.S. Department of Health and Human
Services as they may be amended from time to time, 45 C.F.R. part 164, subpart D
(“the Breach Notification Rule”) (together with the Privacy Rule and the
Security Rule are collectively referred to herein as the “HIPAA Rules”).

RECITALS

WHEREAS, CA-CIB performs, or assists in the performance of, functions or
activities on behalf of CHS Entity (“Services”);

WHEREAS, in connection with these Services, CHS Entity may disclose to CA-CIB
certain Protected Health Information (as defined below) that is subject to
protection under the HIPAA Rules; and

WHEREAS, the HIPAA Rules require that CHS Entity receive adequate assurances
that CA-CIB will comply with certain obligations with respect to the Protected
Health Information received in the course of providing services to or on behalf
of CHS Entity.

NOW THEREFORE, in consideration of the mutual promises and covenants herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

A. Definitions.

 

  1. Unless otherwise provided, all capitalized terms in the Agreement will have
the same meaning as provided under the Privacy Rule, the Security Rule, and the
Breach Notification Rule.

 

  2. Protected Health Information or PHI, as defined by the Privacy Rule, for
this Business Associate Agreement means PHI that is received from, or created on
behalf of, CHS Entity by CA-CIB.



--------------------------------------------------------------------------------

B. Purposes for which PHI May Be Disclosed to CA-CIB. In connection with the
Services provided by CA-CIB to or on behalf of CHS Entity, CHS Entity may
disclose PHI to CA-CIB during the performance of the Services.

 

C. Obligations of CA-CIB.

 

  1. Compliance with Laws. CA-CIB agrees to comply with applicable federal
confidentiality and security laws, specifically the provisions of the Privacy
Rule, Security Rule and Breach Notification Rule that are applicable to CA-CIB,
and with the requirements of Title XIII, Subtitle D of the Health Information
Technology for Economic and Clinical Health (“HITECH”) Act, codified at 42
U.S.C. §§ 17921-17954 and any regulations issued by the Department of Health and
Human Services (“HHS”) to implement the HITECH Act, as of the date by which
CA-CIB is required to comply with such referenced statutes and regulations.

 

  2. Use and Disclosure of PHI. CA-CIB shall not use or disclose PHI except as
necessary to provide Services or as Required by Law. CA-CIB may use and disclose
PHI as necessary for the proper management and administration of CA-CIB, or to
carry out its legal responsibilities, in which case CA-CIB shall:

 

  (a) provide information to members of its Workforce using or disclosing PHI
regarding the confidentiality requirements of the Privacy Rule and this Business
Associate Agreement;

 

  (b) obtain reasonable assurances from the person or entity to whom the PHI is
disclosed that: (i) the PHI will be held confidential and further used and
disclosed only as Required by Law or for the purpose for which it was disclosed
to the person or entity; and (ii) the person or entity will promptly notify
CA-CIB of any instances of which it is aware in which confidentiality of the PHI
has been breached; and

 

  (c) agree to notify the designated Privacy Officer of CHS Entity of any
instances of which it is aware in which the PHI is used or disclosed for a
purpose that is not otherwise provided for in this Business Associate Agreement
or for a purpose not expressly permitted by the HIPAA Rules within a reasonable
time period.

 

  3. Safeguards. CA-CIB shall maintain appropriate safeguards to ensure that PHI
is not used or disclosed other than as permitted by this Business Associate
Agreement or as Required by Law. CA-CIB shall implement administrative, physical
and technical safeguards that reasonably and appropriately protect the
confidentiality, integrity, and availability of any electronic PHI it creates,
receives from, maintains, or transmits on behalf of CHS Entity.



--------------------------------------------------------------------------------

  4. Minimum Necessary. CA-CIB shall limit its uses and disclosures of PHI to
the “Minimum Necessary,” i.e., that only PHI that is the minimum necessary to
accomplish the intended purpose of the use, disclosure, or request is used or
disclosed.

 

  5. Disclosure to Agents and Subcontractors. If CA-CIB discloses PHI received
from CHS Entity, or created or received by CA-CIB on behalf of CHS Entity, to
agents, including a subcontractor, CA-CIB shall require the agent or
subcontractor to agree to the same restrictions and conditions as apply to
CA-CIB under this Business Associate Agreement. CA-CIB shall ensure that any
agent, including a subcontractor, agrees to implement reasonable and appropriate
safeguards to protect the confidentiality, integrity, and availability of the
electronic PHI that it creates, receives from, maintains, or transmits on behalf
of CHS Entity.

 

  6. Individual Rights. CA-CIB agrees as follows:

 

  (a) Individual Right to Copy or Inspection. If an Individual makes a request
for access directly to CA-CIB, CA-CIB will within five (5) business days forward
such request in writing to CHS Entity. CHS Entity will be responsible for making
all determinations regarding the grant or denial of an Individual’s request for
PHI and CA-CIB will make no such determinations. Only CHS Entity will release
PHI to an Individual pursuant to such a request.

 

  (b) Accounting of Disclosures. CA-CIB agrees to maintain documentation of the
information required to provide an Accounting of Disclosures of PHI in
accordance with 45 C.F.R. § 164.528, and to make this information available to
CHS Entity upon CHS Entity’s request, in order to allow CHS Entity to respond to
an Individual’s request for Accounting of Disclosures. Such accounting is
limited to disclosures that were made in the six (6) years prior to the request
(not including disclosures prior to the compliance date of the Privacy Rule) and
shall be provided for as long as CA-CIB maintains the PHI. If an Individual
requests an Accounting of Disclosures directly from CA-CIB, CA-CIB will within
five (5) business days forward the request and its Disclosure record to CHS
Entity within a reasonable time period of CA-CIB’s receipt of the Individual’s
request. CHS Entity will be responsible for preparing and delivering the
Accounting to the Individual. CA-CIB will not provide an Accounting of its
Disclosures directly to any Individual.

 

  7. Internal Practices, Policies and Procedures. Except as otherwise specified
herein, CA-CIB shall make available its internal practices, policies and
procedures relating to the use and disclosure of PHI, received from or on behalf
of CHS Entity, to the Secretary or his or her agents for the purpose of
determining CHS Entity’s compliance with the HIPAA Rules, or any other health
oversight agency, or to CHS Entity. CA-CIB shall make requested records, that
are not protected by an applicable legal privilege, available in the time and
manner specified by CHS Entity or the Secretary.



--------------------------------------------------------------------------------

  8. Withdrawal of Authorization. If an Individual’s specific authorization is
required for use or disclosure of PHI in this Business Associate Agreement, and
the Individual revokes such authorization, the effective date of such
authorization has expired, or such authorization is found to be defective in any
manner that renders it invalid, CA-CIB shall, if it has notice of such
revocation, expiration, or invalidity, cease the use and disclosure of the
Individual’s PHI except to the extent it has relied on such use or disclosure,
or if an exception under the Privacy Rule expressly applies.

 

  9. Security Incident. CA-CIB agrees to report to CHS Entity any Security
Incident of which CA-CIB becomes aware, as follows:

 

  (a) Attempted incidents, i.e., those incidents that are unsuccessful, shall be
reported to CHS Entity within 30 days of CHS Entity’s written request. CHS
Entity will not make such a request more frequently than quarterly. If the
definition of “Security Incident” is amended under the Security Rule to remove
the requirement for reporting “unsuccessful” attempts to use, disclose, modify
or destroy Electronic Protected Health Information, this Section 10(a) shall no
longer apply as of the effective date of such amendment.

 

  (b) Successful unauthorized access, use, disclosure, modification, or
destruction of information or interference with system operation shall be
reported to CHS Entity within a reasonable time period.

 

  10. Breaches of Unsecured PHI. CA-CIB will report in writing to CHS Entity any
Breach of Unsecured Protected Health Information, as defined in the Breach
Notification Rule, within five (5) business days of the date CA-CIB learns of
the incident giving rise to the Breach. CA-CIB will provide such information to
CHS Entity as required in the Breach Notification Rule.

 

D. Obligations of CHS Entity. CHS Entity shall notify CA-CIB of any restriction
on the use or disclosure of PHI to which CHS Entity has agreed in accordance
with the relevant provisions of HIPAA, to the extent that such restriction may
affect CA-CIB’s use or disclosure of PHI. CHS Entity agrees (i) to use
appropriate safeguards to maintain and ensure the confidentiality, privacy and
security of Protected Health Information transmitted to CA-CIB pursuant to this
Business Associate Agreement, in accordance with the standards and requirements
of HIPAA and the Privacy Standards and, as applicable, the Security Standards,
until such Protected Health Information is received by CA-CIB; (ii) to inform
CA-CIB of any consent or authorization, including any changes in or withdrawal
of any such consent or authorization, provided to CHS Entity by an individual
pursuant to 45 C.F.R. § 164.506 or § 164.508.



--------------------------------------------------------------------------------

E. Term and Termination.

 

  1. Term. This Business Associate Agreement shall be effective as of the
Effective Date and shall be terminated concurrently with the termination of the
Loan Agreement, or as otherwise provided in this Business Associate Agreement.

 

  2. Termination for Breach. If CHS Entity determines that CA-CIB or its
subcontractors or agents has breached a material term of this Business Associate
Agreement, CHS Entity will provide CA-CIB with written notice of the breach and
afford CA-CIB the opportunity to cure the breach to the satisfaction of CHS
Entity. If CA-CIB or its subcontractors or agents do not cure the breach or end
the violation within thirty (30) days, CHS Entity shall, if feasible, terminate:
(a) this Business Associate Agreement; and (b) all of the provisions of the
Facility Documents (as defined in the Loan Agreement) that involve the use or
disclosure of Protected Health Information; provided, however, that such
termination shall be deemed to be infeasible unless and until the Loan Agreement
is likewise terminated in accordance with its terms or CA-CIB otherwise agrees
in writing to such termination. If neither termination nor cure is feasible in
accordance with this paragraph, CHS Entity shall report the violation to the
Secretary of the Department of Health and Human Services and shall provide
CA-CIB with a copy of such report.

 

  3. Effect of Termination. Upon termination of this Business Associate
Agreement for any reason, CA-CIB agrees to return or destroy all PHI received
from CHS Entity, or created or received by CA-CIB on behalf of CHS Entity,
maintained by CA-CIB in any form; provided that if CA-CIB determines that the
return or destruction of PHI is not feasible, CA-CIB shall inform CHS Entity in
writing of the reason thereof, and shall agree to extend the protections of this
Business Associate Agreement to such PHI and limit further uses and disclosures
of the PHI to those purposes that make the return or destruction of the PHI not
feasible for so long as CA-CIB retains the PHI.

 

F. Miscellaneous.

 

  1. Survival. The respective rights and obligations of CA-CIB under Section C
of this Business Associate Agreement shall survive the termination of this
Business Associate Agreement.

 

  2. Amendments. This Business Associate Agreement may not be changed or
modified in any manner except by an instrument in writing signed by a duly
authorized officer of each of the Parties hereto. The Parties, however, agree to
amend this Business Associate Agreement from time to time to the extent
necessary to allow CHS Entity and CA-CIB to comply with the requirements of the
HIPAA Rules.



--------------------------------------------------------------------------------

  3. No Waiver. Failure or delay on the part of either Party to exercise any
right, power, privilege or remedy hereunder shall not constitute a waiver
thereof. No provision of this Business Associate Agreement may be waived by
either Party except by a writing signed by an authorized representative of the
Party making the waiver.

 

  4. Severability. The provisions of this Business Associate Agreement shall be
severable, and if any provision of this Business Associate Agreement shall be
held or declared to be illegal, invalid or unenforceable, the remainder of this
Business Associate Agreement shall continue in full force and effect as though
such illegal, invalid or unenforceable provision had not been contained herein.

 

  5. No Third Party Beneficiaries. Nothing in this Business Associate Agreement
shall be considered or construed as conferring any right or benefit on a person
not party to this Business Associate Agreement nor imposing any obligations on
either Party hereto to persons not a party to this Business Associate Agreement.

 

  6. Headings. The descriptive headings of the articles, sections, subsections,
exhibits and schedules of this Business Associate Agreement are inserted for
convenience only, do not constitute a part of this Business Associate Agreement
and shall not affect in any way the meaning or interpretation of this Business
Associate Agreement.

 

  7. Entire Agreement. This Business Associate Agreement, together with all
amendments, if applicable, which are fully completed and signed by authorized
persons on behalf of both Parties from time to time while this Business
Associate Agreement is in effect, constitutes the entire Business Associate
Agreement between the Parties hereto and together with the Facility Documents
(as defined in the Loan Agreement) constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all previous
written or oral understandings, agreements, negotiations, commitments, and any
other writing and communication by or between the Parties with respect to the
subject matter hereof.

 

  8. Interpretation. Any ambiguity in this Business Associate Agreement shall be
resolved in favor of a meaning that permits CHS Entity to comply with the HIPAA
Rules. The provisions of this Business Associate Agreement shall prevail over
the provisions of any other Business Associate Agreement that exists between the
Parties that may conflict with, or appear inconsistent with, any provision of
this Business Associate Agreement or the HIPAA Rules.

 

  9. Regulatory References. A citation in this Business Associate Agreement to
the Code of Federal Regulations shall mean the cited section as that section may
be amended from time to time.



--------------------------------------------------------------------------------

Agreed to:

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:                                                          

            (Authorized Signature)

Name:                                                      

Title:                                                        

Date:                                                        

By:                                                            

            (Authorized Signature)

Name:                                                      

Title:                                                        

Date:                                                        

Signature Page to Business Associate Agreement

(Administrative Agent)



--------------------------------------------------------------------------------

Agreed to:

CHS Receivables Funding, LLC

By:                                                          

            (Authorized Signature)

Name:                                                      

Title:                                                        

Date:                                                        

Community Health Systems Professional Service Corporation

By:                                                            

            (Authorized Signature)

Name:                                                        

Title:                                                          

Date:                                                          

Signature Page to Business Associate Agreement

(Administrative Agent)



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MONTHLY REPORT

Previously provided.